     Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 1 of 130




                         No. 19-cv-03911 (VSB)
                   (Administratively Consolidated)
   This document applies to all Administratively Consolidated Appeals


                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


FAIRFIELD SENTRY LIMITED (IN LIQUIDATION), ACTING BY AND THROUGH
   THE FOREIGN REPRESENTATIVES THEREOF, KENNETH KRYS AND GREIG
 MITCHELL, SOLELY IN THEIR CAPACITIES AS FOREIGN REPRESENTATIVES AND
                        LIQUIDATORS THEREOF,
                                                 Plaintiffs-Appellants,
                                     – v. –

                        CITIBANK NA LONDON,
                                                 Defendant-Appellee.

       ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
       FOR THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

          IN RE FAIRFIELD SENTRY LIMITED, CASE NO. 10-13164

      CONSOLIDATED BRIEF FOR DEFENDANTS-APPELLEES

  CLEARY GOTTLIEB STEEN &                     CLEARY GOTTLIEB STEEN &
  HAMILTON LLP                                HAMILTON LLP

  Thomas J. Moloney                           Carmine D. Boccuzzi, Jr.
  Joseph M. Kay                               E. Pascale Bibi
  One Liberty Plaza                           One Liberty Plaza
  New York, New York 10006                    New York, New York 10006
  Tel. (212) 225-2000                         Tel. (212) 225-2000
  Fax (212) 225-3999                          Fax (212) 225-3999
  tmoloney@cgsh.com                           cboccuzzi@cgsh.com
  jkay@cgsh.com                               pbibi@cgsh.com

                       (Counsel continued on inside cover)
    Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 2 of 130




Attorneys for Murdoch and Company,          Attorneys for Citibank (Switzerland)
Robinson and Company, HSBC Bank             AG; Citibank NA London; Citivic
USA, N.A., Somers Nominees (Far East)       Nominees Limited; Citigroup Global
Limited, HSBC Private Bank (Suisse)         Markets Limited; Cititrust Bahamas
S.A., HSBC Securities Services              Limited
(Luxembourg) SA, HSBC Private Bank
(C.I.) Limited f/k/a HSBC Private Bank
(Guernsey) Limited, HSBC International
Trustee Limited, HSBC Institutional Trust
Services (Asia) Limited, Republic
Nominees Limited, Republic Nominess
Limited f/k/a HSBC Private Banking
Nominee 1 (Jersey) Limited, Banco
Nominees 2 (Guernsey) Limited f/k/a
Banco Nominees (I.O.M.) Limited, HSBC
Trust Company AG f/k/a HSBC
Guyerzeller Trust Company AG, HSBC
Bank Bermuda Limited, and HSC Latin
America Holdings (UK) Limited
(successor-in-interest to HSBC Securities
(Panama) S.A.).
          Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 3 of 130




                                          TABLE OF CONTENTS
                                                                                                                     Page
TABLE OF AUTHORITIES ..........................................................................                        iii
STATEMENT OF ISSUES PRESENTED.....................................................                                      1
PRELIMINARY STATEMENT ....................................................................                              3
STATEMENT OF THE CASE .......................................................................                           8
         A.       Procedural History......................................................................             11
                  i.        Preliminary Issues Proceedings in the BVI .....................                            12
                  ii.       Proceedings Before the Bankruptcy Court ......................                             16
                  iii.      Related Proceedings Alleging Citco’s Bad Faith ............                                19
SUMMARY OF ARGUMENT ......................................................................                             21
ARGUMENT ..................................................................................................            22
I.       The Bankruptcy Court Properly Found That the Common Law
         Restitution Claims Fail As a Matter of Law .........................................                          22
         A.       The Bankruptcy Court Properly Applied the Holding of Migani
                  in Dismissing the Common Law Claims ...................................                              22
         B.       The Holding of Migani Is Unaffected by Weavering II .............                                    25
                  i.        The Weavering II Decision ..............................................                   26
                  ii.       The Liquidators’ Reliance on Weavering II Is Misguided
                            as to All Claims ................................................................          29
                  iii.      Article 11 Does Not Permit the Liquidators to Benefit
                            from Their Own Wrong ...................................................                   34
                  iv.       There Is No Public Policy in Favor of the Liquidators’
                            Claims ..............................................................................      38
II.      The Bankruptcy Court Properly Held That the Liquidators’ Contract
         Claims Are Barred as a Matter of Law .................................................                        41
III.     The Liquidators’ Common Law Restitution Claims and Contract
         Claims Are Independently Barred by the Good Consideration
         Holdings ................................................................................................     44
IV.      The Liquidators Are Also Collaterally Estopped from Pleading that
         the NAV Is Not Binding on Them........................................................                        48
V.       The Motions to Dismiss Are Not Moot Even If the Court Reverses ...                                            52
          Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 4 of 130



CONCLUSION ...............................................................................................   54




                                                         ii
          Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 5 of 130




                                     TABLE OF AUTHORITIES

                                                                                                               Page(s)

Rules and Statutes

BVI Business Companies Act § 11 ...........................................................                        36

BVI Business Companies Act § 31 ...........................................................                     35, 36

BVI Insolvency Act § 249 .............................................................................. 40-41

BVI Insolvency Act, 2003 Schedule 2............................................................                     9

Cases

AG for Belize v. Belize Telecom Ltd,
[2009] UKPC 10 .............................................................................................       41

Alfadda v. Fenn,
966 F. Supp. 1317 (S.D.N.Y. 1997), aff’d, 159 F.3d 41 (2d Cir. 1998).........                                      48

Alghussein Establishment v. Eton College,
[1988] 1 WLR 587 ..........................................................................................        37

Anwar v. Fairfield Greenwich Ltd.,
728 F. Supp. 2d 372 (S.D.N.Y. 2010) ............................................................ 20, 51

Bloch v. Bank of Am. Corp.,
479 F. App’x 399 (2d Cir. 2012) ....................................................................               34

DD Growth Premium 2X Fund v. RMF Mkt. Neutral Strategies (Master)
Ltd.,
[2017] UKPC 36 .................................................................................... 18, 23-24

Fairfield Sentry Ltd. (in Liquidation) v. Migani,
[2014] UKPC 9 ............................................................................................... passim




                                                          iii
          Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 6 of 130




Fairfield Sentry Ltd. v. Theodoor GGC Amsterdam (In re Fairfield Sentry
Ltd),
596 B.R. 275 (Bankr. S.D.N.Y. 2018) ............................................................ passim

Filho v. Interaudi Bank,
334 F. App’x 381 (2d Cir. 2009) ....................................................................              43

Gamatronic (UK) Ltd v. Hamilton,
[2016] EWHC 2225 ........................................................................................         47

HIH Casualty & General Insurance Ltd v. Chase Manhattan Bank,
[2003] UKHL 6 ...............................................................................................     38

In re Arab Bank, PLC Alien Tort Statute Litig.,
808 F.3d 144 (2d Cir. 2015)............................................................................           15,

In re Stanford Int’l Bank Ltd.,
[2019] UKPC 45 .............................................................................................      25

Kingate Global Fund v. Kingate Mgmt. Ltd.,
[2015] SC (Bda) 65 Com ................................................................................           37

Lanfear v. Home Depot, Inc.,
679 F.3d 1267 (11th Cir. 2012) ......................................................................             43

Lloyd v. Grace, Smith & Co.,
[1912] AC 716 ................................................................................................    35

Marks & Spencer plc v. BNP Paribas Securities Services Trust Company
(Jersey) Ltd.
[2015] UKSC 72 .............................................................................................      42

Marvel Characters, Inc. v. Simon,
310 F.3d 280 (2d Cir. 2002)............................................................................           48

Oakes v. Turquand,
[1867] HL 325 .................................................................................................   31




                                                            iv
          Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 7 of 130



Pearson v. Primeo Fund,
[2017] UKPC 19 ......................................................................................... 18, 24-25

S. New Eng. Tel. Co. v. Global NAPS Inc.,
390 F. App’x 44 (2d Cir. 2010) ......................................................................          21

Sec. Indus. Ass’n v. Bd. of Governors of Fed. Reserve Sys.,
900 F.2d 360 (D.C. Cir. 1990) ........................................................................         50

Skandinaviska Enskilda Banken AB (Publ) v. Conway,
[2016] CICA No. 2 of 2016 ............................................................................         18

Skandinaviska Enskilda Banken AB (Publ) v. Conway (as Joint Official
Liquidators of Weavering Macro Fixed Income Fund Ltd.),
[2019] UKPC 36 ............................................................................................. passim

Smith New Court Securities Ltd Scrimgeour Vickers (Asset Management)
Ltd.
[1994] 1 WLR 1271 ........................................................................................     47

Thomas & Agnes Carvel Found. v. Carvel,
736 F. Supp. 2d 730 (S.D.N.Y. 2010) ............................................................               46

Yamaha Corp. of Am. v. United States,
961 F.2d 245 (D.C. Cir. 1992) ........................................................................         50

Zangara v. Int’l Painters & Allied Trades Indus. Pension Fund,
428 F. App’x 54 (2d Cir. 2011) ......................................................................          35

Other Authorities

Corbin on Contracts § 24.26 ...........................................................................        37

Second Interim Consolidated Report of the Liquidators (Mar. 29, 2010),
http://www.fairfieldsentry.com/wp-content/uploads/2014/08/Second-
Interim-Consoliated-Report-29Mar10.pdf ...................................................... 20, 51




                                                         v
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 8 of 130




                   STATEMENT OF ISSUES PRESENTED
      1. Was the Bankruptcy Court correct in dismissing the claims because, based

on the Privy Council’s decision in Fairfield Sentry Ltd. (in Liquidation) v. Migani

[2014] UKPC 9 (“Migani”), the Liquidators were bound by the Funds’ calculation

of their Net Asset Values (“NAVs”) and were contractually obligated to pay

redemption payments based on the NAVs under principles of practicality, finality,

fairness, and certainty, which Migani held barred a similar attempt by these same

Liquidators to reverse these same redemptions on the basis of the Funds’ agent’s,

Bernard L. Madoff Investment Securities (“BLMIS”), fraudulent reporting of the

information on which the NAVs were based?

      2. Was the Bankruptcy Court also correct in dismissing the claims because

the Defendants gave good consideration in surrendering shares and could not be

restored to the “status quo,” just as the Eastern Caribbean Court of Appeal held

when addressing this same issue?

      3. Are the Liquidators collaterally estopped from now arguing that Citco’s

alleged knowledge of wrongdoing in calculating the Funds’ NAVs has relevance

because they failed to pursue any such argument in any of the proceedings that led

to the decision in Migani?




                                         1
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 9 of 130



       This consolidated brief for Defendants-Appellees is submitted on behalf of

the 352 defendants-appellees set forth in Appendix A (the “Defendants”), who

were shareholders (or their transferees) in three investment funds organized in the

British Virgin Islands (“BVI”). The Bankruptcy Court (Bernstein, J.) denied leave

to amend or dismissed for failure to state a claim all of the common law claims

(with one exception)1 asserted by the Plaintiff-Appellants (the “Liquidators”)

seeking recovery of redemption payments those funds allegedly made to

Defendants. Those claims included claims for unjust enrichment, mistaken

payment, money had and received, and constructive trust (the “Common Law

Restitution Claims”) and for breach of contract and of the implied covenant of

good faith and fair dealing (the “Contract Claims” and, together with the Common

Law Restitution Claims, the “Claims”). For the reasons set forth herein, the

Bankruptcy Court’s decision should be affirmed.




1
       The Bankruptcy Court did not dismiss the Liquidators’ constructive trust
claims in cases where the Liquidators had attempted to plead that those defendants
had knowledge of Madoff’s fraud at the time the redemptions were received. The
Bankruptcy Court reserved decision as to the adequacy of such pleadings, along
with the availability of other potentially dispositive defenses, such as the
Bankruptcy Code safe harbors, sufficiency of service, and personal jurisdiction, to
further briefing including the Liquidators’ BVI statutory avoidance claims. The
Bankruptcy Court dismissed with prejudice those cases where the Liquidators only
asserted the Claims.


                                         2
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 10 of 130




                         PRELIMINARY STATEMENT
      This Court should affirm the Bankruptcy Court’s decision, which correctly

held that under Migani and its progeny, the Liquidators failed to state a claim

because they were contractually obligated to pay Defendants the NAVs as

calculated at the time of the redemption payments. On appeal, the Liquidators rely

on a recent Privy Council decision, Skandinaviska Enskilda Banken AB (Publ) v.

Conway (as Joint Official Liquidators of Weavering Macro Fixed Income Fund

Ltd.) [2019] UKPC 36 (“Weavering II”), issued after the Bankruptcy Court’s

decision, which they claim supports reversal. But Weavering II does no such

thing. Weavering II provides no basis for ignoring Migani and in fact actually cites

it with favor. Accordingly, this Court should reject the Liquidators’ attempt to

rewrite BVI law and instead should affirm the Bankruptcy Court’s carefully

reasoned decision dismissing the Liquidators’ claims under the controlling BVI

decisions.

      The Liquidators are the liquidators for Fairfield Sentry Ltd. (In Liquidation),

Fairfield Sigma Ltd. (In Liquidation), and Fairfield Lambda Ltd. (In Liquidation)

(the “Funds”), which are all BVI funds that had invested substantially all of their

investors’ assets with BLMIS prior to its collapse. The Funds entered liquidation

proceedings before the BVI High Court of Justice (“the “BVI Court”) in March

and April 2009. Proposed Amended Complaint, Fairfield Sentry Ltd. v. HSBC



                                          3
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 11 of 130



Guyerzeller Zurich., Adv. Pro. No. 11-01594 (SMB) (Bankr. S.D.N.Y. Sept. 22,

2016) (“PAC”2) (Dkt. No. 11-1 ¶¶ 25–27). Defendants are investors or transferees

of investors that allegedly subscribed for shares in the Funds and received, over

many years, redemption payments calculated and certified by the Funds at the

NAV based on information provided by BLMIS. Once BLMIS’s fraud was

revealed, the Funds went into liquidation in the BVI and filed suit against their

redeeming shareholders in the BVI or the United States beginning in 2009.

      In the BVI, the Liquidators claimed that the Funds had miscalculated the

NAV, and therefore the share redemption prices, in light of BLMIS’s fraudulent

reporting and therefore their redemption payments based on the NAVs were

“mistaken.” They argued that the NAV as calculated at the time of the

redemptions was not binding in light of this “mistake” (even though the Funds’

investors subscribed for shares based on a NAV calculated on the same

“mistaken” basis) and that they were entitled to restitution of all redemption

payments. The Liquidators also brought similar actions in the United States, which

were held in abeyance while they unsuccessfully pursued this theory of “mistaken”




2
       The proposed amended complaints filed by the Liquidators in these cases are
largely identical as to the key issues discussed in this Appeal. Accordingly,
Defendants cite to the above-referenced complaint.




                                          4
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 12 of 130



payment for more than five years through the BVI court system’s three levels.3 In

the final round of appeals, the Privy Council of the United Kingdom (the “Privy

Council”)4 in Migani held that the Funds were contractually obligated to make

redemption payments based on the NAV as calculated at the time of the

redemptions and, for that reason, that the redeeming shareholders were not unjustly

enriched. Id. ¶¶ 24–32. The Privy Council’s decision was based on predictability

and finality, namely, the importance to the operation of investment vehicles like

the Funds of maintaining the same absolute rule for valuing shares for both

subscriptions and redemptions. The Privy Council also preserved a ruling by the

intermediate appellate court—the Eastern Caribbean Court of Appeal (“ECCA”)—

that, whether or not the NAV was binding on the Liquidators, redeeming

shareholders had a complete defense to the Liquidators’ restitution claims because

they had given good consideration for the redemptions by surrendering their shares

and could not be restored to the status quo through the return of shares in the Funds

because the Funds were now defunct. Id. ¶¶ 6–7.




3
      Defendants in the BVI proceedings and the U.S. proceedings partially
overlapped.
4
      The Privy Council is the highest court of appeal for overseas territories of
the United Kingdom.


                                          5
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 13 of 130



      Following this defeat, the Liquidators moved to amend their complaints

before the Bankruptcy Court to assert that, notwithstanding Migani, the NAVs

were not binding on the Liquidators because not only had BLMIS, the Funds’

broker, acted in bad faith, but supposedly, so too had the Funds’ administrator,

Citco Fund Services (Europe) BV (“Citco”). The Liquidators’ new variation on

their “mistake” theory—which they could and should have made in the BVI but

chose not to—proved unavailing before the Bankruptcy Court. Applying BVI law,

including Migani, the Bankruptcy Court held that the NAV was binding regardless

of Citco’s newly alleged bad faith. See Fairfield Sentry Ltd. v. Theodoor GGC

Amsterdam (In re Fairfield Sentry Ltd), 596 B.R. 275, 295–301 (Bankr. S.D.N.Y.

2018) (Bernstein, J.) (“Fairfield II”). The Bankruptcy Court also found that

Defendants gave good consideration when they surrendered their shares. For those

reasons, the Bankruptcy Court held that Defendants were entitled to receive the

redemption payments at the calculated NAV and were not unjustly enriched. Id. at

300-01.

      The Liquidators have now abandoned the “mistake” theory that for a decade

underlay their claims in the BVI and the Bankruptcy Court (including their

Common Law Restitution Claims). Instead, they try to resurrect their claims on

the new theory that the wrongdoing of their own administrator (Citco) renders the

NAVs void. See Br. of Plaintiff-Appellant, In re Fairfield Sentry Ltd., No. 19-cv-



                                         6
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 14 of 130



3911 (VSB) (S.D.N.Y. Dec. 10, 2019) (“Pls.’ Br.”) (Dkt. No. 22 at 2) (Reciting

Issues On Appeal Nos. 1-2). To support their theory, they rely almost exclusively

on Weavering II (issued after the Bankruptcy Court’s decision). But even if the

Liquidators could amend their theory of the case on appeal (and they cannot), their

argument still fails on multiple levels.

      First, Weavering II does not support the Liquidators’ position as they

misread that decision. In Weavering II, the Privy Council held, consistent with

Migani and the Bankruptcy Court’s decision, that the Weavering Macro Fixed

Income Fund Ltd (“Weavering Fund”) was bound to pay its shareholders’

redemption payments at the NAV,5 even though the NAV had been fraudulently

calculated by the “controlling mind” of the Weavering Fund, fraudster Magnus

Peterson, who directly controlled the fund (unlike Citco, which here performed a

ministerial function). Weavering II did not hold, as the Liquidators contend based

on dicta, that fraud committed by those running the fund and calculating the NAV

automatically voided the NAV. Second, there is an independent ground to dismiss

the Liquidators’ Claims here (regardless of Weavering II), as recognized by the

ECCA and the Bankruptcy Court—i.e. that redeeming investors gave “good




5
    That obligation was the very reason the fund was insolvent, for purposes of
Cayman Companies Law avoidance actions.


                                           7
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 15 of 130



consideration” upon redemption—which bars any claim sounding in restitution

(the “Good Consideration Holdings”).

      Third, this Court should also affirm the dismissal of the Contract Claims

because each party discharged its contractual obligations under the Articles. The

Liquidators’ arguments that the Articles contained an implied term permitting the

Funds to recover any overpayments are unavailing and would, as the Bankruptcy

Court correctly held, render the entire contractual scheme unworkable.

      Finally, the Court can affirm the Bankruptcy Court’s dismissal of the Claims

on the alternative ground that the Liquidators are collaterally estopped from

arguing that they were not obligated to pay the redemption payments at the NAV,

because they already litigated and lost that issue in Migani. The Liquidators’

theory of Citco’s bad faith is merely a new argument that the Liquidators could and

should have raised at any point in the BVI litigation.

      Defendants respectfully submit that this Court should affirm the decision of

the Bankruptcy Court dismissing the Claims.

                          STATEMENT OF THE CASE
      This Appeal concerns the Liquidators’ BVI-based Common Law Restitution

Claims and Contract Claims to recover redemption payments, which the

Bankruptcy Court dismissed. The Liquidators are BVI court-appointed liquidators




                                          8
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 16 of 130



and bring the Claims solely in the name of and on behalf of the Funds.6 The

Claims do not arise from the BVI Insolvency Act; their separate claims based on

the BVI Insolvency Act are not before this Court. In this Appeal, the Liquidators

are simply standing in the shoes of the Funds.

      The Funds were organized in the 1990s as a type of BVI investment

company that pooled money from investors by offering shares in accordance with

their respective Articles of Association (the “Articles”).7 Prospective investors

could subscribe for shares offered by the Funds at the NAV, which the Funds

calculated based on the value of the Funds’ investments divided by their

outstanding shares, minus certain expenses. PAC ¶ 179. The Articles provided

investors with the right to redeem their shares at a price equal to the Funds’ NAV

as calculated at the time of redemption (i.e., in the same manner it calculated the

NAV for subscriptions). Id. ¶ 180. The Funds’ directors were principally

responsible for calculating the NAV, see id. ¶ 181 (“With respect to the valuation




6
      See BVI Insolvency Act, 2003 Schedule 2 ¶ 4 (Powers of liquidators include
“Power to commence, continue, discontinue or defend any action or other legal
proceedings in the name and on behalf of the company.”).
7
      The Articles are attached to the Decl. of William Hare (“Hare Decl.”) (Dkt.
No. 925-6 Ex. F). Unless otherwise noted, docket citations refer to the
consolidated adversary proceeding docket below, Fairfield Sentry Ltd. (In
Liquidation). v. Theodoor GGC Amsterdam, No. 10-ap-03496 (SMB) (Bankr.
S.D.N.Y.).


                                          9
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 17 of 130



of different types of assets, the Fund Documents prescribe methods of valuation

that [were] subject to the exercise of the judgment and discretion by the

Directors.”), and for the decisions to invest and pay redemptions, see id. ¶ 15

(“Following the revelation of Madoff’s fraud in December 2008, the Funds’ boards

of directors suspended any further redemptions of the Funds’ shares and the

calculation of each of the Funds’ Net Asset Value.”). The directors supervised the

Funds’ administrator, Citco, to which they delegated the ministerial task of

calculating the NAV on the Funds’ behalf and then certifying the calculation.

Migani ¶ 14. The “sole object of certification [was] to produce finality” at the time

of subscription and redemption because the Funds’ operations “depend[ed] upon

the price [of the NAV] being definitively ascertained” at that time “and known by

the parties shortly thereafter.” Migani ¶¶ 21, 26, 30. For that reason, the Funds’

Articles did not provide for the discretionary issuance of certificates for each

subscription and redemption; the Funds’ ordinary course documents for conveying

the NAV to shareholders sufficed as certificates and the Funds were bound by that

certification.8 Id. ¶¶ 26, 28–31 (citing Article 11 of the Articles).



8
       The Funds’ certificates as to the NAV came in the form of ordinary course
emails sent to shareholders by Citco’s Fairfield Group Client desk communicating
the final NAV per share for the month; and emails from Citco to shareholders
communicating the monthly statement for the individual shareholder including the
last months’ opening and closing NAV. Migani ¶¶ 16(ii), (iv), 26, 28–31.


                                          10
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 18 of 130




A.     Procedural History
       The procedural history for these Appeals spans more than a decade across

two legal systems. The Funds entered into liquidation in the BVI in March and

April 2009. Between October 2009 and March 2010, the Liquidators commenced

actions in the BVI Court against a number of the Funds’ alleged redeemers

(including many of the Defendants here) seeking restitution of redemption

payments paid by the Funds prior to BLMIS’s collapse (the “BVI Actions”).9 The

Liquidators’ claims in the BVI sought restitutionary damages and were premised

on the theory that the Funds’ “NAV was calculated under a mistake of fact as,

unbeknownst to the [Funds], BLMIS was in fact operating a Ponzi scheme,” the

actual NAV was “nil or a nominal value,” and therefore the investors “ha[d] been

unjustly enriched at the expense of the [Funds] and . . . are liable to make

restitution.”10

       Separately, since 2009, the Liquidators have filed more than 300 actions in

New York state and federal courts against alleged redeemers. On July 22, 2010,

the Bankruptcy Court granted the Liquidators’ motion to recognize the BVI

liquidation proceedings as a “foreign main proceeding” under Chapter 15 of the




9
       See Hare Decl. ¶ 15; Id. Ex. A (“Sentry Statement of Claim”).
10
       Sentry Statement of Claim ¶¶ 9–11.


                                          11
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 19 of 130



Bankruptcy Code,11 which permitted the hundreds of actions brought in New York

to be removed to or filed in the Bankruptcy Court and then consolidated. The

following summarizes relevant background on the BVI Actions, the proceedings

before the Bankruptcy Court, and relevant, although separate, proceedings brought

against the Funds’ management by shareholders.

      i.     Preliminary Issues Proceedings in the BVI
      In February 2011, certain defendants in the BVI Actions (the “PI

Defendants”) applied for a trial on two preliminary issues of law that the PI

Defendants argued would independently bar the Liquidators’ claims to recover

redemption payments based on a mistaken valuation of the NAV (the “Preliminary

Issues Proceedings”).12 The first issue presented was whether Article 11 of the

Articles, which set out the procedures for calculating and certifying the NAV,13

irrevocably bound the Funds to pay redemptions at their published NAV

statements (the “Certification Issue”). If answered affirmatively, then, according



11
     Recognition Order, In re Fairfield Sentry Ltd., No. 10-13164 (Bankr.
S.D.N.Y. July 22, 2010) (Dkt. 47).
12
       See Decl. of Phillip Kite (“Kite Decl.”) (Dkt. 963 ¶ 9); PI Def.’s Prelim.
Issues Skeleton (Hare Decl., Ex. G).
13
      Article 11 provides in relevant part: “Any certificate as to the Net Asset
Value per Share or as to the Subscription Price or Redemption Price therefore
given in good faith by or on behalf of the Directors shall be binding on all parties.”
Sentry’s Articles, Art. 11(1), (Hare Decl., Ex. F).


                                          12
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 20 of 130



to the PI Defendants, there could be no unjust enrichment for receipt of the

redemptions at the NAV. The PI Defendants argued that it was unnecessary as a

matter of law to determine whether the certificates were given in good faith by or

on behalf of the Funds’ directors because the Liquidators’ claims for mistake

would necessarily fail if the Funds issued the certificates in bad faith (i.e., not by

mistake).14 In that context, the Liquidators never disputed the proposition that the

Funds’ good faith was not relevant to the outcome of the litigation (effectively

conceding that it was not), although they had every opportunity to do so. The

second issue presented was “whether the surrender of the shares, as bundles of

rights, was good consideration regardless of whatever a proper calculation of the

NAV per share may have been” (the “Good Consideration Issue”).15 The

Liquidators did not dispute that, if answered affirmatively, the Good Consideration

Issue would bar their restitution claims. Litigation of claims that the Liquidators

brought in the United States were stayed pending the outcome of the Preliminary

Issues Proceedings.

      In September 2011, the BVI Court ruled for the PI Defendants on the Good

Consideration Issue, but not the Certification Issue. The BVI Court found that




14
      PI Def.’s Prelim. Issues Skeleton (Hare Decl., Ex. G ¶¶ 21–22).
15
      Id. ¶ 30.


                                           13
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 21 of 130



certain sample documents published by the Funds did not meet the technical

requirements for “certificates” because they were routine communications and a

“certificate” would have required the directors’ signatures.16 The BVI Court

nonetheless held that the Liquidators could not recover the redemption payments

because, even without a “certificate,” the redeeming shareholders had given good

consideration by surrendering their shares and, in addition, could not be restored to

the status quo through restitution.17 Accordingly, the BVI Court granted summary

judgment dismissing the entirety of the Liquidators’ claims against the PI

Defendants.18

      In granting summary judgment, the BVI Court rejected the Liquidators’

request to delay judgment based on facts purportedly not yet known to them,

finding that any such facts were irrelevant to its decisions as a matter of law.19 The


16
      Prelim. Issues Judgment (Kite Decl., Ex. B ¶¶ 31–33).
17
      Id. ¶¶ 34–36.
18
      Summary Judgment Order (Kite Decl., Ex. E).
19
       Summary Judgment Decision (Hare Decl., Ex. P ¶¶ 20–22). The agreed-
upon procedures for conducting the Preliminary Issues Proceedings included a
carve-out potentially allowing the Liquidators to pursue repayment from a
“particular defendant” based on unknown facts. This carve-out arose from a
concern over the possible existence of one-off agreements about whether certain
documents were certificates or whether there were conditions on Citco’s authority
to issue certificates. It did not preserve the Liquidators’ ability to make new
contentions in the future about the issues decided in the case. Because the BVI
Court found there were no certificates issued, the preserved issues, and the carve-
out, became irrelevant. See Decision of Bannister, J. (Hare Decl., Ex. N. ¶¶ 16–

                                         14
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 22 of 130



Liquidators then appealed the BVI Court’s decision to the ECCA. On June 13,

2012, the ECCA upheld the BVI Court’s rulings on the Certification Issue, the

Good Consideration Issue, and the grant of summary judgment on the basis of the

Good Consideration Issue.20 The Liquidators and the PI Defendants each appealed

to the Privy Council the portion of the ECCA decision that was adverse to them.

      On April 16, 2014, the Privy Council issued its decision in Migani, reversing

the ECCA on the Certification Issue (i.e., finding for the PI Defendants) and

leaving the ECCA’s decision intact on the Good Consideration Issue by

“dismissing” the Liquidators’ appeal, rendering the ruling final as to that issue.21

The Privy Council determined, and the Liquidators conceded that, under principles

of restitution, if the sample documents transmitting the NAV were “certificates”

establishing the NAV per share, then the redemption payments were made

pursuant to contractual obligations and restitution was not available. Migani ¶¶ 6,


18); Summary Judgment Decision (Hare Decl., Ex. P ¶¶ 20–22). In any event, the
Bankruptcy Court properly found that the proviso, to the extent it applied, should
be raised in the BVI Court. Fairfield II, 596 B.R. at 293 n.23.
20
      EC Court of Appeal Judgment (Kite Decl., Ex. G ¶ 41); EC Court of Appeal
(Kite Decl., Ex. H).
21
       In the BVI system, a dismissal of an appeal leaves the lower court ruling in
effect. See Second Decl. of Simon Mortimore QC (“Mortimore II”) (Dkt. No.
1456 ¶¶ 12–17). This is similar to affirmance on other grounds by the U.S.
Supreme Court. See, e.g., In re Arab Bank, PLC Alien Tort Statute Litig., 808
F.3d 144, 156–57 (2d Cir. 2015) (noting that Second Circuit decision affirmed by
Supreme Court on alternative grounds remains binding law of the Circuit).


                                          15
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 23 of 130



18. The Privy Council concluded that the Funds could not function unless the

NAV was “definitively ascertained” at the time of a redemption (or subscription).

Id. at ¶ 21. Otherwise, investors would face “open-ended” liability to make

repayments based on later certificates, an interpretation of the Articles the Privy

Council determined was an “impossible construction.” Id. at ¶ 23. The only

workable construction of the Articles was that any statement of the NAV issued

under the authority of the directors (including those issued by their agent, Citco)

was a certificate and therefore binding. Id. at ¶ 24. The end result was that the

Liquidators’ claims against the PI Defendants were barred independently by both

the Privy Council’s decision on the Certification Issue and the ECCA’s decision on

the Good Consideration Issue. See Decl. of Simon Mortimore QC (“Mortimore

Decl.”) (Dkt. 962 ¶ 34).

      ii.    Proceedings Before the Bankruptcy Court
      After the BVI Court’s decision on the preliminary issues, the Bankruptcy

Court stayed the actions before it pending the outcome of the BVI appeals, because

the decisions on appeal could have disposed of them. See Am. Order Staying

Redeemer Actions (Oct. 19, 2011) (Dkt. 418).22 The actions remained largely




22
        See Mem. Endorsement of Letter to Judge Lifland (Jan. 10, 2012) (Dkt. 445
at 5) (recognizing resolution of BVI Actions could “permit resolution of
controlling issues relating . . . to the merits of Plaintiffs’ claims”).


                                          16
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 24 of 130



stayed for nearly five years while the Liquidators’ appeals worked their way up the

BVI court system to the Privy Council.

      On October 21, 2016, following the decision in Migani and the resulting loss

on their BVI claims, the Liquidators filed their Motion for Leave to Amend in the

Bankruptcy Court. Mem. of Law in Supp. of Mot. for Leave to Amend (“Motion

for Leave”) (Dkt. No. 923).

      In the Motion for Leave, the Liquidators sought to file amended complaints

claiming that Citco’s alleged bad faith in certifying the NAV on behalf of the

Funds rendered the “certificates” non-binding, thereby allowing the Funds to

recover the redemptions under the Claims. Id. at 15–20. Defendants opposed that

motion and moved to dismiss all existing claims on January 13, 2017.

Consolidated Mem. of Law in Opp’n to Pls’ Mot. for Leave to Amend and in

Supp. of Defs’ Mot. to Dismiss, (“Motion to Dismiss”) (Dkt. No. 960).

      On December 6, 2018, the Bankruptcy Court granted Defendants’ Motion to

Dismiss as to the Claims and denied the Liquidators’ Motion for Leave, except to

the extent that the Liquidators had attempted to plead a constructive trust claim for

“knowing receipt” against certain Defendants who allegedly knew of BLMIS’s

fraud when redeeming their shares. Relying on the common law principles set

forth in Migani and its progeny, the Bankruptcy Court rejected the Liquidators’

argument that Citco’s bad faith allowed them to recover the redemption payments.



                                         17
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 25 of 130



Fairfield II, 596 B.R. at 295. Although the Bankruptcy Court did not agree with

Defendants that the Liquidators were collaterally estopped from bringing their

claims based on the BVI proceedings and Migani, it nevertheless found that

Migani’s principles of “finality, certainty and workability” required the dismissal

of the Liquidators’ “mistake” claims based on the wrongful activities of the Funds’

agent. Id. at 295–96. The Bankruptcy Court noted that under Migani and other

relevant cases, the Liquidators were barred from recovering redemption payments

irrespective of whether the NAV calculation was the product of internal fraud or

the payments were illegal.23

      Accordingly, the Bankruptcy Court held that once the Funds discharged their

debts by making the redemption payments and Defendants discharged their

obligations by surrendering their shares, the transaction was final and the NAV

could not be revisited. Fairfield II, 596 B.R. at 297. The Bankruptcy Court also



23
       Id. at 295. See Pearson v. Primeo Fund [2017] UKPC 19, [20] (“Primeo”)
(once the redemption price has been paid based on the certified NAV, “the tree
must lie as it falls”); Skandinaviska Enskilda Banken AB (Publ) v. Conway [2016]
CICA No. 2 of 2016, [29] (“It may be that, as in the present case, the subscription
price and the redemption price are largely or entirely artificial, but it is
nevertheless important that they are calculated on a consistent basis.”); DD Growth
Premium 2X Fund v. RMF Mkt. Neutral Strategies (Master) Ltd., [2017] UKPC 36,
[61] (“DD Growth”) (“It is accepted by the liquidators that if it had not been paid,
it could have been proved as a debt in the liquidation of the company. It follows
that although the Company acted illegally in making the payment, upon receipt it
discharged a valid legal entitlement of the redeeming shareholder.”).


                                         18
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 26 of 130



found that “the payment of the redemption as computed by the erroneous NAV

was an authorized and contractually required act, and Defendants gave good

consideration for their redemptions.” Id. at 299 n. 35.

      The Bankruptcy Court also dismissed the Contract Claims, rejecting the

Liquidators’ arguments that the Articles contained an implied term permitting the

Funds to recover any alleged overpayments and that the Defendants were unjustly

enriched by retaining the inflated redemption payments. Id. at 301-02. The

Bankruptcy Court held that each party had discharged its contractual obligations

under the Articles and that the term the Liquidators sought to imply was not only

unnecessary but would render the entire scheme unworkable, consistent with

Migani. Id. at 302. The parties subsequently negotiated the forms of orders that

were entered by the Bankruptcy Court in April and May 2019, which included

final judgments with respect to each of the Common Law Restitution Claims and

Contract Claims that are the subject of this Appeal. This Appeal followed.

      iii.   Related Proceedings Alleging Citco’s Bad Faith
      The Funds were well aware of Citco’s alleged bad faith long before they

asserted such allegations in the Bankruptcy Court, because those allegations were

previously asserted in a separate class action lawsuit years prior. In 2009, certain

of the Funds’ shareholders commenced a proposed class action against Citco, and

other service providers, in the U.S. District Court for the Southern District of New



                                         19
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 27 of 130



York. See Consolidated Am. Compl., Anwar v. Fairfield Greenwich Ltd., No. 09-

cv-118 (VM) (S.D.N.Y. Apr. 24, 2009) (“Anwar Compl.”) (Dkt. 116). The Anwar

plaintiffs alleged that Citco, among other misconduct, had “agreed to act in good

faith in the performance of its services as Fund Administrator,” including

calculating the Funds’ NAV, but failed to do so, “breach[ing] its Administration

Agreements.”24 Id. ¶¶ 268(d), 270. In March 2010, the Liquidators reported to the

Funds’ investors that they were “keeping a watchful eye” on the Anwar litigation.25




24
       The Anwar plaintiffs amended their pleadings in September 2009,
continuing to raise similar bad faith allegations. Second Consolidated Am. Compl.
¶¶ 336–39, Anwar v. Fairfield Greenwich Ltd., No. 09-cv-118 (VM) (S.D.N.Y.
Sept. 29, 2009) (Dkt. 273). In August 2010, the District Court (per Marrero, J.)
denied Citco’s and the other defendants’ motions to dismiss, holding that the
Anwar plaintiffs’ allegations were sufficient to support, inter alia, claims against
Citco for securities fraud. Anwar v. Fairfield Greenwich Ltd., 728 F. Supp. 2d
372, 423 (S.D.N.Y. 2010). The Anwar litigation settled in 2016.
25
       See Second Interim Consolidated Report of the Liquidators (Mar. 29, 2010)
§ 3.5.2, http://www.fairfieldsentry.com/wp-content/uploads/2014/08/Second-
Interim-Consoliated-Report-29Mar10.pdf. Not only did the Liquidators keep a
“watchful eye” on the proceedings, but they also appeared as plaintiffs in the
action. See Endorsed Letter Addressed to Judge Victor Marrero from David J.
Molton, Anwar v. Fairfield Greenwich Ltd., No. 09-cv-118 (VM), (S.D.N.Y. Sept.
22, 2009) (Dkt. 241).


                                        20
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 28 of 130



Nevertheless, the Liquidators did not raise Citco’s alleged bad faith as an element

of their claims in the present actions until October 2016.

                       SUMMARY OF ARGUMENT
      This Court should affirm the decision of the Bankruptcy Court dismissing

the Claims. First, the Common Law Restitution Claims all fail. The Defendants

were not unjustly enriched because, as settled by Migani and held by the

Bankruptcy Court, they were legally entitled to receive the redemption payments at

the NAV, and Weavering II does not change that result.26 Second, the Contract

Claims fail because, under any standard, there is no basis to read into the operative

agreements the terms the Liquidators insist should be implied. Third, the

Liquidators’ Claims are all barred because Defendants provided good

consideration for the redemptions, as determined by the ECCA. Fourth, the

Liquidators’ arguments about Citco’s purported bad faith could have been raised in

the BVI proceedings and are barred by collateral estoppel based on the finding in

Migani that the Liquidators were obligated to pay the redemptions at the NAV.


26
       The Liquidators appeal the dismissal of their constructive trust claims
against the Defendants. The Bankruptcy Court dismissed those claims where the
Liquidators failed to allege a Defendant’s knowledge of wrongful receipts.
Fairfield II, 596 B.R. at 297. See Appendix B. The Liquidators do not make any
argument that this holding was in error in their opening brief and therefore have
waived their right to do so. See S. New Eng. Tel. Co. v. Global NAPS Inc., 390 F.
App’x 44, 45 (2d Cir. 2010) (noting arguments insufficiently raised in an
appellant’s initial brief are waived).


                                         21
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 29 of 130



Finally, to the extent that the Court does not affirm the decision in full, the

Liquidators are wrong to assert that a reversal of the decision moots the Motion to

Dismiss; Defendants have alternative grounds for dismissal expressly reserved and

currently being litigated in the Bankruptcy Court, including lack of personal

jurisdiction, improper service of process, and other dispositive grounds.

                                    ARGUMENT

 I.   The Bankruptcy Court Properly Found That the Common Law
      Restitution Claims Fail As a Matter of Law
      In dismissing the Liquidators’ Common Law Restitution Claims, the

Bankruptcy Court correctly relied on controlling precedent, most notably Migani,

that precludes a fund from recovering a redemption payment based on a certified

NAV. The Bankruptcy Court’s decision was rooted in considerations of

practicality and finality that remain present here and are unaffected by Weavering

II. The Liquidators’ reliance on Weavering II is misguided and unsupported by the

Privy Council’s core holding in that decision—the fund was still bound to pay its

shareholders’ redemptions at the NAV even though it was fraudulently calculated.

Finally, any purported public policy argument the Liquidators advance is

unsupported by Weavering II and irrelevant to the instant appeal.

A.    The Bankruptcy Court Properly Applied the Holding of Migani in
      Dismissing the Common Law Claims
      In Migani, the Privy Council rejected the Liquidators’ argument that they

were only obliged to pay the NAV as “correctly determined using the . . .

                                          22
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 30 of 130



information which subsequently became available relating to Madoff’s fraud,”

rather than the NAV as certified at the time of the redemption. Migani ¶ 23. The

Privy Council held that the Liquidators’ preferred interpretation was an

“impossible construction” of the Articles, because, if it were correct, the NAV

would not be definitively ascertained for an indefinite period of time for either

subscriptions or redemptions, id. ¶¶ 19, 21, 23–24, and the operation of the Funds

required that the NAV be ascertained on the date of the subscription or redemption

and “known to the parties shortly thereafter.” Id. ¶ 21.

      Relying on the “persuasive authority of Migani, its progeny and the common

law principles that informed those decisions,” the Bankruptcy Court held that once

a redemption has been paid based on the certified NAV, a liquidator cannot revisit

that payment even in the face of fraud, illegality or breach of trust. Fairfield II,

596 B.R. at 295, 297 (“[O]nce the Funds discharged their debts by making the

redemption payments and the Defendants discharged their obligations by

surrendering their shares, neither side could revisit the NAV based on hindsight.”).

As the Bankruptcy Court correctly recognized, the principles of “finality, certainty

and workability” which animated the decision in Migani have been reinforced by

the Privy Council on multiple occasions.

      First, in DD Growth, also cited by the Bankruptcy Court, a fraudster

knowingly concealed losses to inflate the NAV of the DD Growth Premium Master



                                          23
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 31 of 130



Fund and reflected that inflated NAV in the certified NAV for the DD Growth

Premium 2X Fund (“2X Fund”), a feeder fund that ultimately went into

liquidation. DD Growth ¶¶ 9, 15–16. The liquidators for the 2X Fund sued

shareholders that received redemption payments based on the inflated NAV

alleging the payments were unlawful redemptions from capital. The Privy Council

held that the redemption payments, albeit “illegal,” could not be recovered because

they discharged a valid legal debt.27 Id. ¶ 61.

      Second, in Primeo, relied on by the Bankruptcy Court, the Privy Council

considered whether under Cayman law a redeeming shareholder in a BLMIS

feeder fund would qualify as a creditor where the fund had suspended payment to

the shareholder prior to its liquidation. In deciding this issue, the Privy Council

acknowledged that the shareholder would be able to enforce the NAV as a debt

against the fund, even though the shares’ valuation was based on the fund’s belief

in the genuineness of its BLMIS investments. The Privy Council stated that “[n]o

basis has been suggested on which [the fund] could on this analysis disturb the


27
       The Liquidators claim that reliance on DD Growth is misplaced because the
2X Fund liquidators conceded that the NAV was binding, Pls.’ Br. at 47 n.14, but
omit that this concession was based on the Privy Council’s decision in the Migani
case, which the Liquidators lost. DD Growth ¶ 28 (“It is also part of that common
ground that, although the NAV of US$118.880 per share had been calculated upon
false information, it was nonetheless a valid NAV for the purpose of crystallising
the amount of the redeeming shareholders’ debt: see Fairfield Sentry Ltd (in
liquidation) v. Migani [2014] 1 CLC 611.”).


                                          24
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 32 of 130



valuation by reference to which such redemption proceeds were calculated.”

Primeo ¶ 21.

      Migani and its progeny remain good law. Indeed, Migani was cited

favorably in Weavering II ¶ 24 and in subsequent Privy Council decisions. See,

e.g., In re Stanford Int’l Bank Ltd. [2019] UKPC 45, ¶ 67. The Liquidators do not

(and cannot) argue to the contrary. Rather, the Liquidators assert—without

support—that the Bankruptcy Court misread Migani and “erroneously disregarded

the Articles’ plain language” in favor of an “impossible” holding based in common

law principles. Pls.’ Br. at 45, 47. But the argument the Liquidators now advance

would result in the same unworkable consequences flatly rejected by Migani and

its progeny. Under the Liquidators’ position, Defendants would have had no way

of knowing, potentially indefinitely, whether the Funds’ NAVs would be binding

for subscription or redemption payments.

B.    The Holding of Migani Is Unaffected by Weavering II
      Unable to identify any error committed below, the Liquidators’ argument for

reversal focuses almost entirely on the Privy Council’s recent Weavering II

decision. See generally Pls.’ Br. at 2, 31-43. That case, however, provides no

support for the Liquidators’ position and does not affect the principal holding of

Migani for multiple reasons. First, Weavering II held only that a shareholder

injured by the enforcement of a fraudulent NAV could seek to void the NAV with



                                         25
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 33 of 130



respect to claims against that shareholder—not that (as here), the Funds themselves

could disown their own calculation of their NAV, based on their own agent’s bad

faith, imputed to them by operation of law.

      Second, Weavering II relied on the fact that the “controlling mind” of the

Weavering Fund was responsible for the fraudulent award of redemptions, while

here, the Liquidators have disclaimed that the directors, who were the “controlling

mind” of the Funds, were at fault for calculating the NAV and instead blamed a

supposedly faithless agent.

      Third, even if the Liquidators could now, for the first time on appeal, change

their theory of recovery and claim that the Funds acted fraudulently (and they

cannot), it would not help them because they are not pursuing statutory creditors’

claims as in Weavering II, but rather common law claims on behalf of the Funds

that would be doomed if the Funds acted fraudulently rather than mistakenly in

calculating the NAV.

      i.    The Weavering II Decision
      The Weavering Fund was “managed and controlled” by Magnus Peterson

who “controlled the investments and . . . made the material decisions about

redemptions” and was the “controlling mind” for the payment of redemptions.

Weavering II ¶¶ 3, 25. Peterson perpetrated a significant fraud on the Weavering

Fund by entering into swaps he knew to be worthless to give the impression of



                                        26
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 34 of 130



sustained growth despite suffering large losses in other investments. Id. ¶ 5. His

actions caused artificial inflation of the Weavering Funds’ NAV, followed by the

fund entering into liquidation in 2009 when the fraud was discovered. Id. ¶ 11.

The Weavering Fund sued SEB, a redeeming shareholder, to recover, as an

unlawful preference under Section 145 of the Cayman Companies Law,

redemption payments that SEB received. Id. ¶ 12.

      The elements of an unlawful preference claim under Cayman law include

that the company in liquidation must have been unable to pay its debts (in a cash

flow sense) at the time of the alleged preferential transfer and the person preferred

must have been a creditor. Id. The Weavering Fund argued that it had satisfied the

elements needed to succeed on its preference claims against SEB because, at the

time SEB redeemed the shares, the fund was unable to pay all the redemption

payments then owed to all then-redeeming shareholders. Because of the fund’s

contractual obligation to honor redemption requests, the Weavering Fund argued

SEB was a creditor immediately before it received payment. See id. ¶ 22 (the

Weavering Fund argued that the NAV was valid and, therefore, SEB was a creditor

upon making its redemption request). In opposition, SEB argued that the

Weavering Fund was not insolvent but was able to pay its debts and that the money

SEB received was not due to SEB as a creditor, because the fund had no




                                         27
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 35 of 130



contractual duty to honor the redemption obligations as they were based on

fraudulently inflated NAVs. Id. ¶¶ 16(a), 18.

      The Privy Council rejected SEB’s argument and held that the Weavering

Fund was insolvent and unable to pay its debts when it paid the redemption

payments to SEB because the NAVs remained binding on the fund, even though

fraudulently inflated. Therefore, SEB and other shareholders who made

redemption requests were creditors. Id. ¶¶ 27, 30; see also id. ¶¶ 137–143 (Deeny,

L., concurring).

      In reaching this conclusion, the Privy Council reaffirmed the core principle

of Migani that it is “vitally important that valuations are definitively ascertained at

the time of the transactions and are not liable to be varied subsequently with

retrospective effect.” Weavering II ¶ 27. It recognized one narrow potential

exception to this rule which was not addressed in Migani—that a shareholder could

not be bound by a fraudulent NAV if the fund attempted to rely on a NAV

resulting from the fund’s own internal fraud to the detriment of the shareholder.

Id. (explaining that finality of NAVs must yield if “[1] the fraud is internal to the

company [2] which is seeking to rely on the contract ” so that “such a fraudulent

determination could not bind redeeming shareholders”). In that scenario, a

shareholder “which has suffered loss” from the fraudulent NAV could bring a

proceeding in the Cayman Grand Court “against the [fund’s] liquidators” to set



                                          28
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 36 of 130



aside the NAV. Id. ¶¶ 30, 139, 141. In Weavering II, this exception did not apply

because the shareholder SEB had suffered no injury and had not applied to set

aside the NAV. Id. ¶ 30. Accordingly, the Privy Council found that the NAVs

were binding, the redemptions were valid, SEB and other redeemers were

creditors, and the Weavering Fund was insolvent at the time of the preferential

transfers. Id. ¶¶ 27, 30–31.

      ii.    The Liquidators’ Reliance on Weavering II Is Misguided as to All
             Claims
      The core holding of Weavering II is that the Weavering Fund was insolvent

under the insolvency laws of the Cayman Islands at the time it made disbursements

to shareholders because the NAV was binding and the redemption payments at the

NAV were enforceable obligations. Id. ¶ 31. None of this is helpful to the

Liquidators’ Claims, which rely on incorrect arguments that the NAV of the Funds

is not binding. Instead, the Liquidators try to exploit the narrow exception

recognized in Weavering II, but they badly misinterpret the Privy Council’s

holding regarding the exception, which is inapplicable here.

      First, the Privy Council held that the NAV could be voided only by a

shareholder who suffered injury from its enforcement; otherwise it was binding.28


28
       Weavering II ¶¶ 27, 30 (“The Board agrees with Sir Donnell, that it would
be necessary for a party who wished to have the NAV avoided to bring
proceedings to do so. Those proceedings would be brought against the liquidators
of the Company. . . . However, such proceedings would not avail [SEB because it]

                                         29
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 37 of 130



Put differently, the NAV was not void, but merely voidable, and then only by an

injured shareholder. The Liquidators are not suing in that capacity, and therefore

despite the Funds’ allegedly fraudulent calculation of the NAV, redemption

obligations pursuant to each NAV remain valid, enforceable obligations. The

Liquidators’ argument to the contrary is based on selective quotation from

Paragraph 27 of Weavering II to incorrectly argue that Weavering II stands for the

proposition that the NAV “was . . . not ‘binding.’” Pls.’ Br. at 34–35 (quoting

Weavering II ¶ 27 (alterations by the Liquidators)). But that is definitely not what

Weavering II says. The Privy Council actually held only that the Weavering

Fund’s “fraudulent determination could not bind redeeming shareholders” because

the Weavering Fund breached its contractual duty to act in good faith. Weavering

II ¶ 27 (emphasis added). Outside that limited circumstance, which has no

applicability here, the Privy Council reasoned that even in the case of an internal

fraud (i.e., a fraud perpetrated by the fund itself), a fraudulently inflated NAV is

not void ab initio, and redemption debts based on it remain valid and enforceable

unless and until the NAV is set aside on the application of an injured shareholder.



has not been defrauded.”); see also id. (Deeny, L., concurring) ¶¶ 137–143 (“I
agree with the Board in [Migani] that a situation where a NAV, stated in the
articles to be binding, was in fact to be retrospectively fixed or altered would tend
to render the operation of the company and its share dealing unworkable. Even in
a situation where there was fraud on the part of the company, that consideration
would point against an automatic invalidity . . . .”).


                                          30
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 38 of 130



Thus, because SEB was not injured by the fraud and did not move to set aside the

NAV, the NAV remained binding on SEB and the Weavering Fund. Id. ¶¶ 30, 44,

62, 135, 137, 139, 141.

      The Privy Council’s approach follows the well-established principle of

English common law that “[a]n agreement induced by fraud is certainly, in one

sense, not a binding agreement, as it is entirely at the option of the person

defrauded whether he will be bound by it or not.” Oakes v. Turquand [1867] HL

325 at 349-50 (emphasis added). Nothing in the Privy Council’s judgment

supports the notion that the Weavering Fund could have applied to set aside the

NAV based on its own fraudulent conduct so as to invalidate its obligations to

make redemption payments. Likewise, here, the Funds have no legal right to

challenge the NAVs for which they were contractually responsible, and which they

claim were inaccurate due to the alleged fraud of their agent, Citco, acting within

the scope of its actual authority. See infra Section I.C. Certainly, Weavering II

does not stand for that proposition.

      Second, in articulating the narrow exception to finality in Weavering II, the

Privy Council relied on the fact that the controlling mind of the Weavering Fund

with responsibility for all material investment and redemption decisions had




                                          31
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 39 of 130



perpetrated the fraud that inflated the NAV.29 By contrast, the Liquidators have

never (and cannot now) claim that the “controlling mind” of the Funds—the

directors—acted in bad faith.30 In fact, the Liquidators have consistently claimed

that the directors acted in good faith, PAC ¶¶ 7, 10, 80, 105, 112 (claiming that

Funds “mistakenly believed” NAV value); id. ¶ 75 (claiming that Funds were the

“primary victims of Citco’s conduct”), and have denied attribution of Citco’s bad

faith to the Funds. Opp. Br. at 46 (“Here, there is no attribution of Citco’s


29
       The Privy Council considered “the question whether a NAV would be
considered to have been determined in accordance with the articles if the directors
themselves had fraudulently inflated the value of the assets” and recognized that
“in the present case the fraud was that of Magnus Peterson and cannot be
considered external to the company.” Weavering II ¶ 24. It accepted the lower
court’s finding that “the Board [of the Weavering Fund] permitted Magnus
Peterson to act as a de facto director, and in effect, delegated their powers to him”
and that it was “clear that the Board allowed Magnus Peterson to act on its behalf
in performing all the functions necessary for the payment of redemptions.” Id.
“Magnus Peterson . . . controlled the investments and he made the material
decisions about redemptions. He was the controlling mind in the payment of the
relevant redemptions.” Id. ¶ 25.
30
       The ultimate decisions to make investments and pay redemptions were made
by the directors of the Funds. PAC ¶ 15 (“Following the revelation of Madoff’s
fraud in December 2008, the Funds’ board of directors suspended any further
redemptions of the Funds’ shares and the calculation of each of the Funds’ Net
Asset Value.”). The Liquidators make conclusory assertions on appeal that Citco
was the “controlling mind.” Pls.’ Br. at 37 n.12. The Court should not credit those
statements as they are inconsistent with Plaintiffs’ actual pleadings, PAC ¶ 15, and
the position they took below. Foreign Representatives’ Mem. of Law in Opp. to
Def.’s Consolidated Mem. of Law and in Further Support of Foreign
Representatives’ Mot. for Leave to Amend Complaints (Mar. 21, 2017) (“Opp.
Br.”) (Dkt. 1336 at 46).


                                         32
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 40 of 130



misconduct to the Funds. Under English law, the bad faith of a dishonest agent is

not attributed to a principal in all purposes.”).

      The Liquidators seek to extend Weavering II’s reasoning to the alleged bad

faith of Citco, but Citco was merely an administrative agent, with responsibility for

day-to-day administrative services including “‘calculation of Net Asset Value’ and

‘communications with shareholders,’” Migani ¶¶ 14, 15, and as the Liquidators

concede, the directors, not Citco, were responsible for decision-making. PAC ¶ 15.

Far from being the “controlling mind” of the Funds, Citco operated as an agent

under the supervision of the directors. Migani ¶ 14 (“[T]he Fund has appointed

Citco as the administrator of the Fund under the overall direction of the

Directors.”). Citco did not make the decision to invest with BLMIS nor did it

make any decisions regarding the payment of redemptions. Those decisions fell to

the Funds’ directors. PAC ¶ 15. While Citco was involved in redeeming shares, it

was bound by the Funds’ Articles and had no discretion. Migani ¶ 15 (“[Citco]

shall on behalf of the Fund redeem Shares in accordance with the provisions and

procedures set out in the applicable Fund Documents.”).

      Under Weavering II, the knowledge of an administrative agent like Citco is

not relevant to whether the NAV is enforceable. Citco had essentially the same

role as the Weavering Funds’ administrator, PNC. Like Citco, PNC was

responsible for, among other things, “calculating the NAV.” Compare Migani ¶ 14



                                           33
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 41 of 130



(“Citco is described as having responsibility for day-to-day administrative services

including ‘calculation of [the NAV]’ and ‘communications with shareholders’”),

with Weavering II ¶ 25 (“The services provided by PNC included arranging for the

computation of the NAV, controlling and authorizing all disbursements,

maintaining the register of shareholders, preparing and forwarding documents to

shareholders and notifying the Adviser, the Custodian and the accounting agent of

all share activity.”).

       Weavering II nonetheless noted that PNC’s role was “administrative only”

and that it had “no part in the decision making process in relation to the payment of

redemptions.” Id. For those reasons, PNC’s good faith was not relevant to

whether the Weavering Fund was in breach of its duty to provide the NAV in good

faith. Citco’s alleged bad faith is equally irrelevant under Weavering II; Citco

simply produced NAVs and paid redemptions on behalf of the directors, and the

Funds have consistently claimed the directors acted in good faith.

       iii.   Article 11 Does Not Permit the Liquidators to Benefit from Their
              Own Wrong
       Having proceeded on the theory of “mistake” since 2009, the Liquidators

cannot change their factual allegations to suit new theories on appeal.31 But even if


31
       See Bloch v. Bank of Am. Corp., 479 F. App’x 399, 400 (2d Cir. 2012)
(“[Appellants’] principal argument, however, is based not on the record below but
instead on a number of facts alleged for the first time on appeal. Generally, we
will not consider claims raised for the first time on appeal . . . and we find no

                                         34
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 42 of 130



they could properly allege that the Funds acted in bad faith, that would not lead to

a different result here. First, the Liquidators are bound by the acts of Citco

because Section 31(1) of the BVI Business Companies Act (“BCA”) precludes

them from arguing that the actions of their agent are not valid or not genuine.

Section 31(1) of that Act provides that “a company . . . may not assert against a

person dealing with the company . . . that . . . a document issued on behalf of a

company by a director, employee or agent of the company with actual or usual

authority to issue the document is not valid or not genuine,” even if taken in bad

faith. BCA §§ 31(1), (2); see also Mortimore Decl. ¶¶ 83–87. This prohibition

applies even if the person acting on behalf of the company acted fraudulently so

long as the agent was acting with actual or usual authority. Id.32

      The Liquidators concede, as they must, that the Funds’ directors granted

Citco “actual authority” to issue the certificates of the NAV. See, e.g., Pls.’ Br. at

37 (noting that the directors gave Citco “actual authority”). It follows as a matter



reason to depart from that principle here.” (citation omitted)); Zangara v. Int’l
Painters & Allied Trades Indus. Pension Fund, 428 F. App’x 54, 55 (2d Cir. 2011)
(“‘[I]t is a well-established general rule that an appellate court will not consider an
issue raised for the first time on appeal.’”) (quoting In re Nortel Networks Corp.
Sec. Litig., 539 F.3d 129, 132 (2d Cir. 2008)).
32
       It is also irrelevant whether Citco was acting in the interest of the Funds.
See Lloyd v. Grace, Smith & Co. [1912] AC 716 (confirming that a principal is
liable for the fraud of his agent acting within the scope of his authority, whether
the fraud is committed for the benefit of the principal or the agent).


                                          35
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 43 of 130



of law, as the Bankruptcy Court noted, that the Liquidators cannot contest the

validity of the certificates. See Fairfield II, 596 B.R. at 299 n.35 (“Furthermore,

the computation of the NAV, though erroneous in hindsight, was an authorized act,

and the Liquidators cannot dispute the validity and genuineness of the certificate.

See [BCA] § 31.”).33 Although the Liquidators now argue that BCA § 31 does not

apply because the Funds purportedly “contracted around it” by making good faith a

“condition precedent to the NAVs being binding” in the Articles, Pls.’ Br. at 54–

55, their argument cannot be countenanced under BVI law. Section 11 of the BCA

provides that the “articles of a company have no effect to the extent that they

contravene or are inconsistent with this Act.” BCA § 11. Even if it were plausible

to read Article 11 as permitting the Funds to disclaim the acts of their agents, as the

Liquidators try to, such a reading would be inconsistent with BCA Section 31 and




33
       The commercial sense of this provision is clear: The BVI legislature
determined that clients should be afforded the benefit of being able to rely on
documentation issued by the companies with which they contract to provide
services. Consequently, those companies must be obliged to honor the validity of
that documentation and bear any losses caused by any of their own chosen agents’
misconduct.




                                          36
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 44 of 130



nullified by BCA Section 11. Therefore, the Liquidators’ arguments against

applying Section 31 of the BCA are unavailing.

      Moreover, the Liquidators’ reading of Article 11 is implausible, and at least

three rules of contractual interpretation counsel against it. First, it is a basic tenet

of contract construction that contract provisions be interpreted consistently with

the backdrop of statutory and common law defaults unless otherwise disclaimed.

Accord 5 Corbin on Contracts § 24.26 (“Words and other symbols must always be

interpreted in the light of the surrounding circumstances, and the existing statutes

and rules of law are always among these circumstances.”). Article 11 does not

expressly disclaim Section 31 of the BCA, and it is therefore incorrect to read it

that way.

      Second, as the Bankruptcy Court correctly recognized, Fairfield II, 596 B.R.

at 299, English law interprets contracts, so far as possible, to prevent a party from

taking advantage of its own breach unless clear language instructs otherwise.

Alghussein Establishment v. Eton College [1988] 1 WLR 587, [595] (requiring

clear language permitting party to take advantage of its own breach); see also

Kingate Global Fund v. Kingate Mgmt. Ltd. [2015] SC (Bda) 65 Com, [157] (“[A]

party will not generally be entitled to take advantage of his own breach of contract

as against the other party.”). The Liquidators cannot identify any clear language

permitting them to take advantage of their own breach of their obligation to



                                           37
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 45 of 130



calculate their NAV in good faith because there is none. Indeed, the language they

cite from Article 11 says nothing about the effect of a NAV issued in bad faith.

All that it says is that a certificate issued in good faith is binding on all parties. At

most, it only confirms what Weavering II found was already implied—that a

certificate not issued in “good faith” by the Funds would not bind an injured

shareholder and therefore would not bind “all parties.”

      Third, English law requires that provisions excluding liability for one’s own

fraud set out their meaning in “clear and unmistakable terms” such as to leave the

counterparty in no doubt that fraud is excluded from liability. See HIH Casualty &

General Insurance Ltd v. Chase Manhattan Bank [2003] UKHL 6, [16] (Bingham,

L.); Id. [68]-[69] (Hoffmann, L.). Article 11 does not clearly and unmistakably

declare that a shareholder’s contractual entitlement to payment at the certified

NAV would be void if the Funds or their agents fraudulently calculated the NAV

that induced their indebtedness and was relied upon at the time of redemption.

      iv.    There Is No Public Policy in Favor of the Liquidators’ Claims
      The Liquidators’ suggestion that Weavering II generally permits liquidators

for funds to bring common law restitution claims against shareholders to recover

redemption payments is unfounded. Pls.’ Br. at 40–41. The Weavering liquidators

were pursuing statutorily created creditors’ rights to seek unfair preferences under

the Cayman Islands’ insolvency regime, not common law restitution claims. See



                                           38
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 46 of 130



id. The Weavering liquidators thus stood in the shoes of the creditors of the

Weavering Funds (and not the fund itself) when they brought such claims. Here,

by contrast, the Liquidators’ BVI statutory insolvency claims are not subject to this

appeal but remain pending before the Bankruptcy Court, and the Liquidators stand

in the Funds’ shoes for purposes of the Claims at issue on this appeal.

      The Liquidators refer to Weavering II’s discussion of restitutionary remedies

to argue that such remedies must be available for their claims, but they

misunderstand the purpose behind this analysis in Weavering II. The Weavering II

discussion of Cayman common law remedies arises from technical issues unique to

the statutory insolvency regimes of the Cayman Islands. As noted above, this

appeal does not involve any statutory claims. At any rate, the Cayman Companies

Law, unlike the BVI Insolvency Act (under which the Funds’ liquidation is

proceeding), does not set forth the remedy for an avoided preference transfer and

has therefore been interpreted to incorporate common law restitutionary remedies

for any statutory violations. See Weavering II ¶ 63 (“[S]ince section 145(1) of the

Cayman Companies Law is silent as to the consequences of the invalidation, those

consequences must therefore be regulated by . . . any other statutory provisions

which may be applicable, or in their absence by the common law.”). The Privy

Council found that the law’s incorporation of a common law remedy did not also

result in the incorporation of common law defenses to the avoidance of a transfer



                                         39
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 47 of 130



because doing so would be inconsistent with the legislative intent of the Cayman

Companies Law to undo preferential transfers. See id. ¶ 106 (“[T]he Board cannot

override the intention of the legislature by providing a common law defence.”); id.

¶ 111 (“[T]o allow a change of position defence to a claim for the recovery of a

preferential payment would run counter to the statutory scheme for the division of

the insolvent company’s property among its creditors, since in the cases where it

applied the anti-avoidance provision, under which preferential payments are

voidable, would be deprived of practical effect.”). In the same context, the Privy

Council rejected defenses based on illegality and public policy, noting that the

liquidators were “discharging a legal duty to recover moneys . . . and distribute

these according to law among the creditors.” Id. ¶ 124. None of those

considerations have any relevance here.

      In sum, the claims in this Appeal arise solely under the common law. The

Liquidators have brought additional claims under the BVI Insolvency Act for

unfair preference and undervalue transactions, see PAC ¶¶ 145–76, and those

claims are still before the Bankruptcy Court. Unlike the Cayman Companies Law,

the BVI Insolvency Act (under which the Funds’ liquidation is proceeding)

provides its own remedy for unfair preference and undervalue transactions,

meaning that the Liquidators will never need to resort to the common law for a

remedy for avoidance (if those claims are ever found to have merit). See BVI



                                          40
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 48 of 130



Insolvency Act § 249 (providing for a court to restore a company to the position it

would have been in if the company had not entered into an unfair preference or

undervalue transaction). The discussion in Weavering II concerning public policy

is therefore irrelevant.

II.   The Bankruptcy Court Properly Held That the Liquidators’ Contract
      Claims Are Barred as a Matter of Law
      The Contract Claims were correctly dismissed by the Bankruptcy Court,

which declined to imply a term permitting recovery of redemption payments to the

extent they were based on an “inflated” NAV. Fairfield II, 596 B.R. at 302. It

applied the standard set out in AG for Belize v. Belize Telecom Ltd, [2009] UKPC

10, which held that a term should be implied only if it “would spell out in express

words what the instrument, read against the relevant background, would

reasonably be understood to mean.” Here, as the Bankruptcy Court correctly

reasoned, it is “neither obvious nor efficient nor consistent with the parties’

expectations to imply that subscribers, redeemers or the Funds agreed to open-

ended liability based on hindsight for incorrectly stated NAVs.” Fairfield II, 596

B.R. at 302. In addition, the Bankruptcy Court explained that there was “no basis”

to imply a term to permit the Liquidators to recover redemption payments when

Migani found that it was not unjust for Defendants to retain such payments and

that doing so would make the entire redemption process unworkable. Id. On

appeal, the Liquidators claim that the Bankruptcy Court should have implied such


                                          41
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 49 of 130



a term because the Articles would purportedly be “incoherent” without it. Pls.’ Br.

at 59. However, as the Bankruptcy Court held, it is the Liquidators’ proposed

implied term that would render the Articles incoherent by creating indeterminate,

open-ended liability that Migani described as an “impossible construction.”

Fairfield II, 596 B.R. at 302; see also Migani ¶ 23.

      The Liquidators otherwise incorrectly argue that the Bankruptcy Court

applied the wrong legal standard for implying a contractual term, Pls.’ Br. at 58–

59, now asserting that it should instead have applied the standard set out in Marks

& Spencer plc v. BNP Paribas Securities Services Trust Company (Jersey) Ltd.

[2015] UKSC 72. The standard offered in that case, the Liquidators suggest, is that

the implied provision would be “so obvious so as to go without saying or is

required to give the contract ‘business efficacy’ or where the contract would lack

‘commercial or practical coherence’ without that term.” Pls.’ Br. 59 (quoting Mar.

31, 2017 Declaration of Gabriel Moss QC in Further Support of Mot. for Leave to

Amend (Dkt. No. 1338 ¶ 82)).

      The Liquidators do not provide any reason to conclude that one standard is

materially better for them than the other. Both Belize Telecom and Marks &

Spencer pose high bars that cannot be met here. Moreover, to the extent there is

any difference in the standards, Marks & Spencer creates the additional hurdle that

the implied new term be necessary for “business efficacy” and “commercial or



                                         42
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 50 of 130



practical coherence.” Id. The Bankruptcy Court’s ruling was proper here because

an implied term would create a practically “impossible construction,” Migani ¶ 23,

and is plainly inconsistent with either standard.

      Even if there were any meaningful difference between those two standards

(and there is not), the Liquidators’ own BVI legal expert directed the Bankruptcy

Court to the standard in Belize Telecom as binding BVI authority on that issue. See

Oct. 21, 2016 Declaration of Gabriel Moss QC in Support of Mot. for Leave to

Amend (Dkt. No. 926 ¶¶ 48, 48 n.6). The Liquidators’ expert also cited Marks &

Spencer, but commented that the standards were similar enough that “[i]t is

difficult to see what difference the two approaches would have in practice in the

present case.” See id. The Liquidators thus invited the Bankruptcy Court to find

that Belize Telecom governed and that it was substantially similar to Marks &

Spencer. They should be estopped from now seeking reversal on this ground. See

Filho v. Interaudi Bank, 334 F. App’x 381, 382 (2d Cir. 2009) (“[W]hen a party

has ‘induced by [its] position below’ the ‘error [that] is alleged now,’ that party

‘cannot complain’ of the error on appeal.” (second and third alteration in original)

(citations omitted)); see also Lanfear v. Home Depot, Inc., 679 F.3d 1267, 1279

n.15 (11th Cir. 2012) (“It is a cardinal rule of appellate review that a party may not

challenge as error a ruling or other trial proceeding invited by that party.” (citation

omitted)).



                                          43
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 51 of 130



       Finally, as discussed above, the Liquidators are incorrect that Weavering II

undermines the basis for the Bankruptcy Court’s holding that the NAV is binding.

See supra Section I. The Privy Council found only that an injured shareholder had

the option of voiding a redemption based on a fraudulently calculated NAV.

Weavering II ¶ 27. The Liquidators’ argument that “Article 11(1) would be

meaningless,” Pls.’ Br. at 59–60, unless the Court infers a term allowing the Funds

to recover overpayments based on their own bad faith is obviously incorrect.

Article 11 provides that neither party can challenge a NAV issued in good faith. It

is silent on the parties’ rights regarding a NAV issued in bad faith, but the only

sensible reading, which is supported by Migani and Weavering II, is that a

shareholder—not the Funds—can challenge a NAV issued in bad faith when the

shareholder suffers damage. It simply defies reason to suggest that the obvious

contractual modification of Article 11 is the one the Liquidators advocate. This is

especially true because this proposed interpretation is inconsistent with the BVI

Companies Law and the English common law, which would not permit a

wrongdoer to benefit from its own wrong. See supra Section I.B.iii.

III.   The Liquidators’ Common Law Restitution Claims and Contract
       Claims Are Independently Barred by the Good Consideration Holdings
       Both the Liquidators’ Common Law Restitution and Contract Claims are

also barred because Defendants gave “good consideration” when they surrendered

their interests in the redeemed shares, received no more than their bargained-for


                                          44
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 52 of 130



consideration, and cannot be restored to their previous position. This defense

exists independent of whether the NAV itself is certified or binding since, as part

of a bargained-for agreement, Defendants surrendered their interests in the Funds’

shares in exchange for the redemption payments. See Mortimore Decl. ¶¶ 39–40,

50–56. The Liquidators litigated and lost the Good Consideration Issue in the

Preliminary Issues Proceedings, and the Bankruptcy Court reached the same

conclusion in its opinion. See Fairfield II, 596 B.R. at 299 n.35 (“Moreover, the

payment of the redemption as computed by the erroneous NAV was an authorized

and contractually required act, and the Defendants gave good consideration for

their redemptions.”). This provides the Court an additional basis to affirm the

opinion.

      The BVI Court held, and the ECCA affirmed, that the Liquidators’ claims

for restitution were all barred by the Good Consideration Issue.34 The BVI Court

held that “the redemption of shares in this case amounted to a bargain and sale for

which the consideration received by Sentry was the surrender of the rights of the

redeeming shareholder.” See Prelim. Issues Judgment (Kite Decl., Ex. B ¶ 34).

Further the BVI Court concluded that “it is not open to Sentry now to seek to



34
       Judge Bannister reached the Good Consideration Issue because he rejected
the defendants’ certification arguments. Judge Bannister’s decision on
certification was ultimately reversed by the Privy Council. Migani ¶ 28.


                                         45
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 53 of 130



recover the price which it paid for the purchase of the shares of redeeming

investors simply because it calculated the NAV upon information which has

subsequently proved unreliable.” Id. ¶ 36. After rendering the decision, and upon

the motion of one of the defendants, the court entered summary judgment in favor

of the defendants in the BVI on the Good Consideration Issue.

      The ECCA affirmed the decision, noting that “Sentry’s contractual

obligations gave rise to a debt obligation whatever the value of the shares and the

surrender of the rights to the shares by the [defendants], in my view, having fully

performed their part of the contract, gave good consideration which defeats

Sentry’s restitutionary claim.” EC Court of Appeal Judgment ¶ 80 (Kite Decl., Ex.

G). The Privy Council left the ECCA’s decision intact by “dismissing” the

Liquidators’ appeal from the Good Consideration Issue after resolving the

Certification Issue against the Liquidators. This issue was expressly litigated in the

BVI Court, ECCA, and the Privy Council, and the Privy Council’s decision to

dismiss the appeal left the ECCA’s judgment intact as a final judgment on the

merits. See Mortimore Decl. ¶¶ 22, 24, 39–40, 50–56. See also infra Section IV;

Thomas & Agnes Carvel Found. v. Carvel, 736 F. Supp. 2d 730, 746 (S.D.N.Y.

2010) (U.K. judgments are entitled to recognition, and contrary argument

“border[s] on the risible” (citations omitted)). This therefore represents a

controlling statement of BVI law (and also a basis for collateral estoppel).



                                         46
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 54 of 130



      Importantly, the Liquidators are unable to establish a basic prerequisite to

restitution under these circumstances: that Defendants be restored to the state prior

to the redemption, referred to in the BVI Court’s judgment as restitutio in

integrum. The BVI Court found that could not occur here. Prelim. Issues

Judgment (Kite Decl., Ex. B ¶ 34) (“I further fail to understand how Sentry can

recover the redemption price in circumstances in which restitutio in integrum is no

longer possible.”). The Bankruptcy Court likewise found that the Liquidators

“cannot restore the Defendants to the status quo.” Fairfield II, 596 B.R. at 299

n.35. The Liquidators apparently concede that it is impossible to restore

Defendants’ shares in the Funds, see Pls.’ Br. at 56–57, and instead argue that

monetary judgment in the amount of “near zero” is sufficient. Id. This is contrary

to the prevailing view that, where restitutio in integrum requires the return of

shares, an offer of money is not acceptable and the shares themselves must be

restored.35 In addition, the Liquidators are wrong that the value of the shares was

“near zero,” including because they were obligated to pay the redemption

payments at the certified NAV, see supra Section I, and because possession of the



35
       See Smith New Court Securities Ltd Scrimgeour Vickers (Asset
Management) Ltd [1994] 1 WLR 1271, 1280 (finding that specific shares could not
be restored, because they had been sold). Gamatronic (UK) Ltd v. Hamilton
[2016] EWHC 2225, [212]–[224] (rescission was not granted, because the claimant
was not willing to return the shares to the defendant).


                                          47
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 55 of 130



shares would include rescission rights based on the price paid as a result of any

fraudulently prepared NAVs.

IV.   The Liquidators Are Also Collaterally Estopped from Pleading that the
      NAV Is Not Binding on Them
      The Court should also affirm the Bankruptcy Court’s decision on the

grounds that the Liquidators are estopped from pleading that the NAV is not

binding on them, because they litigated and lost that issue in Migani. Federal U.S.

law “determine[s] the preclusive effect” of foreign judgments—including those by

the Privy Council and the EC Court of Appeal—“entitled to recognition by this

Court.” Alfadda v. Fenn, 966 F. Supp. 1317, 1325, 1329 (S.D.N.Y. 1997), aff’d,

159 F.3d 41 (2d Cir. 1998).36 Federal law holds that collateral estoppel applies

when “(1) the identical issue was raised in a previous proceeding; (2) the issue was

actually litigated and decided in the previous proceeding; (3) the [losing] party had

a full and fair opportunity to litigate the issue; and (4) the resolution of the issue

was necessary to support a valid and final judgment on the merits.” Marvel

Characters, Inc. v. Simon, 310 F.3d 280, 288–89 (2d Cir. 2002) (citation omitted).

Here, as discussed above, the Liquidators have already litigated the issue of

whether the NAV was binding in the Preliminary Issues Proceeding and lost under


36
     Even if BVI law were to apply, the Liquidators are still precluded by the
BVI doctrines of issue estoppel and Henderson v. Henderson abuse of process.
See Mortimore Decl. ¶¶ 41–56.


                                           48
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 56 of 130



Migani. The Privy Council’s holding that the NAV was binding was necessary to

support its judgment that the Liquidators’ restitution claims failed. See Migani ¶

19 (“It follows that the Fund’s claim to recover the redemption payments depends

on whether it was bound by the redemption terms to make the payments which it

did make.”).

      The Bankruptcy Court should have focused on whether the Liquidators were

required to raise Citco’s bad faith (as a basis to undo the NAV) in the Preliminary

Issues Proceedings and their subsequent appeals, see Mortimore Decl. ¶¶ 35–41,

rather than focusing on whether that argument had previously been litigated and

decided. See Fairfield II, 596 B.R. at 291–93. The determination of whether the

NAV was binding was the issue to be decided that was necessary to the Privy

Council’s judgment, Migani ¶¶ 23–31 (finding that unless the NAV at the time of

the redemption was “definitive,” the “Articles could not otherwise operate as they

are intended”), and so the Liquidators were obligated to advance all of their

reasons why ratifying the NAV was unjustified.

      Citco’s alleged bad faith is at most a new legal theory or factual contention,

raised for the first time in October 2016, in support of the Liquidators’ argument

that the NAV is not binding. See Pls.’ Br. at 48 (arguing that “if the NAVs were

not certified in good faith, they are not binding.”). New legal theories do not

justify a second bite at the apple when, as is the case here, they could have been



                                         49
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 57 of 130



raised in the prior proceeding. See, e.g., Yamaha Corp. of Am. v. United States,

961 F.2d 245, 257–58 (D.C. Cir. 1992) (“If a new legal theory or factual assertion

put forward in the second action is related to the subject-matter and relevant to the

issues that were litigated and adjudicated previously, so that it could have been

raised, the judgment is conclusive on it despite the fact that it was not in fact

expressly pleaded or otherwise urged.” (citation omitted)); Sec. Indus. Ass’n v. Bd.

of Governors of Fed. Reserve Sys., 900 F.2d 360, 364 (D.C. Cir. 1990) (“Whether

petitioner actually argued that position is irrelevant, however, since preclusion

because of a prior adjudication results from the resolution of a question in issue,

not from the litigation of specific arguments directed to the issue.” (citations

omitted)).

      In fact, the only reason that the Privy Council did not address Citco’s bad

faith is because the Liquidators chose not to present the issue at any stage in the

Preliminary Issues Proceedings, including in their arguments to the Privy Council.

But this was either a concession or, at best, a tactical decision, because the

Liquidators knew of the allegations supporting their new argument at the time of

the prior litigation as is clear from the course of litigations in parallel proceedings.

For instance, the Liquidators were aware of the Anwar Litigation in this Court in

which plaintiffs alleged in 2009 virtually the same behavior the Liquidators now

try to include in their amended complaints. See Anwar Compl. (alleging Citco



                                           50
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 58 of 130



breached the Administration Agreements with the Funds by, among other

omissions, grossly failing to discharge its responsibility to calculate accurately the

Funds’ NAVs in good faith). The Liquidators acknowledged in court filings that

they were monitoring the Anwar proceeding. See Second Interim Consolidated

Report of Plaintiffs § 3.5.2 (Mar. 29, 2010), http://www.fairfieldsentry.com/wp-

content/uploads/2014/08/Second-Interim-Consoliated-Report-29Mar10.pdf (“The

Liquidators are keeping a watchful eye on the [Anwar] proceedings and expect that

the court’s determination of the dismissal motions will not be rendered until the

second half of 2010 or later.” ). Moreover, on August 18, 2010, Judge Marrero

held that the allegations asserted in Anwar were sufficient to support claims that

Citco actually knew BLMIS was running a Ponzi scheme. Anwar v. Fairfield

Greenwich Ltd., 728 F. Supp. 2d 372, 423 (S.D.N.Y. 2010) (“[T]he Court finds

that the facts alleged by Plaintiffs are sufficient to support a strong inference of

scienter.”). Accordingly, the Liquidators plainly had a good faith basis to allege

the arguments they belatedly make now if they thought they would be legally

meaningful, and their attempt at a do-over (perhaps fueled by regret at past

strategic choices) should be rejected.

      Further, the Liquidators were aware since the inception of their BVI claims

(premised on “mistake”) that the Funds’ good faith might bear on their ability to

prevail on their claims because the PI Defendants in the BVI action raised the issue



                                          51
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 59 of 130



of good faith in the Preliminary Issues Proceedings. There, the PI Defendants

explicitly argued that the BVI Court need not consider the question of the good

faith of the Funds’ agents because it was totally irrelevant (for many of the same

reasons raised here). PI Defs.’ Prelim. Issues Skeleton (Hare Decl., Ex. G ¶ 22) (PI

Defendants argue in April 2011 that “PI Defendants will win whether or not

Fairfield Sentry’s Directors acted in good faith”); PI Defs.’ Prelim. Issues Trial

Skeleton (Kite Decl. Ex. A ¶ 62) (although the Liquidators had “not admitted in

their pleadings that the Directors of Sentry acted in good faith,” “[t]his in no way

detracts from the preclusive effect of a certificate” because if the Funds (or their

agents) acted in bad faith, the Liquidators could not “take advantage of [their] own

wrong”); Mortimore Decl. ¶ 63. The Liquidators chose not to respond at all to

those arguments, thus waiving the issue.

      The Liquidators could have, and should have, made their arguments about

the significance of their administrative agent’s wrongdoing under BVI law in the

Preliminary Issues Proceedings and should now be estopped from relitigating the

issue of whether the NAV was binding.

V.    The Motions to Dismiss Are Not Moot Even If the Court Reverses
      In light of the long and winding procedural path this case has taken, certain

Defendants have threshold dispositive defenses that are not before this Court but

instead are currently being litigated in the Bankruptcy Court. Those defenses



                                           52
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 60 of 130



include dismissal on the basis of lack of personal jurisdiction, failure to effect

service, the adequacy of the Liquidators’ pleadings, and dismissal pursuant to the

safe harbor for securities transactions codified at 11 U.S.C. § 546. For that reason,

to the extent that this Court does reverse the Bankruptcy Court’s opinion, the

motions to dismiss are not mooted as the Liquidators incorrectly suggest, Pls.’ Br.

at 60, and the Court should remand the claims to the Bankruptcy Court for further

consideration of Defendants’ other grounds for dismissal.




                                          53
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 61 of 130




                                CONCLUSION
      For the reasons provided, this Court should affirm the Bankruptcy Court’s

decision denying leave to amend and dismissing the Claims.




                                       54
    Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 62 of 130



Dated: March 9, 2020             Respectfully submitted,
       New York, New York

                                 CLEARY GOTTLIEB STEEN &
                                 HAMILTON LLP


                                 By: /s/ Thomas J. Moloney
                                      Thomas J. Moloney
                                      Joseph M. Kay
                                       One Liberty Plaza
                                       New York, New York 10006
                                       T: 212-225-2000
                                       F: 212-225-3999
                                       tmoloney@cgsh.com
                                       jkay@cgsh.com
                                 Attorneys for Murdoch and Company;
                                 Robinson and Company; HSBC Bank USA,
                                 N.A.; Somers Nominees (Far East) Limited;
                                 HSBC Private Bank (Suisse) S.A.; HSBC
                                 Securities Services (Luxembourg) SA; HSBC
                                 Private Bank (C.I.) Limited f/k/a HSBC
                                 Private Bank (Guernsey) Limited; HSBC
                                 International Trustee Limited; HSBC
                                 Institutional Trust Services (Asia) Limited;
                                 Republic Nominees Limited; Republic
                                 Nominess Limited f/k/a HSBC Private
                                 Banking Nominee 1 (Jersey) Limited; Banco
                                 Nominees 2 (Guernsey) Limited f/k/a Banco
                                 Nominees (I.O.M.) Limited; HSBC Trust
                                 Company AG f/k/a HSBC Guyerzeller Trust
                                 Company AG; HSBC Bank Bermuda
                                 Limited; HSBC Latin America Holdings
                                 (UK) Limited (successor-in-interest to HSBC
                                 Securities (Panama) S.A.)




                                  55
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 63 of 130



                             CLEARY GOTTLIEB STEEN &
                             HAMILTON LLP

                                   Carmine D. Boccuzzi, Jr.
                                   E. Pascale Bibi
                                   One Liberty Plaza
                                   New York, New York 10006
                                   T. (212) 225-2000
                                   F. (212) 225-3999
                                   cboccuzzi@cgsh.com
                                   pbibi@cgsh.com

                             Attorneys for Citibank (Switzerland) AG; Citibank NA
                             London; Citivic Nominees Limited; Citigroup Global
                             Markets Limited; Cititrust Bahamas Limited




                              56
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 64 of 130




                       CERTIFICATE OF COMPLIANCE
      1.      This brief complies with the type-volume limitation of Federal Rule of

Bankruptcy Procedure 8015(a)(7)(B)(i), because it contains 12,998 words,

excluding the parts of the brief exempted by Federal Rule of Bankruptcy Procedure

8015(g).

      2.      This brief complies with the typeface requirements of Federal Rule of

Bankruptcy Procedure 8015(a)(5) and the type style requirements of Federal Rule

of Bankruptcy Procedure 8015(a)(6) because this brief has been prepared in a

proportionately spaced typeface using Microsoft Word in 14-point Times New

Roman font.

Dated: New York, New York
       March 9, 2020



                               By: /s/ Thomas J. Moloney
                                  Thomas J. Moloney




                                         57
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 65 of 130




                Appendix A
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 66 of 130



                                            Appendix A
                                            Defendants
       Case No.     Case Name                                                         Defendant Name

1.     19-cv-3911   Fairfield Sentry Ltd. (In Liquidation), et al. v. Citibank NA     Citibank NA London
                    London, et al.
2.     19-cv-3974   Fairfield Sentry Ltd. (In Liquidation), et al. v. Citibank NA     Judith Cherwinka a/ka/
                    London                                                            Judith Cherwinka IRA, et
                                                                                      al.
3.     19-cv-4078   Fairfield Sentry Ltd. (In Liquidation), et al. v. RBC             RBC Dominion Securities
                    Dominion Securities

4.     19-cv-4079   Fairfield Sentry Ltd. (In Liquidation), et al., v. Tercas-        Baca Popolare di Bari
                    Cassa di Risparmio della Provincia di Teramo S.P.A.               S.C.p.A in
                                                                                      Amministrazione
                                                                                      Straordinaria, as
                                                                                      successor-in-interest to
                                                                                      Tercas-Cassa Di
                                                                                      Risparmio Della
                                                                                      Provincia di Teramo
                                                                                      S.P.A.
5.     19-cv-4081   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS ABN          ABN AMRO Global
                    AMRO Global Custody                                               Custody N.V. (sued as FS
                                                                                      ABN AMRO Global
                                                                                      Custody)
6.     19-cv-4084   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque          Banque Privee Edmond
                    Privee Edmond de Rothschild (Europe), et al.                      de Rothschild (Europe)
7.     19-cv-4084   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque          American Express Bank
                    Privee Edmond De Rothschild (Europe), et al.                      n/k/a Standard Chartered
                                                                                      International (USA) Ltd.
8.     19-cv-4089   Fairfield Sentry Ltd. (In Liquidation), et al. v. Meritz Fire &   Meritz Fire & Marine
                    Marine Insurance Company Ltd.                                     Insurance Company Ltd.
9.     19-cv-4090   Fairfield Sentry Ltd. (In Liquidation), et al. v. Vontobel        Vontobel Asset Mgmt.
                    Asset Mgmt. Inc., et al.                                          Inc.
10.    19-cv-4099   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco           Banco Santander
                    Santander (Suisse) S.A.                                           International SA (f/k/a
                                                                                      Banco Santander (Suisse)
                                                                                      S.A.)
11.    19-cv-4100   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank            Hapoalim (Switzerland)
                    Hapoalim (Suisse) Ltd. a/k/a Banque Hapoalim (Suisse)             Ltd.
                    S.A., et al.
12.    19-cv-4101   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS Mizrahi      Mizrahi Tefahot Bank
                    Tefahot Bank Ltd.                                                 Ltd.
13.    19-cv-4102   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque Syz      Banque SYZ SA f/k/a
                    & Co. S.A.                                                        Banque Syz & Co. SA
14.    19-cv-4105   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque          Banque Piguet & Cie SA
                    Piguet & Cie S.A.
15.    19-cv-4129   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Bilbao    Banco Bilbao Vizcaya
                    Vizcaya Argentina (Portugal), S.A., et al.                        Argentaria (Portugal) S.A.
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 67 of 130



16.    19-cv-4129   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Bilbao    Banco Bilbao Vizcaya
                    Vizcaya Argentina (Portugal), S.A., et al.                        Argentaria, S.A.
17.    19-cv-4129   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Bilbao    BBVA Fundas Privanza
                    Vizcaya Argentina (Portugal), S.A., et al.
18.    19-cv-4129   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Bilbao    BBVA Grand Cayman
                    Vizcaya Argentina (Portugal), S.A., et al.
19.    19-cv-4129   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Bilbao    BBVA Miami
                    Vizcaya Argentina (Portugal), S.A., et al.
20.    19-cv-4131   Fairfield Sentry Ltd. (In Liquidation), et al. v. AXA Isle of     Utmost Limited f/k/a
                    Man Limited                                                       AXA Isle of Man Limited
21.    19-cv-4134   Fairfield Sentry Ltd. (In Liquidation), et al. v. Merrill         Merrill Lynch, Pierce,
                    Lynch, Pierce, Fenner & Smith, Inc.                               Fenner & Smith, Inc.
22.    19-cv-4138   Fairfield Sentry Ltd. (In Liquidation), et al. v. UBS Fund        UBS Fund Services
                    Services (Cayman) Limited Ref Greenlake Arbitrage Fund            (Cayman) Limited n/k/a
                    Ltd.                                                              MUFG Alternative Fund
                                                                                      Services (Cayman)
                                                                                      Limited
23.    19-cv-4145   Fairfield Sentry Ltd. (In Liquidation), et al. v. Neue Bank       Neue Bank AG
                    AG
24.    19-cv-4146   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lombardy        Lombardy Properties
                    Properties Limited                                                Limited
25.    19-cv-4148   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse AG, Nassau
                    (Bahamas), et al.                                                 Branch
26.    19-cv-4148   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse (Bahamas)
                    (Bahamas), et al.                                                 a/k/a Credit Suisse
                                                                                      (Bahamas) Limited
27.    19-cv-4153   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fund            Fund Nominees Limited
                    Nominees Limited, et al.                                          and Collins Stewart (CI)
                                                                                      Ltd.
28.    19-cv-4155   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco           Maria Férère, as
                    Atlantico (Bahamas)                                               Liquidator of Banco
                                                                                      Atlántico (Bahamas) a/k/a
                                                                                      Banco Atlántico
                                                                                      (Bahamas) Bank & Trust
                                                                                      Limited (In Voluntary
                                                                                      Liquidation)
29.    19-cv-4168   Fairfield Sentry Ltd. (In Liquidation), et al. v. SG Private      SG Private Banking
                    Banking (Suisse) SA, et al.                                       (Suisse) SA
30.    19-cv-4168   Fairfield Sentry Ltd. (In Liquidation), et al. v. SG Private      FIF Advanced Limited
                    Banking (Suisse) SA, et al.
31.    19-cv-4170   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/BBVA         FS/BBVA Miami
                    Miami
32.    19-cv-4173   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC            HSBC Institutional Trust
                    Institutional Trust Services (Asia) Limited                       Services (Asia) Limited
33.    19-cv-4178   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse
                    International                                                     International
34.    19-cv-4188   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco           Banco Atlantico Gibraltar
                    Atlantico Gibraltar Ltd., et al.                                  Ltd. a/k/a EFG Bank
                                                                                      (Gibraltar) Ltd.



                                                    2
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 68 of 130



35.    19-cv-4188   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco        European Financial Group
                    Atlantico Gibraltar Ltd., et al.                               EFG S.A. a/k/a European
                                                                                   Financial Group EFG
                                                                                   (Luxembourg) S.A.
36.    19-cv-4203   Fairfield Sentry Ltd. (In Liquidation), et al. v. ZCM Asset    Standard Chartered
                    Holding Company (Bermuda) Limited, et al.                      Premium Fund, f/k/a
                                                                                   American Express
                                                                                   Offshore Alternative
                                                                                   Investment Fund
37.    19-cv-4219   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lombard      Lombard Odier Darier
                    Odier Darier Hentsch & Cie                                     Hentsch & Cie
38.    19-cv-4225   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hambros      SG Hambros Nominees
                    Guernsey Nominees, et al.                                      (Jersey)
39.    19-cv-4225   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hambros      SG Hambros Bank
                    Guernsey Nominees, et al.                                      (Channel Islands) Limited
                                                                                   - Guernsey
40.    19-cv-4225   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hambros      Hambros Guernsey
                    Guernsey Nominees, et al.                                      Nominees
41.    19-cv-4225   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hambros      SG Hambros Bank &
                    Guernsey Nominees, et al.                                      Trust (Guernsey) Ltd.
42.    19-cv-4254   Fairfield Sentry Ltd. (In Liquidation), et al. v. EFG Bank     EFG Bank a/k/a EFG
                                                                                   Bank AG and/or EFG
                                                                                   Bank SA
43.    19-cv-4257   Fairfield Sentry Ltd. (In Liquidation), et al. v. Robinson &   Murdoch and Company
                    Co., et al.
44.    19-cv-4257   Fairfield Sentry Ltd. (In Liquidation), et al. v. Robinson &   Robinson and Company
                    Co., et al.
45.    19-cv-4261   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/HSBC      Republic Nominees
                    Private Banking Nom.                                           Limited f/k/a HSBC
                                                                                   Private Banking Nominee
                                                                                   1 (Jersey) Limited
46.    19-cv-4262   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC         HSBC Private Bank (C.I.)
                    Private Bank (Guernsey) Ltd., et al.                           Limited f/k/a HSBC
                                                                                   Private Bank (Guernsey)
                                                                                   Limited
47.    19-cv-4262   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC         HSBC Private Bank (C.I.)
                    Private Bank (Guernsey) Ltd., et al.                           Limited
48.    19-cv-4262   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC         Republic Nominees
                    Private Bank (Guernsey) Ltd., et al.                           Limited
49.    19-cv-4263   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/Andbanc   ANDBanc Andorra a/k/a
                    Andorra                                                        Andorra Banc Agricol
                                                                                   Reig, S.A.
50.    19-cv-4265   Fairfield Sentry Ltd. (In Liquidation), et al. v. ING Bank     ING Bank (Suisse) SA, as
                    (Suisse) SA                                                    predecessor to Bank
                                                                                   Julius Baer & Co. Ltd.
51.    19-cv-4267   Fairfield Sentry Ltd. (In Liquidation), et al. v. Citibank     Citibank (Switzerland)
                    (Switzerland) AG, et al.                                       AG

52.    19-cv-4268   Fairfield Sentry Ltd. (In Liquidation), et al. v. Sumitomo     Sumitomo Trust &
                    Trust & Banking Co., Ltd.                                      Banking Co., Ltd.




                                                    3
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 69 of 130



53.    19-cv-4274   Fairfield Sentry Ltd. (In Liquidation), et al. v. Natixis        Natixis Wealth
                    Private Banking International SA                                 Management
                                                                                     Luxembourg f/k/a Natixis
                                                                                     Private Banking
                                                                                     International S.A.
54.    19-cv-4278   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deutsche       Deutsche Bank (Suisse)
                    Bank (Suisse) SA Geneve                                          SA

55.    19-cv-4285   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deutsche       Deutsche Bank (Cayman)
                    Bank (Cayman), et al.
56.    19-cv-4285   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deutsche       Sciens Global
                    Bank (Cayman), et al.                                            Opportunity Fund

57.    19-cv-4285   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deutsche       Sciens CFO 1 Feeder
                    Bank (Cayman), et al.                                            Fund Ltd.
58.    19-cv-4285   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deutsche       Odyssey Alternative Fund
                    Bank (Cayman), et al.                                            Limited

59.    19-cv-4317   Fairfield Sentry Ltd. (In Liquidation), et al. v. Celfin         Celfin International
                    International Limited                                            Limited n/k/a BTG
                                                                                     Pactual (Cayman)
                                                                                     International Holding
                                                                                     Limited
60.    19-cv-4319   Fairfield Sentry Ltd. (In Liquidation), et al. v. Arden          Arden International
                    International Capital Limited                                    Capital Limited
61.    19-cv-4324   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bordier &      Bordier & Cie
                    Cie
62.    19-cv-4357   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deutsche       Deutsche Bank AG
                    Bank AG Singapore                                                (Singapore)
63.    19-cv-4359   Fairfield Sentry Ltd. (In Liquidation), et al. v. Blubank        Blubank Ltd. n/k/a
                    Limited                                                          Inteligo Bank Ltd.
64.    19-cv-4364   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau     Banco Itau Europa
                    Europa Luxembourg S.A., et al.                                   Luxembourg SA
65.    19-cv-4365   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/CBESSA      FS/CBESSA a/k/a
                                                                                     Banque Privee Espirito
                                                                                     Santo SA f/k/a
                                                                                     Compagnie Bancaire
                                                                                     Espirito Santo SA
66.    19-cv-4367   Fairfield Sentry Ltd. (In Liquidation), et al. v. SNS Global     SNS Global Custody B.V.
                    Custody B.V.
67.    19-cv-4369   Fairfield Sentry Ltd. (In Liquidation), et al. v. Pictet & Cie   Pictet & Cie

68.    19-cv-4379   Fairfield Sentry Ltd. (In Liquidation), et al. v. Wall Street    Wall Street Securities
                    Securities S.A.                                                  f/k/a Bantal Brothers SA
69.    19-cv-4381   Fairfield Sentry Ltd. (In Liquidation), et al. v. SG Private     FIF Advanced Limited
                    Banking (Suisse) SA, et al.
70.    19-cv-4381   Fairfield Sentry Ltd. (In Liquidation), et al. v. SG Private     SG Private Banking
                    Banking (Suisse) SA, et al.                                      (Suisse) SA
71.    19-cv-4382   Fairfield Sentry Ltd. (In Liquidation), et al. v. Monte Paschi   Monte Paschi Ireland
                    Ireland Ltd.                                                     Limited




                                                    4
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 70 of 130



72.    19-cv-4384   Fairfield Sentry Ltd. (In Liquidation), et al. v. Nomura          Nomura International
                    International PLC                                                 PLC
73.    19-cv-4385   Fairfield Sentry Ltd. (In Liquidation), et al. v. BNP Paribas     BNP Paribas Arbitrage
                    Arbitrage SNC                                                     SNC
74.    19-cv-4386   Fairfield Sentry Ltd. (In Liquidation), et al. v. UBS             UBS Luxembourg SA
                    Luxembourg SA                                                     n/k/a UBS Europe SE,
                                                                                      Luxembourg Branch
75.    19-cv-4388   Fairfield Sentry Ltd. (In Liquidation), et al. v. Merrill         Merrill Lynch
                    Lynch International                                               International
76.    19-cv-4395   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/Fortis       BNP Paribas Fortis (f/k/a
                    Banque SA/NV                                                      Fortis Bank SA/NV)
77.    19-cv-4396   Fairfield Sentry Ltd. (In Liquidation), et al. v. Citigroup       Citigroup Global Markets
                    Global Markets Limited, et al.                                    Limited
78.    19-cv-4414   Fairfield Sentry Ltd. (In Liquidation), et al. v. Royal Bank      Banque SYZ SA, as
                    of Canada (Suisse)                                                successor to Royal Bank
                                                                                      of Canada (Suisse)
79.    19-cv-4415   Fairfield Sentry Ltd. (In Liquidation), et al. v. BNP Paribas     BNP Paribas España
                    España                                                            (f/k/a Fortis Bank
                                                                                      (España))
80.    19-cv-4416   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS Stichting    FS Stichting Stroeve
                    Stroeve Global Custody                                            Global
81.    19-cv-4418   Fairfield Sentry Ltd. (In Liquidation), et al. v. Somers          HSBC Bank Bermuda
                    Nominees (Far East) Limited, et al.                               Limited
82.    19-cv-4418   Fairfeld Sentry Ltd. (In Liquidation), et al. v. Somers           Somers Nominees (Far
                    Nominees (Far East) Limited, et al.                               East) Limited
83.    19-cv-4420   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco           Banco Inversis S.A.
                    Inversis SA
84.    19-cv-4424   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bureau of       Bureau of Labor
                    Labor Insurance                                                   Insurance
85.    19-cv-4425   Fairfield Sentry Ltd. (In Liquidation), et al., v. Credit         Credit Industriel et
                    Industriel et Commercial Singapore Branch                         Commercial Singapore
                                                                                      Branch
86.    19-cv-4426   Fairfield Sentry Limited, et al. v. SIX SIS AG                    SIX SIS AG a/k/a Sis
                                                                                      SegaInterSettle AG
87.    19-cv-4428   Fairfield Sentry Ltd. (In Liquidation), et al. v. Multi-          Multi-Strategy Fund
                    Strategy Fund Limited                                             Limited
88.    19-cv-4431   Fairfield Sentry Ltd. (In Liquidation), et al. v. Cathay Life     Cathay Life Insurance Co.
                    Insurance Co. LTD.                                                Ltd.
89.    19-cv-4432   Fairfield Sentry Ltd. (In Liquidation), et al. v. Dexia BIL, et   Candriam World
                    al.                                                               Alternative f/k/a Dexia
                                                                                      World Alternative
90.    19-cv-4432   Fairfield Sentry Ltd. (In Liquidation), et al. v. Dexia BIL, et   Dexia Banque
                    al.                                                               Internationale a
                                                                                      Luxembourg
91.    19-cv-4434   Fairfield Sentry Ltd. (In Liquidation), et al. v. NYROY,          Royal Bank of Canada
                    Royal Bank of Canada, et al.                                      (erroneously identified as
                                                                                      NYROY, Royal Bank of
                                                                                      Canada)
92.    19-cv-4437   Fairfield Sentry Ltd. (In Liquidation), et al. v. Rahn &          Rahn & Bodmer
                    Bodmer Banquiers                                                  Banquiers n/k/a
                                                                                      Rahn+Bodmer Co.



                                                    5
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 71 of 130



93.     19-cv-4438   Fairfield Sentry Ltd. (In Liquidation), et al. v. Royal Bank      Royal Bank of Canada
                     of Canada Singapore Branch                                        Singapore Branch
94.     19-cv-4439   Fairfield Sentry Ltd. (In Liquidation), et al. v. Dexia Private   Banque Internationale à
                     Bank (Switzerland)                                                Luxembourg (Suisse) SA
                                                                                       f/k/a Dexia Private Bank
                                                                                       (Switzerland) SA
95.     19-cv-4441   Fairfield Sentry Ltd. (In Liquidation), et al. v. Societe         AAAm, S.A.
                     Generale Bank & Trust (Luxembourg), et al.
96.     19-cv-4441   Fairfield Sentry Ltd. (In Liquidation), et al. v. Societe         Societe Generale Bank &
                     Generale Bank & Trust (Luxembourg), et al.                        Trust (Luxembourg)
97.     19-cv-4445   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque de       Banque de Reescompte et
                     Reescompte et de Placement                                        de Placement a/k/a
                                                                                       BAREP
98.     19-cv-4446   Fairfield Sentry Ltd. (In Liquidation) et al. v. BIE Bank &       Itaú Bank & Trust
                     Trust Bahamas Ltd.                                                Bahamas Ltd. (sued as
                                                                                       BIE Bank & Trust
                                                                                       Bahamas Ltd.)
99.     19-cv-4459   Fairfield Sentry Ltd. (In Liquidation), et al. v. BNY AIS         BNY AIS Nominees Ltd.
                     Nominees Ltd., et al.
100.    19-cv-4459   Fairfield Sentry Ltd. (In Liquidation), et al. v. BNY AIS         Crèdit Andorrà /
                     Nominees Ltd., et al.                                             Crediinvest (not a
                                                                                       juridicial entity)
101.    19-cv-4461   Fairfield Sentry Ltd. (In Liquidation), et al. v. Commercial      Commercial Bank of
                     Bank of Kuwait                                                    Kuwait
102.    19-cv-4475   Fairfield Sentry Ltd. (In Liquidation), et al. v. Natexis         Natixis S.A. f/k/a Natexis
                     Banques Populaires, et al.                                        Banques Populaires
103.    19-cv-4479   Fairfield Sentry Ltd. (In Liquidation), et al. v. All Funds       AllFunds Bank
                     Bank, et al.
104.    19-cv-4479   Fairfield Sentry Ltd. (In Liquidation), et al. v. All Funds       NMAS1 Gestion SGIIC
                     Bank, et al.                                                      S.A.
105.    19-cv-4483   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/HSBC         HSBC Trust Company
                     Guyerzeller Zurich, et al.                                        AG f/k/a HSBC
                                                                                       Guyerzeller Trust
                                                                                       Company AG
106.    19-cv-4483   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/HSBC         Stanhope Capital
                     Guyerzeller Zurich, et al                                         (Switzerland) SA sued
                                                                                       incorrectly herein as
                                                                                       Stanhope Capital
107.    19-cv-4484   Fairfield Sentry Ltd. (In Liquidation), et al. v. Citivic         Citivic Nominees Limited
                     Nominees Limited, et al.
108.    19-cv-4486   Fairfield Sentry Ltd. (In Liquidation), et al. v. KWI             KWI
109.    19-cv-4489   Fairfield Sentry Ltd. (In Liquidation), et al. v. Kefong Lee      Kefong Lee

110.    19-cv-4491   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque et       Banque et Caisse
                     Caisse d’Epargne de l’Etat Luxembourg, et al.                     d’Epargne de l’Etat
                                                                                       Luxembourg
111.    19-cv-4495   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse Gibraltar
                     Nominees, et al.                                                  Limited
112.    19-cv-4495   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse Nominees
                     Nominees, et al.                                                  a/k/a Credit Suisse




                                                     6
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 72 of 130



                                                                                       Nominees (Guernsey)
                                                                                       Limited A/C Gib
113.    19-cv-4498   Fairfield Sentry Ltd. (In Liquidation), et al. v. Eduardo         Eduardo Fernandez de
                     Fernandez de Valderrama Murillo                                   Valderrama Murillo
114.    19-cv-4500   Fairfield Sentry Ltd. (In Liquidation), et al. v. BGL BNP         BGL BNP Paribas S.A.
                     Paribas S.A, et al.                                               (f/k/a FS/Fortis Banque
                                                                                       Luxembourg)
115.    19-cv-4500   Fairfield Sentry Ltd. (In Liquidation), et al. v. BGL BNP         Banque Generale du
                     Paribas S.A., et al.                                              Luxembourg (n/k/a BGL
                                                                                       BNP Paribas S.A.)
116.    19-cv-4501   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/BBVA         FS/BBVA Zurich/Shares
                     Zurich/Shares
117.    19-cv-4502   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse AG Nassau
                     AG Nassau Branch Wealth Management                                Branch Wealth
                                                                                       Management
118.    19-cv-4515   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/Israel       Israel Discount Bank,
                     Discount Bank, Limited, Tel Aviv                                  Limited, Tel Aviv
119.    19-cv-4533   Fairfield Sentry Ltd. (In Liquidation), et al. v. Pleasant T.     Pleasant T. Rowland
                     Rowland Foundation Inc.                                           Foundation Inc.
120.    19-cv-4535   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Bank     IDF Global Fund
                     Netherland NV, et al.
121.    19-cv-4535   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Bank     ABN AMRO Bank N.V.
                     Nederland NV, et al.                                              f/k/a Fortis Bank
                                                                                       Nederland N.V.
122.    19-cv-4536   Fairfield Sigma Ltd. (In Liquidation), et al. v. Societe          Intesa Sanpaolo Bank
                     Europeenne de Banque S.A.                                         Luxembourg SA f/k/a
                                                                                       Société Européenne de
                                                                                       Banque S.A.
123.    19-cv-4539   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/NBP          Natixis S.A., of which
                     Titres                                                            EuroTitres (incorrectly
                                                                                       named in the complaint as
                                                                                       “NBP Titres”) is a
                                                                                       division
124.    19-cv-4540   Fairfield Sentry Ltd. (In Liquidation), et al. v. Abu Dhabi       Abu Dhabi Investment
                     Investment Authority                                              Authority
125.    19-cv-4543   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank            Bank Vontobel AG,
                     Vontobel AG                                                       Banque Vontobel Geneve
                                                                                       SA n/k/a Bank Vontobel
                                                                                       AG
126.    19-cv-4545   Fairfield Sentry Ltd. (In Liquidation), et al. v. Royal Bank      Royal Bank of Canada
                     of Canada., et al.                                                a/k/a/ RBC Capital
                                                                                       Markets Corp.
127.    19-cv-4545   Fairfield Sentry Ltd. (In Liquidation), et al. v. Royal Bank      RBC Dominion
                     of Canada, et al.                                                 Securities, Inc.
128.    19-cv-4546   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit          Credit Agricole (Suisse)
                     Agricole (Suisse) SA                                              SA
129.    19-cv-4547   Fairfield Sentry Ltd. (In Liquidation), et al. v. Naidot &        Bessemer Trust Company
                     Co., et al.
130.    19-cv-4547   Fairfield Sentry Ltd. (In Liquidation), et al. v. Naidot &        Naidot & Co.
                     Co., et al.




                                                     7
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 73 of 130



131.    19-cv-4549   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   Lion Global Investors
                     Invs. f/k/a Lion Fairfield Capital Management, et al            f/k/a/ Lion Fairfield
                                                                                     Capital Management
132.    19-cv-4549   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Brunei Life Ins FD -
                     Invs. f/k/a Lion Fairfield Capital Management, et al            Lion Capital Balanced
                                                                                     (330008)
133.    19-cv-4549   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Life, GE Life
                     Invs. f/k/a Lion Fairfield Capital Management, et al            Sharholders FD - Lion
                                                                                     Capital FI (330007)
134.    19-cv-4549   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Truste Pte Ltd. - Lion
                     Invs. f/k/a Lion Fairfield Capital Management, et al            Capital - SCND
135.    19-cv-4549   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   Shareholders Fund -
                     Invs. f/k/a Lion Fairfield Capital Management, et al            SCMS
136.    19-cv-4549   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Life S Pore LI INV
                     Invs. f/k/a Lion Fairfield Capital Management, et al            FD PAR SLAM (FI)
137.    19-cv-4549   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   SCND Life INS Fund
                     Invs. f/k/a Lion Fairfield Capital Management, et al            PAR FI SLAM
138.    19-cv-4549   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Life S PORE LI INV
                     Invs. f/k/a Lion Fairfield Capital Management, et al            FD PAR SLAM FL
139.    19-cv-4549   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Brunei Life INS FD
                     Invs. f/k/a Lion Fairfield Capital Management, et al            SLAM Balanced
140.    19-cv-4549   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Life Shareholders FD
                     Invs. f/k/a Lion Fairfield Capital Management, et al            SLAM FL
141.    19-cv-4550   Fairfield Sentry Ltd. (In Liquidation), et al. v.               Swedbank AB
                     FS/Swedclient/IAM, et al.                                       (erroneously named as
                                                                                     FS/Swedclient/IAM)
142.    19-cv-4552   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Bank   Fortis Global Custody
                     (Nederland) N.V. n/k/a ABN AMRO Bank N.V., et al.               Services N.V. n/k/a ABN
                                                                                     AMRO Global Custody
                                                                                     Services N.V.
143.    19-cv-4552   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Bank   Fortis Bank (Nederland)
                     (Nederland) N.V. n/k/a ABN AMRO Bank N.V., et al.               N.V. n/k/a ABN AMRO
                                                                                     Bank N.V.
144.    19-cv-4561   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/AEB Lux,   Standard Chartered Bank,
                     et al.                                                          f/k/a American Express
                                                                                     Bank (London)
145.    19-cv-4565   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deutsche      Deutsche Bank (Suisse)
                     Bank (Suisse) SA as Successor to Bank Sal. Oppenheim Jr.        SA
                     & Cie (Schweiz) AG, et al.
146.    19-cv-4567   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque SCS    Banque SCS Alliance SA
                     Alliance SA                                                     n/k/a Compagnie
                                                                                     Bancaire Helvetique SA
147.    19-cv-4569   Fairfield Sentry Ltd. (In Liquidation), et al. v. Avalon        Avalon Absolute Return
                     Absolute Return Funds PLC, et al.                               Funds PLC

148.    19-cv-4570   Fairfield Sentry Ltd. (In Liquidation), et al. v. Mirabaud &    Mirabaud & Cie SA (f/k/a
                     Cie a/k/a Mirabaud & Cie Banquiers Prives                       Mirabaud & Cie a/k/a
                                                                                     Mirabaud & Cie
                                                                                     Banquiers Prives)
149.    19-cv-4571   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deltec Bank   Deltec Bank & Trust Ltd.
                     & Trust Limited




                                                     8
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 74 of 130



150.    19-cv-4573   Fairfield Sigma Ltd. (In Liquidation), et al. v. Kas Bank, et     KAS BANK N.V. (sued
                     al.                                                               as Kas Bank)
151.    19-cv-4573   Fairfield Sigma Ltd. (In Liquidation), et al. v. Kas Bank, et     KAS Depositary Trust
                     al.                                                               Company a/k/a KAS
                                                                                       BANK
                                                                                       Effectenbewaarbedrijf
                                                                                       N.V. (sued as KAS
                                                                                       Depositary Trust Co.)
152.    19-cv-4585   Fairfield Sentry Limited, et al. v. Simgest SpA                   Simgest SpA
153.    19-cv-4603   Fairfield Sentry Ltd. (In Liquidation), et al. v. UBS Fund        BP Alpha S.A. n/k/a BP
                     Services (Ireland) Ltd., et al.                                   Alpha (Agente De
                                                                                       Valores S.A.)
154.    19-cv-4603   Fairfield Sentry Ltd. (In Liquidation), et al. v. UBS Fund        UBS Fund Services
                     Services (Ireland) Ltd., et al.                                   (Ireland) Ltd. n/k/a
                                                                                       MUFG Alternative Fund
                                                                                       Services (Ireland) Limited
155.    19-cv-4603   Fairfield Sentry Ltd. (In Liquidation), et al. v. UBS Fund        UBS AG
                     Services (Ireland) Ltd., et al.
156.    19-cv-4604   Fairfield Sentry Ltd. (In Liquidation), et al. v. Barclays        Barclays Bank (Suisse)
                     Bank (Suisse) SA                                                  SA
157.    19-cv-4605   Fairfield Sentry Ltd. (In Liquidation), et al. v. Andorra         Andorra Banc Agricol
                     Banc Agricol Reig SA                                              Reig S.A.
158.    19-cv-4607   Fairfield Sigma Ltd. (In Liquidation), et al. v.                  Architas f/k/a AXA
                     FS/LAB/AXA PM                                                     Private Management
159.    19-cv-4608   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse Nominees
                     Nominees (Guernsey) Limited                                       (Guernsey) Limited
160.    19-cv-4610   Fairfield Sentry Ltd. (In Liquidation), et al. v. Societe         Societe Generale Bank &
                     Generale Bank & Trust S.A. (Luxembourg), et al.                   Trust (Luxembourg)
161.    19-cv-4610   Fairfield Sentry Ltd. (In Liquidation), et al. v. Societe         Oval Alpha Palmares
                     Generale Bank & Trust S.A. (Luxembourg), et al.
162.    19-cv-4610   Fairfield Sentry Ltd. (In Liquidation), et al. v. Societe         Palmares Europlus
                     Generale Bank & Trust S.A. (Luxembourg), et al.

163.    19-cv-4610   Fairfield Sentry Ltd. (In Liquidation), et al. v. Societe         UMR
                     Generale Bank & Trust S.A. (Luxembourg), et al.
164.    19-cv-4611   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fullerton       Fullerton Capital PTE,
                     Capital PTE, Ltd.                                                 Ltd.
165.    19-cv-4620   Fairfield Sentry Ltd. (In Liquidation), et al. v. Arden           Arden Endowment
                     Endowment Advisers Limited., et al.                               Advisers, Ltd.
166.    19-cv-4620   Fairfield Sentry Ltd. (In Liquidation), et al. v. Arden           Arden Asset
                     Endowment Advisers Limited, et al.                                Management, Inc.

167.    19-cv-4623   Fairfield Sentry Ltd. (In Liquidation), et al. v. BankMed         BankMed (Suisse) SA
                     (Suisse) S.A.
168.    19-cv-4624   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Bank     ABN AMRO Bank N.V.
                     Nederland NV, et al.                                              f/k/a Fortis Bank
                                                                                       (Nederland) N.V.
169.    19-cv-4624   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Bank     Sempervirens Capital
                     Nederland NV, et al.                                              Management Limited
                                                                                       Class E-F Fund



                                                     9
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 75 of 130



170.    19-cv-4627   Fairfield Sentry Ltd. (In Liquidation), et al. v. Tayleigh        Tayleigh Trust Company
                     Trust Co. Ltd., et al.                                            Limited; the Reserve
                                                                                       Trust (Tayleigh or
                                                                                       Samantha Sackler)
171.    19-cv-4657   Fairfield Sentry Ltd. (In Liquidation), et al. v. Melrose         Melrose Investments Ltd.
                     Investments Ltd., et al.
172.    19-cv-4657   Fairfield Sentry Ltd. (In Liquidation), et al. v. Melrose         Caliber Investments Ltd.
                     Investments Ltd., et al.
173.    19-cv-4660   Fairfield Sigma Ltd. (In Liquidation), et al. v. Grand Cathay     KGI Asia Limited
                     Securities (Hong Kong) Limited                                    (successor- in-interest to
                                                                                       Grand Cathay Securities
                                                                                       (Hong Kong) Limited)
174.    19-cv-4668   Fairfield Sentry Ltd. (In Liquidation), et al. v. Natixis         Natixis S.A. (in its own
                                                                                       capacity and as successor-
                                                                                       in- interest to IXIS
                                                                                       Corporate & Investment
                                                                                       Bank)
175.    19-cv-4683   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deutsche        Deutsche Bank Nominees
                     Bank Nominees (Jersey) Limited                                    (Jersey) Limited
176.    19-cv-4687   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/ING Lux      FS/ING Lux. a/k/a ING
                                                                                       Luxembourg SA
177.    19-cv-4691   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/SG           FS/SG Private Banking
                     Private Banking (Lugano-Svizzera) SA                              (Lugano-Svizzera) SA
                                                                                       a/k/a FS/SG Private
                                                                                       Banking Suisse SA
178.    19-cv-4741   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bipielle        Bipielle Bank (Suisse) in
                     Banke (Suisse)                                                    Liquidation (sued as
                                                                                       Bipielle Banke (Suisse))
179.    19-cv-4742   Fairfield Sentry Ltd. (In Liquidation), et al. v. Parson          Parson Finance Panama
                     Finance Panama SA                                                 SA
180.    19-cv-4743   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banca Cariga    Banca Carige SPA
                     SPA et al.
181.    19-cv-4744   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau      Banco Itaú International
                     Europa International                                              f/k/a Banco Itaú Europa
                                                                                       International
182.    19-cv-4765   Fairfield Sentry Ltd. (In Liquidation), et al. v. Investec        Investec Bank
                     Bank (Switzerland) AG                                             (Switzerland) AG
183.    19-cv-4766   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse Nassau
                     Nassau Branch Wealth Management                                   Branch Wealth
                                                                                       Management a/k/a Credit
                                                                                       Suisse Wealth
                                                                                       Management Limited
184.    19-cv-4767   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque          Banque Degroof
                     Degroof Bruxelles, et al.                                         Bruxelles a/k/a Banque
                                                                                       Degroof SA Bruxelles
185.    19-cv-4768   Fairfield Sentry Ltd. (In Liquidation), et al. v. Catalunya       Catalunya Caixa f/k/a
                     Caixa                                                             Caixa Catalunya a/k/a
                                                                                       Caixa D’Estalvis de
                                                                                       Catalunya
186.    19-cv-4770   Fairfield Sentry Ltd. (In Liquidation), et al. v. RBC Dexia       RBC Investor Services
                     Investor Services España S.A.                                     España, S.A. n/k/a
                                                                                       Bancoval S.A.




                                                    10
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 76 of 130



187.    19-cv-4771    Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/GSCO        FS/GSCO London
                      London, et al.
188.    19-cv-4771    Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/GSCO        FS/GSCO New York
                      London, et al.
189.    19-cv-4772    Fairfield Sentry Ltd. (In Liquidation), et al. v. Millennium     Millennium Multi-
                      Multi-Strategy Fund, et al.                                      Strategy Fund
190.    19-cv-4772    Fairfield Sentry Ltd. (In Liquidation), et al. v. Millennium     SEI Investments Trustee
                      Multi-Strategy Fund, et al.                                      and Custodial Services
                                                                                       (Ireland) Ltd.
191.    19-cv-4773    Fairfield Sentry Ltd. (In Liquidation), et al. v. Barclays       Zedra Trust Company
                      Private Bank & Trust (Channel Islands) Limited                   (Jersey) Limited, named
                                                                                       herein as Barclays Private
                                                                                       Bank & Trust (Channel
                                                                                       Islands) Limited
192.    19-cv-4778    Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank of        Bank of Ireland Nominees
                      Ireland Nominees Limited                                         Limited n/k/a Northern
                                                                                       Trust Nominees (Ireland)
                                                                                       Limited
193.    19-cv-04779   Fairfield Sentry Ltd. (In Liquidation), et al. v. BRED           BRED Banque Populaire
                      Banque Populaire
194.    19-cv-4788    Fairfield Sentry Ltd. (In Liquidation), et al. v. Banca Cesare   Banca Cesare Ponti SPA
                      Ponti SPA
195.    19-cv-04789   Fairfield Sentry Ltd. (In Liquidation), et al. v. Centre         Centre College
                      College
196.    19-cv-4798    Fairfield Sentry Ltd. (In Liquidation), et al. v. Portobelo      Portobelo Advisors Inc.
                      Advisors Inc.
197.    19-cv-4806    Fairfield Sentry Ltd. (In Liquidation), et al. v. Schroder &     Schroder & Co. (Asia)
                      Co. (Asia) Ltd., et al.                                          Ltd.
198.    19-cv-4806    Fairfield Sentry Ltd. (In Liquidation), et al. v. Schroder &     Perenco SA
                      Co. (Asia) Ltd., et al.
199.    19-cv-4813    Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank of        Bank of America National
                      America National Trust and Savings Association                   Trust and Savings
                                                                                       Association
200.    19-cv-4817    Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque de      Banque de Luxembourg
                      Luxembourg
201.    19-cv-4818    Fairfield Sigma Ltd. (In Liquidation), et al. v. FS Oddo &       FS Oddo & Cie
                      Cie, et al.
202.    19-cv-4818    Fairfield Sigma Ltd. (In Liquidation), et al. v. FS Oddo &       OAM
                      Cie, et al.
203.    19-cv-4825    Fairfield Sentry Ltd. (In Liquidation), et al. v. Caceis Bank    CACEIS Bank
                      Luxembourg, et al.                                               Luxembourg
204.    19-cv-4825    Fairfield Sentry Ltd. (In Liquidation), et al. v. Caceis Bank    Natixis S.A. and its
                      Luxembourg, et al.                                               predecessors in interest as
                                                                                       the owner/operator of
                                                                                       certain accounts named as
                                                                                       defendants
205.    19-cv-4853    Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque         Banque Degroof Petercam
                      Degroof Petercam Luxembourg S.A., et al.                         Luxembourg S.A.

206.    19-cv-4853    Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque         Fidessa Alpha Fund
                      Degroof Petercam Luxembourg S.A., et al.



                                                     11
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 77 of 130



207.    19-cv-4860   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC            HSBC Securities Services
                     Securities Services (Luxembourg) S.A., et al.                     (Luxembourg), SA
208.    19-cv-4860   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC            Private-Space Ltd.
                     Securities Services (Luxembourg) SA, et al.
209.    19-cv-4861   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC            HSBC Private Bank
                     Private Bank (Suisse) S.A.                                        (Suisse) S.A.
210.    19-cv-4863   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deutsche        Deutsche Bank Trust
                     Bank Trust Company Americas                                       Company Americas
211.    19-cv-4864   Fairfield Sigma Ltd. (In Liquidation), et al. v. Banca            Banca Popolare dell'Alto
                     Popolare dell'Alto Adige Soc. Coop. Resp. Lim., et al.            Adige S.p.A.
212.    19-cv-4865   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Platinum All Weather
                     Retained Nominees (IOM) Limited, et al.                           Fund Limited
213.    19-cv-4865   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        ABN AMRO Retained
                     Retained Nominees (IOM) Limited., et al.                          Nominees (IOM) Limited

214.    19-cv-4869   Fairfield Sentry Ltd. (In Liquidation), et al. v. UBS AG          UBS AG
                     New York
215.    19-cv-4882   Fairfield Sentry Ltd. (In Liquidation), et al. v. Merrill         Merrill Lynch Bank
                     Lynch Bank (Suisse) SA                                            (Suisse) SA
216.    19-cv-4782   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank            Bank Hapoalim B.M.,
                     Hapoalim BM, London, et al.                                       London
217.    19-cv-4785   Fairfield Sentry Ltd. (In Liquidation), et al. v. Chelsea Trust   Chelsea Trust Company
                     Co., Ltd., et al.                                                 Limited; Karen Lefcourt
                                                                                       Trust
218.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        HSBC
                     Schweiz AG, et al.
219.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Arden International
                     Schweiz AG, et al.                                                Capital Limited
220.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Harmony Capital Fund
                     Schweiz AG, et al.                                                Ltd.
221.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Lloyds TSB Bank Geneva
                     Schweiz AG, et al.                                                n/k/a Lloyds TSB Bank,
                                                                                       plc
222.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        RBS Coutts Bank Ltd.
                     Schweiz AG, et al.                                                n/k/a Coutts & Co. Ltd.

223.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Bank Julius Baer & Co.
                     Schweiz AG, et al.                                                Ltd.
224.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        RBC Investor Services
                     Schweiz AG, et al.                                                Bank, S.A. f/k/a RBC
                                                                                       Dexia Investor Services
                                                                                       Bank, S.A., and possibly
                                                                                       the entity intended by
                                                                                       Plaintiff in naming as
                                                                                       defendant “RBC Dexia
                                                                                       Investor Service Julius
                                                                                       Baer Sicav”
225.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Fairfield Investment Fund
                     Schweiz AG, et al.                                                Ltd.



                                                    12
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 78 of 130



226.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Fairfield Investment GCI
                     Schweiz AG, et al.
227.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   FIF Advanced Ltd.
                     Schweiz AG, et al.
228.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Compagnie Bancaire
                     Schweiz AG, et al.                                           Helvetique SA
229.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BCV AMC Defensive
                     Schweiz AG, et al.                                           ALT Fund
230.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Banque Cantonale
                     Schweiz AG, et al.                                           Vaudoise
231.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Societe Generale Bank &
                     Schweiz AG, et al.                                           Trust
232.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Rothschild Bank Geneve
                     Schweiz AG, et al.                                           (Dublin)
233.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Edmond de Rothschild
                     Schweiz AG, et al.                                           (Suisse) S.A

234.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Rothschild Lugano
                     Schweiz AG, et al.                                           Dublin a/k/a Banca
                                                                                  Privata Edmond de
                                                                                  Rothschild Lugano SA
235.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Rothschild Bank AG
                     Schweiz AG, et al.                                           Zurich (Dublin) a/k/a
                                                                                  Rothschild Bank AG
236.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Lombard Odier Darier
                     Schweiz AG, et al.                                           Hentsch & Cie
237.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Union Bancaire Privée,
                     Schweiz AG, et al.                                           UBP SA (sued as ABN
                                                                                  AMRO Schweiz AG a/k/a
                                                                                  ABN AMRO
                                                                                  (Switzerland) AG)
238.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Vorarlberger Landes- und
                     Schweiz AG, et al.                                           Hypothekenbank AG
239.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   CACEIS Bank
                     Schweiz AG, et al.                                           Luxembourg

240.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   UBS AG
                     Schweiz AG, et al.
241.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   UBS Jersey Nominees
                     Schweiz AG, et al.                                           Limited
242.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BNP Paribas (Suisse) SA
                     Schweiz AG, et al.
243.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BNP Paribas (Suisse) SA
                     Schweiz AG, et al.                                           Ex Fortis (n/k/a BNP
                                                                                  Paribas (Suisse) SA)
244.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BNP Paribas (Suisse) SA
                     Schweiz AG, et al.                                           Private (n/k/a BNP
                                                                                  Paribas (Suisse) SA)




                                                 13
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 79 of 130



245.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Falcon Private Bank Ltd.
                     Schweiz AG, et al.
246.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   InCore Bank AG
                     Schweiz AG, et al.
247.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Pictet & Cie
                     Schweiz AG, et al.
248.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Corner Banca SA
                     Schweiz AG, et al.
249.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Finter Bank Zurich
                     Schweiz AG, et al.
250.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   IHAG Handelsbank AG
                     Schweiz AG, et al.
251.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   PKB Privatbank AG
                     Schweiz AG, et al.
252.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Banca Unione di Credito
                     Schweiz AG, et al.
253.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BSI AG
                     Schweiz AG, et al.
254.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BSI Ex Banca Del
                     Schweiz AG, et al.                                           Gottardo
255.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   EFG Bank SA
                     Schweiz AG, et al.                                           Switzerland
256.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   EFG Eurofinancier
                     Schweiz AG, et al.                                           D’Invest MCL
257.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Dresdner Bank Schweiz
                     Schweiz AG, et al.                                           n/k/a LGT Bank
                                                                                  (Switzerland) Ltd.
258.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   LGT Bank in
                     Schweiz AG, et al.                                           Liechtenstein AG n/k/a
                                                                                  LGT Bank AG
259.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BBVA (Suisse) SA
                     Schweiz AG, et al.
260.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Sis Seeganintersettle
                     Schweiz AG, et al.
261.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   SIX SIS Ltd.
                     Schweiz AG, et al.
262.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Dexia Banque
                     Schweiz AG, et al.                                           Internationale a
                                                                                  Luxembourg
263.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Bank J. Safra Sarasin AG,
                     Schweiz AG, et al.                                           f/k/a Bank Sarasin & Cie

264.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Bank Leumi le-Israel
                     Schweiz AG, et al.                                           B.M.
265.    19-cv-4888   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Liechtensteinische LB
                     Schweiz AG, et al.                                           Reinvest ALM




                                                 14
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 80 of 130



266.    19-cv-4888    Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Verwaltungs-und Privat-
                      Schweiz AG, et al.                                                Bank Aktiengesellschaft

267.    19-cv-4888    Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Centrum Bank
                      Schweiz AG, et al.                                                Aktiengesellschaft
268.    19-cv-4888    Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Banca Arner S.A.
                      Schweiz AG, et al.
269.    19-cv-4888    Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Clariden Leu Ltd.
                      Schweiz AG, et al.
270.    19-cv-4888    Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Credit Suisse AG Zurich
                      Schweiz AG, et al.
271.    19-cv-4888    Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Allianzbank
                      Schweiz AG, et al.                                                SPA/Unifortune
                                                                                        Conservative Side Pocket
272.    19-cv-4888    Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Quasar Fund SPC Class A
                      Schweiz AG, et al.                                                and Class B CGCNV
273.    19-cv-4930    Fairfield Sentry Ltd. (In Liquidation), et al. v. Clarks Fork     Clarks Fork Foundation
                      Foundation
274.    19-cv-4933    Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque          Banque Baring Brothers
                      Baring Brothers Sturdza SA                                        Sturdza SA
275.    19-cv-4934    Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/Bank         FS/Bank Leumi Israel
                      Leumi Israel
276.    19-cv-4941    Fairfield Sentry Ltd. (In Liquidation), et al. v. Delta S.P.A.,   Delta S.P.A.
                      et al.
277.    19-cv-04944   Fairfield Sentry Ltd. (In Liquidation), et al. v. Public Bank     Public Bank (Hong Kong)
                      (Hong Kong) Limited                                               Limited
278.    19-cv-04944   Fairfield Sentry Ltd. (In Liquidation), et al. v. Public Bank     Public Bank Nominees
                      (Hong Kong) Limited                                               Limited
279.    19-cv-4962    Fairfield Sentry Ltd. (In Liquidation), et al. v. Hinduja         Hinduja Bank
                      Bank (Switzerland) SA, et al.                                     (Switzerland) SA f/k/a
                                                                                        Amas Bank (Switzerland)
                                                                                        Ltd., and Banca
                                                                                        Commerciale Lugano
280.    19-cv-4963    Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque          Banque Havilland S.A.
                      Havilland S.A.                                                    f/k/a Banco Popolare Di
                                                                                        Verona E Novara
                                                                                        Luxembourg S.A.
281.    19-cv-4964    Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/NBK          National Bank of Kuwait
                      Kuwait                                                            S.A.K.
282.    19-cv-4965    Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/NBK          NBK Banque (Suisse)
                      Kuwait                                                            S.A.
283.    19-cv-4964    Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        HSBC
                      Schweiz AG, et al.
284.    19-cv-4964    Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Harmony Capital Fund
                      Schweiz AG, et al.                                                Ltd.
285.    19-cv-4964    Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Lloyds TSB Bank Geneva
                      Schweiz AG, et al.                                                n/k/a Lloyds TSB Bank,
                                                                                        plc




                                                     15
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 81 of 130



286.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   RBS Coutts Bank Ltd.
                     Schweiz AG, et al.                                           n/k/a Coutts & Co. Ltd.
287.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   RBC Investor Services
                     Schweiz AG, et al.                                           Bank, S.A. f/k/a RBC
                                                                                  Dexia Investor Services
                                                                                  Bank, S.A., and possibly
                                                                                  the entity intended by
                                                                                  Plaintiff in naming as
                                                                                  defendant “RBC Dexia
                                                                                  Investor Service Julius
                                                                                  Baer Sicav”
288.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Bank Julius Baer & Co.
                     Schweiz AG, et al.                                           Ltd.
289.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Fairfield Investment Fund
                     Schweiz AG, et al.                                           Ltd.
290.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Fairfield Investment GCI
                     Schweiz AG, et al.
291.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   FIF Advanced Ltd.
                     Schweiz AG, et al.
292.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Compagnie Bancaire
                     Schweiz AG, et al.                                           Helvetique SA
293.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BCV AMC Defensive
                     Schweiz AG, et al.                                           ALT Fund
294.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Banque Cantonale
                     Schweiz AG, et al.                                           Vaudoise
295.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Societe Generale Bank &
                     Schweiz AG, et al.                                           Trust
296.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Rothschild Bank Geneve
                     Schweiz AG, et al.                                           (Dublin)
297.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Edmond de Rothschild
                     Schweiz AG, et al.                                           (Suisse) S.A
298.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Rothschild Lugano
                     Schweiz AG, et al.                                           Dublin a/k/a Banca
                                                                                  Privata Edmond de
                                                                                  Rothschild Lugano SA
299.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Rothschild Bank AG
                     Schweiz AG, et al.                                           Zurich (Dublin) a/k/a
                                                                                  Rothschild Bank AG
300.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Lombard Odier Darier
                     Schweiz AG, et al.                                           Hentsch & Cie
301.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Union Bancaire Privée,
                     Schweiz AG, et al.                                           UBP SA (sued as ABN
                                                                                  AMRO Schweiz AG a/k/a
                                                                                  ABN AMRO
                                                                                  (Switzerland) AG)
302.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Vorarlberger Landes- und
                     Schweiz AG, et al.                                           Hypothekenbank AG




                                                 16
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 82 of 130



303.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   CACEIS Bank
                     Schweiz AG, et al.                                           Luxembourg

304.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   UBS AG
                     Schweiz AG, et al.
305.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   UBS Jersey Nominees
                     Schweiz AG, et al.                                           Limited
306.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BNP Paribas (Suisse) SA
                     Schweiz AG, et al.
307.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BNP Paribas (Suisse) SA
                     Schweiz AG, et al.                                           Ex Fortis (n/k/a BNP
                                                                                  Paribas (Suisse) SA)
308.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BNP Paribas (Suisse) SA
                     Schweiz AG, et al.                                           Private (n/k/a BNP
                                                                                  Paribas (Suisse) SA)
309.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Falcon Private Bank Ltd.
                     Schweiz AG, et al.
310.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   InCore Bank AG
                     Schweiz AG, et al.
311.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Pictet & Cie
                     Schweiz AG, et al.
312.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Corner Banca SA
                     Schweiz AG, et al.
313.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Finter Bank Zurich
                     Schweiz AG, et al.
314.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   IHAG Handelsbank AG
                     Schweiz AG, et al.
315.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   PKB Privatbank AG
                     Schweiz AG, et al.
316.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Banca Unione di Credito
                     Schweiz AG, et al.
317.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BSI AG
                     Schweiz AG, et al.
318.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BSI Ex Banca Del
                     Schweiz AG, et al.                                           Gottardo
319.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   EFG Bank SA
                     Schweiz AG, et al.                                           Switzerland
320.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   EFG Eurofinancier
                     Schweiz AG, et al.                                           D’Invest MCL
321.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   Dresdner Bank Schweiz
                     Schweiz AG, et al.                                           n/k/a LGT Bank
                                                                                  (Switzerland) Ltd.
322.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   LGT Bank in
                     Schweiz AG, et al.                                           Liechtenstein AG n/k/a
                                                                                  LGT Bank AG
323.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO   BBVA (Suisse) SA
                     Schweiz AG, et al.




                                                 17
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 83 of 130



324.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Sis Seeganintersettle
                     Schweiz AG, et al.
325.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        SIX SIS Ltd.
                     Schweiz AG, et al.
326.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Dexia Banque
                     Schweiz AG, et al.                                                Internationale a
                                                                                       Luxembourg
327.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Bank J. Safra Sarasin AG,
                     Schweiz AG, et al.                                                f/k/a Bank Sarasin & Cie
328.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Liechtensteinische LB
                     Schweiz AG, et al.                                                Reinvest ALM
329.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Verwaltungs-und Privat-
                     Schweiz AG, et al.                                                Bank Aktiengesellschaft
330.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Centrum Bank
                     Schweiz AG, et al.                                                Aktiengesellschaft
331.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Banca Arner S.A.
                     Schweiz AG, et al.

332.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Clariden Leu Ltd.
                     Schweiz AG, et al.
333.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Credit Suisse AG Zurich
                     Schweiz AG, et al.
334.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Allianzbank
                     Schweiz AG, et al.                                                SPA/Unifortune
                                                                                       Conservative Side Pocket
335.    19-cv-4964   Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Quasar Fund SPC Class A
                     Schweiz AG, et al.                                                and Class B CGCNV
336.    19-cv-4965   Fairfield Sentry Ltd. (In Liquidation), et al. v. Jared Trading   Jared Trading
                     Limited/BVI, et al.                                               Limited/BVI
337.    19-cv-4967   Fairfield Sentry Ltd. (In Liquidation), et al. v. Barclays        CaixaBank, S.A., named
                     Bank SA Madrid et al.                                             herein as Barclays Bank
                                                                                       SA Madrid
338.    19-cv-4972   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/NBK          National Bank of Kuwait
                     Kuwait                                                            S.A.K.
339.    19-cv-4972   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/NBK          NBK Banque (Suisse)
                     Kuwait                                                            S.A.
340.    19-cv-4973   Fairfield Sentry Ltd. (In Liquidation), et al. v. BNP Paribas     BNP Paribas Securities
                     Securities Nominees Ltd., et al.                                  Nominees Ltd. (a/k/a
                                                                                       Harrier Holdings Ltd.)
341.    19-cv-4985   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC            HSBC Latin America
                     Securities (Panama) SA, et al.                                    Holdings (UK) Limited
                                                                                       (successor-in- interest to
                                                                                       HSBC Securities
                                                                                       (Panama) S.A.)
342.    19-cv-4986   Fairfield Sentry Ltd. (In Liquidation), et al. v. Kiangsu         Kiangsu Chekiang And
                     Chekiang And Shanghai Residents (H.K.) Association                Shanghai Residents
                                                                                       (H.K.) Association
343.    19-cv-4988   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hontai Life     Hontai Life Insurance
                     Insurance Company Limited                                         Company Limited




                                                    18
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 84 of 130



344.    19-cv-4989   Fairfield Sentry Ltd. (In Liquidation), et al. v. Graziela        Graziela Strina de Toledo
                     Strina de Toledo Arruda and Luisa M. Strina                       Arruda
345.    19-cv-4989   Fairfield Sentry Ltd. (In Liquidation), et al. v. Graziela        Luisa M. Strina
                     Strina de Toledo Arruda and Luisa M. Strina
346.    19-cv-4990   Fairfield Sigma Ltd. (In Liquidation), et al. v. Schroders        Schroders Italy SIM SpA
                     Italy SIM SPA, et al.
347.    19-cv-4991   Fairfield Sentry Ltd. (In Liquidation), et al. v. Kredietbank     Clearstream Banking SA
                     SA Luxembourgeoise, et al.
348.    19-cv-4991   Fairfield Sentry Ltd. (In Liquidation), et al. v. Kredietbank     KBL European Private
                     SA Luxembourgeoise, et al.                                        Bankers S.A. f/k/a
                                                                                       Kreidietbank SA
                                                                                       Luxembourgeoise
349.    19-cv-4994   Fairfield Sigma Ltd. (In Liquidation), et al. v. Banca Profilo    Banca Profilo SpA
                     SPA
350.    19-cv-4995   Fairfield Sentry Ltd. (In Liquidation), et al. v. CACEIS          CACEIS Bank EX IXIS
                     Bank EX IXIS IS, et al.                                           IS
351.    19-cv-4995   Fairfield Sentry Ltd. (In Liquidation), et al. v. CACEIS          VEGA Investment
                     Bank EX IXIS IS, et al.                                           Managers f/k/a IXIS
                                                                                       Private Capital
                                                                                       Management (“IPCM”)
352.    19-cv-4998   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse
                     (Luxembourg) SA                                                   (Luxembourg) SA
353.    19-cv-5006   Fairfield Sentry Ltd. (In Liquidation), et al. v. BNP Paribas     BNP Paribas Private Bank
                     Private Bank & Trust Cayman Ltd.                                  & Trust Cayman Ltd.
354.    19-cv-5019   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco           Banco General SA Banca
                     General SA Banca Privada                                          Privada
355.    19-cv-5020   Fairfield Sentry Ltd. (In Liquidation), et al. v. Dreadnought     Dreadnought Finance OY
                     Finance OY
356.    19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau      Credit Agricole (Miami)
                     International, et al.
357.    19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau      Credit Lyonnais Miami
                     International, et al.                                             n/k/a LCL-LE Credit
                                                                                       Lyonnais S.A. Miami
358.    19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau      Credit Lyonnais n/k/a
                     International, et al.                                             LCLLE Credit Lyonnais
                                                                                       SA
359.    19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau      Credit Lyonnais SA
                     International, et al.
360.    19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau      Brown Brothers Harriman
                     International, et al.                                             & Co
361.    19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau      Fox Nominees, LLC
                     International, et al.
362.    19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau      Blush Nominees, LLC
                     International, et al.
363.    19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau      SCB Nominees (CI) Ltd.
                     International, et al.




                                                    19
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 85 of 130



364.    19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau     Banco Itaú International
                     International, et al.                                            f/k/a Bank Boston
                                                                                      International Florida
365.    19-cv-5024   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC           HSBC International
                     International Trustee Limited                                    Trustee Limited
366.    19-cv-5030   Fairfield Sentry Ltd. (In Liquidation), et al. v. UBS Fund       UBS Fund Services
                     Services (Cayman) Limited, et al.                                (Cayman) Limited n/k/a
                                                                                      MUFG Alternative Fund
                                                                                      Services (Cayman)
                                                                                      Limited
367.    19-cv-5030   Fairfield Sentry Ltd. (In Liquidation), et al. v. DGAM           The Legacy Fund
                     Alternative Strategy Fund II, SPC - Cell A, et al.

368.    19-cv-5030   Fairfield Sentry Ltd. (In Liquidation), et al. v. DGAM           DGAM Alternative
                     Alternative Strategy Fund II, SPC - Cell A, et al.               Strategy Fund II, SPC –
                                                                                      Cell A
369.    19-cv-5030   Fairfield Sentry Ltd. (In Liquidation), et al. v. DGAM           DGAM Alternative
                     Alternative Strategy Fund II, SPC - Cell A, et al.               Strategy Fund II, SPC –
                                                                                      Cell B
370.    19-cv-5030   Fairfield Sentry Ltd. (In Liquidation), et al. v. DGAM           DGAM Alternative
                     Alternative Strategy Fund II, SPC - Cell A, et al.               Strategy Fund L.P.
371.    19-cv-5030   Fairfield Sentry Ltd. (In Liquidation), et al. v. DGAM           DGAM Asset Allocation
                     Alternative Strategy Fund II, SPC - Cell A, et al.               Fund L.P.
372.    19-cv-5033   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hansard        Hansard Europe DAC
                     Europe Ltd                                                       (sued as Hansard Europe
                                                                                      Ltd.)
373.    19-cv-5034   Fairfield Sentry Ltd. (In Liquidation), et al. v. Alok Sama      Alok Sama
374.    19-cv-5035   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank Julius    Bank Julius Baer & Co.
                     Baer and Co. Ltd., Zurich                                        Ltd.
375.    19-cv-5040   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank Sarasin   Bank J. Safra Sarasin AG,
                     & Cie                                                            f/k/a Bank Sarasin & Cie
376.    19-cv-5042   Fairfield Sentry Ltd. (In Liquidation), et al. v. BP Alpha       BP Alpha S.A. n/k/a BP
                     S.A., et al.                                                     Alpha (Agente De
                                                                                      Valores S.A.)
377.    19-cv-5042   Fairfield Sentry Ltd. (In Liquidation), et al. v. BP Alpha       Martin Lavarello
                     S.A., et al.
378.    19-cv-5042   Fairfield Sentry Ltd. (In Liquidation), et al. v. BP Alpha       Nadine Pavolvsky
                     S.A., et al.
379.    19-cv-5044   Fairfield Sentry Ltd. (In Liquidation), et al. v. Schroder &     Schroder & Co. Bank AG
                     Co. Bank AG
380.    19-cv-5054   Fairfield Sentry Ltd. (In Liquidation), et al. v. Clearstream    Clearstream Banking SA
                     Banking SA
381.    19-cv-5056   Fairfield Sentry Ltd. (In Liquidation), et al. v. John E.        John E. Niederhuber IRA
                     Niederhuber IRA
382.    19-cv-5057   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/BK          Bank Hapoalim B.M.
                     Hapoalim/BM Tel Aviv, et al.
383.    19-cv-5061   Fairfield Sentry Ltd. (In Liquidation), et al. v. Barfield       Barfield Nominees
                     Nominees Limited                                                 Limited
384.    19-cv-5067   Fairfield Sentry Ltd. (In Liquidation), et al. v. Korea          Korea Exchange Bank
                     Exchange Bank




                                                    20
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 86 of 130



385.    19-cv-5068   Fairfield Sentry Ltd. (In Liquidation), et al. v. Swedbank        Swedbank
386.    19-cv-5071   Fairfield Sentry Ltd. (In Liquidation), et al. v. PFPC Bank       BNY Mellon International
                     Limited, et al.                                                   Ltd. f/k/a PFPC Bank
                                                                                       Ltd., PFPC International
                                                                                       Bank Limited, and PNC
                                                                                       International Bank Ltd.
387.    19-cv-5089   Fairfield Sentry Ltd. (In Liquidation), et al. v. Woori Bank      Woori Bank

388.    19-cv-5106   Fairfield Sentry Ltd. (In Liquidation), et al. v. Don             Cititrust (Bahamas)
                     Chimango SA, et al.                                               Limited
389.    19-cv-5107   Fairfield Sentry Ltd. (In Liquidation), et al. v. CPR Online,     CPR Online
                     et al.
390.    19-cv-5107   Fairfield Sentry Ltd. (In Liquidation), et al. v. CPR Online,     Credit Agricole Titres
                     et al.
391.    19-cv-5108   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC Seoul      HSBC Seoul Branch, Ltd
                     Branch, Ltd
392.    19-cv-5109   Fairfield Sentry Ltd. (In Liquidation), et al. v. Citibank        Citibank Korea Inc.
                     Korea Inc.
393.    19-cv-5110   Fairfield Sentry Ltd. (In Liquidation), et al. v. Unicorp         Itaú Bank & Trust
                     Bank & Trust Limited                                              Cayman, Ltd. f/k/a
                                                                                       Unicorp Bank & Trust
                                                                                       Ltd.
394.    19-cv-5112   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hua Nan         Hua Nan Commercial
                     Commercial Bank                                                   Bank, Ltd.
395.    19-cv-5115   Fairfield Sentry Ltd. (In Liquidation), et al. v. Kasbank         KAS Depositary Trust
                     Effecten Bewaarbedrijf N.V.                                       Company a/k/a KAS
                                                                                       BANK
                                                                                       Effectenbewaarbedrijf
                                                                                       N.V.
396.    19-cv-5117   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Global   ABN AMRO Global
                     Custody Services NV                                               Custody Services N.V.
                                                                                       (sued as Fortis Global
                                                                                       Custody Services NV)
397.    19-cv-5118   Fairfield Sentry Ltd. (In Liquidation), et al. v. Atlantic        Atlantic Security Bank
                     Security Bank
398.    19-cv-5119   Fairfield Sentry Ltd. (In Liquidation), et al. v. Liongate        Liongate Multistrategy
                     Multistrategy Fund SEG Portfolio                                  Fund SEG Portfolio
399.    19-cv-5125   Fairfield Sentry Ltd. (In Liquidation), et al. v. Theodoor        Theodoor GGC
                     GGC Amsterdam                                                     Amsterdam
400.    19-cv-5126   Fairfield Sentry Ltd. (In Liquidation), et al. v. Dresdner        UBS Deutschland AG
                     Lateinamerika AG, et al.                                          n/k/a UBS Europe SE
401.    19-cv-5126   Fairfield Sentry Ltd. (In Liquidation), et al. v. Dresdner        Dresdner Lateinamerika
                     Lateinamerika AG, et al.                                          AG
402.    19-cv-5130   Fairfield Sentry Ltd. (In Liquidation), et al. v. CDC IXIS        CDC IXIS

403.    19-cv-5131   Fairfield Sentry Ltd. (In Liquidation), et al. v. Global Fund     Global Fund Porvenir
                     Porvenir
404.    19-cv-5132   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco           Banco Nominees 2
                     Nominees (IOM) Limited.                                           (Guernsey) Limited f/k/a




                                                    21
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 87 of 130



                                                                                      Banco Nominees (IOM)
                                                                                      Limited
405.    19-cv-5135   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC Bank      HSBC Bank USA, N.A.
                     USA, et al.
406.    19-cv-5135   Fairfield Sentry Ltd. (In Liquidation), et al. v. Zurich         Citibank (Switzerland)
                     Capital Markets Co., et al.                                      AG
407.    19-cv-5135   Fairfield Sentry Ltd. (In Liquidation), et al. v. Zurich         Citivic Nominees Limited
                     Capital Markets Co., et al.
408.    19-cv-5135   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC Bank      Compagnie Bancaire
                     USA, et al.                                                      Espirito Santo SA n/k/a
                                                                                      Banque Privee Espririto
                                                                                      Santo SA
409.    19-cv-5135   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC Bank      EFG Private Bank SA
                     USA, et al.
410.    19-cv-5135   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC Bank      Safra National Bank of
                     USA, et al.                                                      New York
411.    19-cv-5135   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC Bank      Banco Itau Europa
                     USA, et al.                                                      Luxembourg SA
412.    19-cv-5135   Fairfield Sentry Ltd. (In Liquidation), et al. v. Zurich         Merrill Lynch Bank
                     Capital Market Co., et al.
413.    19-cv-5142   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banc of        Banc of America
                     America Securities LLC                                           Securities LLC
414.    19-cv-5143   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank Sarasin   Bank J. Safra Sarasin AG,
                     & Cie AG                                                         f/k/a Bank Sarasin & Cie
415.    19-cv-5149   Fairfield Sigma Ltd. (In Liquidation), et al. v. Rothschild      Rothschild Trust
                     Trust (Schweiz) AG                                               (Schweiz) AG
416.    19-cv-5153   Fairfield Sentry Ltd. (In Liquidation), et al. v. CAIS Bank,     CAIS Bank
                     et al.
417.    19-cv-5153   Fairfield Sentry Ltd. (In Liquidation), et al. v. CAIS Bank,     Calyon Paris
                     et al.
418.    19-cv-5154   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Bank    ABN AMRO Retained
                     Cayman Limited                                                   Services (Cayman)
                                                                                      Limited (sued as Fortis
                                                                                      Bank Cayman Limited
                                                                                      n/k/a ABN AMRO Fund
                                                                                      Services Bank (Cayman)
                                                                                      Limited)
419.    19-cv-5157   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hyposwiss      Hyposwiss Private Bank
                     Private Bank Geneve S.A.                                         Geneve S.A.
420.    19-cv-5220   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSH            HSH Nordbank Securities
                     Nordbank Securities S.A., et al.                                 S.A.
421.    19-cv-5220   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSH            Wegelin & Company
                     Nordbank Securities S.A., et al.
422.    19-cv-5223   Fairfield Sentry Ltd. (In Liquidation), et al. v. First Gulf     First Gulf Bank
                     Bank
423.    19-cv-5228   Fairfield Sentry Ltd. (In Liquidation), et al. v. Select         NN Investment Partners
                     Absolute Strategies SICAV                                        B.V. (sued as Select
                                                                                      Absolute Strategies
                                                                                      SICAV)



                                                    22
       Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 88 of 130



424.    19-cv-5237   Fairfield Sentry Ltd. (In Liquidation), et al. v. Rothschild &   Rothschild et Cie Banque
                     Cie Banque Paris                                                 Paris
425.    19-cv-5240   Fairfield Sentry Ltd. (In Liquidation), et al. v. RBC Investor   RBC Investor Services
                     Services Bank S.A.                                               Bank S.A. f/k/a RBC
                                                                                      Dexia Investor Services
                                                                                      Bank S.A.
426.    19-cv-5241   Fairfield Sentry Ltd. (In Liquidation), et al. v. Kasbank        KAS Depositary Trust
                     Depositary Trust Company Conc Theta Multistar Low                Company a/k/a KAS
                     Volatility Fund                                                  BANK
                                                                                      Effectenbewaarbedrijf
                                                                                      N.V. (sued as KASBANK
                                                                                      Depositary Trust
                                                                                      Company Conc Theta
                                                                                      Multistar Low Volatility
                                                                                      Fund a/k/a KDTC Conc
                                                                                      Theta Multistar Low
                                                                                      Volatility Fund)




                                                   23
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 89 of 130




                 Appendix B
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 90 of 130



                                    Appendix B
                      Constructive Trust Defendants-Appellees
       Case No.     Case Name                                                         Defendant Name

1.     19-cv-3974   Fairfield Sentry Ltd. (In Liquidation), et al. v. Citibank NA     Judith Cherwinka a/ka/
                    London                                                            Judith Cherwinka IRA, et
                                                                                      al.
2.     19-cv-4079   Fairfield Sentry Ltd. (In Liquidation), et al., v. Tercas-        Baca Popolare di Bari
                    Cassa di Risparmio della Provincia di Teramo S.P.A.               S.C.p.A in
                                                                                      Amministrazione
                                                                                      Straordinaria, as
                                                                                      successor-in-interest to
                                                                                      Tercas-Cassa Di
                                                                                      Risparmio Della
                                                                                      Provincia di Teramo
                                                                                      S.P.A.
3.     19-cv-4081   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS ABN          ABN AMRO Global
                    AMRO Global Custody                                               Custody N.V. (sued as FS
                                                                                      ABN AMRO Global
                                                                                      Custody)
4.     19-cv-4084   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque          Banque Privee Edmond
                    Privee Edmond de Rothschild (Europe), et al.                      de Rothschild (Europe)
5.     19-cv-4084   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque          American Express Bank
                    Privee Edmond De Rothschild (Europe), et al.                      n/k/a Standard Chartered
                                                                                      International (USA) Ltd.
6.     19-cv-4089   Fairfield Sentry Ltd. (In Liquidation), et al. v. Meritz Fire &   Meritz Fire & Marine
                    Marine Insurance Company Ltd.                                     Insurance Company Ltd.
7.     19-cv-4099   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco           Banco Santander
                    Santander (Suisse) S.A.                                           International SA (f/k/a
                                                                                      Banco Santander (Suisse)
                                                                                      S.A.)
8.     19-cv-4100   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank            Hapoalim (Switzerland)
                    Hapoalim (Suisse) Ltd. a/k/a Banque Hapoalim (Suisse)             Ltd.
                    S.A., et al.
9.     19-cv-4101   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS Mizrahi      Mizrahi Tefahot Bank
                    Tefahot Bank Ltd.                                                 Ltd.
10.    19-cv-4105   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque          Banque Piguet & Cie SA
                    Piguet & Cie S.A.
11.    19-cv-4131   Fairfield Sentry Ltd. (In Liquidation), et al. v. AXA Isle of     Utmost Limited f/k/a
                    Man Limited                                                       AXA Isle of Man Limited
12.    19-cv-4129   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Bilbao    Banco Bilbao Vizcaya
                    Vizcaya Argentina (Portugal), S.A., et al.                        Argentaria (Portugal) S.A.
13.    19-cv-4129   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Bilbao    Banco Bilbao Vizcaya
                    Vizcaya Argentina (Portugal), S.A., et al.                        Argentaria, S.A.
14.    19-cv-4129   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Bilbao    BBVA Fundas Privanza
                    Vizcaya Argentina (Portugal), S.A., et al.
15.    19-cv-4129   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Bilbao    BBVA Grand Cayman
                    Vizcaya Argentina (Portugal), S.A., et al.
16.    19-cv-4129   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Bilbao    BBVA Miami
                    Vizcaya Argentina (Portugal), S.A., et al.
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 91 of 130



17.    19-cv-4134   Fairfield Sentry Ltd. (In Liquidation), et al. v. Merrill         Merrill Lynch, Pierce,
                    Lynch, Pierce, Fenner & Smith, Inc.                               Fenner & Smith, Inc.
18.    19-cv-4138   Fairfield Sentry Ltd. (In Liquidation), et al. v. UBS Fund        UBS Fund Services
                    Services (Cayman) Limited Ref Greenlake Arbitrage Fund            (Cayman) Limited n/k/a
                    Ltd.                                                              MUFG Alternative Fund
                                                                                      Services (Cayman)
                                                                                      Limited
19.    19-cv-4145   Fairfield Sentry Ltd. (In Liquidation), et al. v. Neue Bank       Neue Bank AG
                    AG
20.    19-cv-4146   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lombardy        Lombardy Properties
                    Properties Limited                                                Limited
21.    19-cv-4148   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse AG, Nassau
                    (Bahamas), et al.                                                 Branch
22.    19-cv-4148   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse (Bahamas)
                    (Bahamas), et al.                                                 a/k/a Credit Suisse
                                                                                      (Bahamas) Limited
23.    19-cv-4155   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco           Maria Férère, as
                    Atlantico (Bahamas)                                               Liquidator of Banco
                                                                                      Atlántico (Bahamas) a/k/a
                                                                                      Banco Atlántico
                                                                                      (Bahamas) Bank & Trust
                                                                                      Limited (In Voluntary
                                                                                      Liquidation)

24.    19-cv-4168   Fairfield Sentry Ltd. (In Liquidation), et al. v. SG Private      SG Private Banking
                    Banking (Suisse) SA, et al.                                       (Suisse) SA
25.    19-cv-4173   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC            HSBC Institutional Trust
                    Institutional Trust Services (Asia) Limited                       Services (Asia) Limited
26.    19-cv-4178   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse
                    International                                                     International
27.    19-cv-4188   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco           Banco Atlantico Gibraltar
                    Atlantico Gibraltar Ltd., et al.                                  Ltd. a/k/a EFG Bank
                                                                                      (Gibraltar) Ltd.
28.    19-cv-4188   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco           European Financial Group
                    Atlantico Gibraltar Ltd., et al.                                  EFG S.A. a/k/a European
                                                                                      Financial Group EFG
                                                                                      (Luxembourg) S.A.
29.    19-cv-4203   Fairfield Sentry Ltd. (In Liquidation), et al. v. ZCM Asset       Standard Chartered
                    Holding Company (Bermuda) Limited, et al.                         Premium Fund, f/k/a
                                                                                      American Express
                                                                                      Offshore Alternative
                                                                                      Investment Fund
30.    19-cv-4219   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lombard         Lombard Odier Darier
                    Odier Darier Hentsch & Cie                                        Hentsch & Cie
31.    19-cv-4225   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hambros         SG Hambros Nominees
                    Guernsey Nominees, et al.                                         (Jersey)
32.    19-cv-4225   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hambros         SG Hambros Bank
                    Guernsey Nominees, et al.                                         (Channel Islands) Limited
                                                                                      - Guernsey




                                                    2
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 92 of 130



33.    19-cv-4225   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hambros      Hambros Guernsey
                    Guernsey Nominees, et al.                                      Nominees
34.    19-cv-4225   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hambros      SG Hambros Bank &
                    Guernsey Nominees, et al.                                      Trust (Guernsey) Ltd.
35.    19-cv-4254   Fairfield Sentry Ltd. (In Liquidation), et al. v. EFG Bank     EFG Bank a/k/a EFG
                                                                                   Bank AG and/or EFG
                                                                                   Bank SA
36.    19-cv-4257   Fairfield Sentry Ltd. (In Liquidation), et al. v. Robinson &   Murdoch and Company
                    Co., et al.
37.    19-cv-4257   Fairfield Sentry Ltd. (In Liquidation), et al. v. Robinson &   Robinson and Company
                    Co., et al.

38.    19-cv-4261   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/HSBC      Republic Nominees
                    Private Banking Nom.                                           Limited f/k/a HSBC
                                                                                   Private Banking Nominee
                                                                                   1 (Jersey) Limited
39.    19-cv-4262   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC         HSBC Private Bank (C.I.)
                    Private Bank (Guernsey) Ltd., et al.                           Limited f/k/a HSBC
                                                                                   Private Bank (Guernsey)
                                                                                   Limited
40.    19-cv-4262   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC         HSBC Private Bank (C.I.)
                    Private Bank (Guernsey) Ltd., et al.                           Limited
41.    19-cv-4262   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC         Republic Nominees
                    Private Bank (Guernsey) Ltd., et al.                           Limited
42.    19-cv-4263   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/Andbanc   ANDBanc Andorra a/k/a
                    Andorra                                                        Andorra Banc Agricol
                                                                                   Reig, S.A.
43.    19-cv-4265   Fairfield Sentry Ltd. (In Liquidation), et al. v. ING Bank     ING Bank (Suisse) SA, as
                    (Suisse) SA                                                    predecessor to Bank
                                                                                   Julius Baer & Co. Ltd.
44.    19-cv-4267   Fairfield Sentry Ltd. (In Liquidation), et al. v. Citibank     Citibank (Switzerland)
                    (Switzerland) AG, et al.                                       AG
45.    19-cv-4268   Fairfield Sentry Ltd. (In Liquidation), et al. v. Sumitomo     Sumitomo Trust &
                    Trust & Banking Co., Ltd.                                      Banking Co., Ltd.
46.    19-cv-4274   Fairfield Sentry Ltd. (In Liquidation), et al. v. Natixis      Natixis Wealth
                    Private Banking International SA                               Management
                                                                                   Luxembourg f/k/a Natixis
                                                                                   Private Banking
                                                                                   International S.A.
47.    19-cv-4285   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deutsche     Sciens Global
                    Bank (Cayman), et al.                                          Opportunity Fund
48.    19-cv-4285   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deutsche     Sciens CFO 1 Feeder
                    Bank (Cayman), et al.                                          Fund Ltd.
49.    19-cv-4285   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deutsche     Odyssey Alternative Fund
                    Bank (Cayman), et al.                                          Limited
50.    19-cv-4317   Fairfield Sentry Ltd. (In Liquidation), et al. v. Celfin       Celfin International
                    International Limited                                          Limited n/k/a BTG
                                                                                   Pactual (Cayman)
                                                                                   International Holding
                                                                                   Limited




                                                    3
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 93 of 130



51.    19-cv-4319   Fairfield Sentry Ltd. (In Liquidation), et al. v. Arden           Arden International
                    International Capital Limited                                     Capital Limited
52.    19-cv-4324   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bordier &       Bordier & Cie
                    Cie
53.    19-cv-4359   Fairfield Sentry Ltd. (In Liquidation), et al. v. Blubank         Blubank Ltd. n/k/a
                    Limited                                                           Inteligo Bank Ltd.
54.    19-cv-4364   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau      Banco Itau Europa
                    Europa Luxembourg S.A., et al.                                    Luxembourg SA
55.    19-cv-4365   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/CBESSA       FS/CBESSA a/k/a
                                                                                      Banque Privee Espirito
                                                                                      Santo SA f/k/a
                                                                                      Compagnie Bancaire
                                                                                      Espirito Santo SA
56.    19-cv-4367   Fairfield Sentry Ltd. (In Liquidation), et al. v. SNS Global      SNS Global Custody B.V.
                    Custody B.V.
57.    19-cv-4369   Fairfield Sentry Ltd. (In Liquidation), et al. v. Pictet & Cie    Pictet & Cie
58.    19-cv-4379   Fairfield Sentry Ltd. (In Liquidation), et al. v. Wall Street     Wall Street Securities
                    Securities S.A.                                                   f/k/a Bantal Brothers SA
59.    19-cv-4381   Fairfield Sentry Ltd. (In Liquidation), et al. v. SG Private      SG Private Banking
                    Banking (Suisse) SA, et al.                                       (Suisse) SA
60.    19-cv-4382   Fairfield Sentry Ltd. (In Liquidation), et al. v. Monte Paschi    Monte Paschi Ireland
                    Ireland Ltd.                                                      Limited
61.    19-cv-4384   Fairfield Sentry Ltd. (In Liquidation), et al. v. Nomura          Nomura International
                    International PLC                                                 PLC
62.    19-cv-4388   Fairfield Sentry Ltd. (In Liquidation), et al. v. Merrill         Merrill Lynch
                    Lynch International                                               International
63.    19-cv-4416   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS Stichting    FS Stichting Stroeve
                    Stroeve Global Custody                                            Global
64.    19-cv-4418   Fairfield Sentry Ltd. (In Liquidation), et al. v. Somers          HSBC Bank Bermuda
                    Nominees (Far East) Limited, et al.                               Limited
65.    19-cv-4418   Fairfeld Sentry Ltd. (In Liquidation), et al. v. Somers           Somers Nominees (Far
                    Nominees (Far East) Limited, et al.                               East) Limited
66.    19-cv-4420   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco           Banco Inversis S.A.
                    Inversis SA
67.    19-cv-4424   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bureau of       Bureau of Labor
                    Labor Insurance                                                   Insurance
68.    19-cv-4428   Fairfield Sentry Ltd. (In Liquidation), et al. v. Multi-          Multi-Strategy Fund
                    Strategy Fund Limited                                             Limited
69.    19-cv-4431   Fairfield Sentry Ltd. (In Liquidation), et al. v. Cathay Life     Cathay Life Insurance Co.
                    Insurance Co. LTD.                                                Ltd.
70.    19-cv-4432   Fairfield Sentry Ltd. (In Liquidation), et al. v. Dexia BIL, et   Candriam World
                    al.                                                               Alternative f/k/a Dexia
                                                                                      World Alternative
71.    19-cv-4437   Fairfield Sentry Ltd. (In Liquidation), et al. v. Rahn &          Rahn & Bodmer
                    Bodmer Banquiers                                                  Banquiers n/k/a
                                                                                      Rahn+Bodmer Co.
72.    19-cv-4441   Fairfield Sentry Ltd. (In Liquidation), et al. v. Societe         AAAm, S.A.
                    Generale Bank & Trust (Luxembourg), et al.




                                                    4
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 94 of 130



73.    19-cv-4441   Fairfield Sentry Ltd. (In Liquidation), et al. v. Societe         Societe Generale Bank &
                    Generale Bank & Trust (Luxembourg), et al.                        Trust (Luxembourg)
74.    19-cv-4446   Fairfield Sentry Ltd. (In Liquidation) et al. v. BIE Bank &       Itaú Bank & Trust
                    Trust Bahamas Ltd.                                                Bahamas Ltd. (sued as
                                                                                      BIE Bank & Trust
                                                                                      Bahamas Ltd.)
75.    19-cv-4459   Fairfield Sentry Ltd. (In Liquidation), et al. v. BNY AIS         Crèdit Andorrà /
                    Nominees Ltd., et al.                                             Crediinvest (not a
                                                                                      juridicial entity)
76.    19-cv-4475   Fairfield Sentry Ltd. (In Liquidation), et al. v. Natexis         Natixis S.A. f/k/a Natexis
                    Banques Populaires, et al.                                        Banques Populaires
77.    19-cv-4479   Fairfield Sentry Ltd. (In Liquidation), et al. v. All Funds       AllFunds Bank
                    Bank, et al.
78.    19-cv-4479   Fairfield Sentry Ltd. (In Liquidation), et al. v. All Funds       NMAS1 Gestion SGIIC
                    Bank, et al.                                                      S.A.
79.    19-cv-4483   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/HSBC         HSBC Trust Company
                    Guyerzeller Zurich, et al.                                        AG f/k/a HSBC
                                                                                      Guyerzeller Trust
                                                                                      Company AG
80.    19-cv-4483   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/HSBC         Stanhope Capital
                    Guyerzeller Zurich, et al                                         (Switzerland) SA sued
                                                                                      incorrectly herein as
                                                                                      Stanhope Capital
81.    19-cv-4484   Fairfield Sentry Ltd. (In Liquidation), et al. v. Citivic         Citivic Nominees Limited
                    Nominees Limited, et al.
82.    19-cv-4495   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse Gibraltar
                    Nominees, et al.                                                  Limited
83.    19-cv-4495   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse Nominees
                    Nominees, et al.                                                  a/k/a Credit Suisse
                                                                                      Nominees (Guernsey)
                                                                                      Limited A/C Gib
84.    19-cv-4498   Fairfield Sentry Ltd. (In Liquidation), et al. v. Eduardo         Eduardo Fernandez de
                    Fernandez de Valderrama Murillo                                   Valderrama Murillo
85.    19-cv-4500   Fairfield Sentry Ltd. (In Liquidation), et al. v. BGL BNP         BGL BNP Paribas S.A.
                    Paribas S.A, et al.                                               (f/k/a FS/Fortis Banque
                                                                                      Luxembourg)
86.    19-cv-4500   Fairfield Sentry Ltd. (In Liquidation), et al. v. BGL BNP         Banque Generale du
                    Paribas S.A., et al.                                              Luxembourg (n/k/a BGL
                                                                                      BNP Paribas S.A.)
87.    19-cv-4501   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/BBVA         FS/BBVA Zurich/Shares
                    Zurich/Shares
88.    19-cv-4502   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse AG Nassau
                    AG Nassau Branch Wealth Management                                Branch Wealth
                                                                                      Management
89.    19-cv-4515   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/Israel       Israel Discount Bank,
                    Discount Bank, Limited, Tel Aviv                                  Limited, Tel Aviv
90.    19-cv-4533   Fairfield Sentry Ltd. (In Liquidation), et al. v. Pleasant T.     Pleasant T. Rowland
                    Rowland Foundation Inc.                                           Foundation Inc.
91.    19-cv-4535   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Bank     IDF Global Fund
                    Netherland NV, et al.




                                                    5
      Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 95 of 130



92.    19-cv-4535   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Bank   ABN AMRO Bank N.V.
                    Nederland NV, et al.                                            f/k/a Fortis Bank
                                                                                    Nederland N.V.
93.    19-cv-4536   Fairfield Sigma Ltd. (In Liquidation), et al. v. Societe        Intesa Sanpaolo Bank
                    Europeenne de Banque S.A.                                       Luxembourg SA f/k/a
                                                                                    Société Européenne de
                                                                                    Banque S.A.
94.    19-cv-4539   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/NBP        Natixis S.A., of which
                    Titres                                                          EuroTitres (incorrectly
                                                                                    named in the complaint as
                                                                                    “NBP Titres”) is a
                                                                                    division
95.    19-cv-4546   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit        Credit Agricole (Suisse)
                    Agricole (Suisse) SA                                            SA
96.    19-cv-4547   Fairfield Sentry Ltd. (In Liquidation), et al. v. Naidot &      Bessemer Trust Company
                    Co., et al.
97.    19-cv-4547   Fairfield Sentry Ltd. (In Liquidation), et al. v. Naidot &      Naidot & Co.
                    Co., et al.
98.    19-cv-4549   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   Lion Global Investors
                    Invs. f/k/a Lion Fairfield Capital Management, et al            f/k/a/ Lion Fairfield
                                                                                    Capital Management
99.    19-cv-4549   Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Brunei Life Ins FD -
                    Invs. f/k/a Lion Fairfield Capital Management, et al            Lion Capital Balanced
                                                                                    (330008)
100. 19-cv-4549     Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Life, GE Life
                    Invs. f/k/a Lion Fairfield Capital Management, et al            Sharholders FD - Lion
                                                                                    Capital FI (330007)
101. 19-cv-4549     Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Truste Pte Ltd. - Lion
                    Invs. f/k/a Lion Fairfield Capital Management, et al            Capital - SCND
102. 19-cv-4549     Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   Shareholders Fund -
                    Invs. f/k/a Lion Fairfield Capital Management, et al            SCMS
103. 19-cv-4549     Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Life S Pore LI INV
                    Invs. f/k/a Lion Fairfield Capital Management, et al            FD PAR SLAM (FI)
104. 19-cv-4549     Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   SCND Life INS Fund
                    Invs. f/k/a Lion Fairfield Capital Management, et al            PAR FI SLAM
105. 19-cv-4549     Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Life S PORE LI INV
                    Invs. f/k/a Lion Fairfield Capital Management, et al            FD PAR SLAM FL
106. 19-cv-4549     Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Brunei Life INS FD
                    Invs. f/k/a Lion Fairfield Capital Management, et al            SLAM Balanced
107. 19-cv-4549     Fairfield Sentry Ltd. (In Liquidation), et al. v. Lion Global   GE Life Shareholders FD
                    Invs. f/k/a Lion Fairfield Capital Management, et al            SLAM FL
108. 19-cv-4552     Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Bank   Fortis Bank (Nederland)
                    (Nederland) N.V. n/k/a ABN AMRO Bank N.V., et al.               N.V. n/k/a ABN AMRO
                                                                                    Bank N.V.
109. 19-cv-4561     Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/AEB Lux,   Standard Chartered Bank,
                    et al.                                                          f/k/a American Express
                                                                                    Bank (London)
110. 19-cv-4567     Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque SCS    Banque SCS Alliance SA
                    Alliance SA                                                     n/k/a Compagnie
                                                                                    Bancaire Helvetique SA
111. 19-cv-4569     Fairfield Sentry Ltd. (In Liquidation), et al. v. Avalon        Avalon Absolute Return
                    Absolute Return Funds PLC, et al.                               Funds PLC




                                                    6
   Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 96 of 130



112. 19-cv-4570   Fairfield Sentry Ltd. (In Liquidation), et al. v. Mirabaud &      Mirabaud & Cie SA (f/k/a
                  Cie a/k/a Mirabaud & Cie Banquiers Prives                         Mirabaud & Cie a/k/a
                                                                                    Mirabaud & Cie
                                                                                    Banquiers Prives)
113. 19-cv-4571   Fairfield Sentry Ltd. (In Liquidation), et al. v. Deltec Bank     Deltec Bank & Trust Ltd.
                  & Trust Limited
114. 19-cv-4573   Fairfield Sigma Ltd. (In Liquidation), et al. v. Kas Bank, et     KAS BANK N.V. (sued
                  al.                                                               as Kas Bank)
115. 19-cv-4573   Fairfield Sigma Ltd. (In Liquidation), et al. v. Kas Bank, et     KAS Depositary Trust
                  al.                                                               Company a/k/a KAS
                                                                                    BANK
                                                                                    Effectenbewaarbedrijf
                                                                                    N.V. (sued as KAS
                                                                                    Depositary Trust Co.)
116. 19-cv-4585   Fairfield Sentry Limited, et al. v. Simgest SpA                   Simgest SpA

117. 19-cv-4603   Fairfield Sentry Ltd. (In Liquidation), et al. v. UBS Fund        BP Alpha S.A. n/k/a BP
                  Services (Ireland) Ltd., et al.                                   Alpha (Agente De
                                                                                    Valores S.A.)
118. 19-cv-4603   Fairfield Sentry Ltd. (In Liquidation), et al. v. UBS Fund        UBS Fund Services
                  Services (Ireland) Ltd., et al.                                   (Ireland) Ltd. n/k/a
                                                                                    MUFG Alternative Fund
                                                                                    Services (Ireland) Limited
119. 19-cv-4603   Fairfield Sentry Ltd. (In Liquidation), et al. v. UBS Fund        UBS AG
                  Services (Ireland) Ltd., et al.
120. 19-cv-4604   Fairfield Sentry Ltd. (In Liquidation), et al. v. Barclays        Barclays Bank (Suisse)
                  Bank (Suisse) SA                                                  SA
121. 19-cv-4607   Fairfield Sigma Ltd. (In Liquidation), et al. v.                  Architas f/k/a AXA
                  FS/LAB/AXA PM                                                     Private Management
122. 19-cv-4608   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse Nominees
                  Nominees (Guernsey) Limited                                       (Guernsey) Limited
123. 19-cv-4610   Fairfield Sentry Ltd. (In Liquidation), et al. v. Societe         Societe Generale Bank &
                  Generale Bank & Trust S.A. (Luxembourg), et al.                   Trust (Luxembourg)
124. 19-cv-4610   Fairfield Sentry Ltd. (In Liquidation), et al. v. Societe         Oval Alpha Palmares
                  Generale Bank & Trust S.A. (Luxembourg), et al.
125. 19-cv-4610   Fairfield Sentry Ltd. (In Liquidation), et al. v. Societe         Palmares Europlus
                  Generale Bank & Trust S.A. (Luxembourg), et al.
126. 19-cv-4611   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fullerton       Fullerton Capital PTE,
                  Capital PTE, Ltd.                                                 Ltd.
127. 19-cv-4620   Fairfield Sentry Ltd. (In Liquidation), et al. v. Arden           Arden Endowment
                  Endowment Advisers Limited., et al.                               Advisers, Ltd.
128. 19-cv-4620   Fairfield Sentry Ltd. (In Liquidation), et al. v. Arden           Arden Asset
                  Endowment Advisers Limited, et al.                                Management, Inc.
129. 19-cv-4624   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Bank     ABN AMRO Bank N.V.
                  Nederland NV, et al.                                              f/k/a Fortis Bank
                                                                                    (Nederland) N.V.
130. 19-cv-4624   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Bank     Sempervirens Capital
                  Nederland NV, et al.                                              Management Limited
                                                                                    Class E-F Fund
131. 19-cv-4627   Fairfield Sentry Ltd. (In Liquidation), et al. v. Tayleigh        Tayleigh Trust Company
                  Trust Co. Ltd., et al.                                            Limited; the Reserve



                                                  7
   Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 97 of 130



                                                                                    Trust (Tayleigh or
                                                                                    Samantha Sackler)
132. 19-cv-4657   Fairfield Sentry Ltd. (In Liquidation), et al. v. Melrose         Melrose Investments Ltd.
                  Investments Ltd., et al.
133. 19-cv-4657   Fairfield Sentry Ltd. (In Liquidation), et al. v. Melrose         Caliber Investments Ltd.
                  Investments Ltd., et al.
134. 19-cv-4660   Fairfield Sigma Ltd. (In Liquidation), et al. v. Grand Cathay     KGI Asia Limited
                  Securities (Hong Kong) Limited                                    (successor- in-interest to
                                                                                    Grand Cathay Securities
                                                                                    (Hong Kong) Limited)
135. 19-cv-4668   Fairfield Sentry Ltd. (In Liquidation), et al. v. Natixis         Natixis S.A. (in its own
                                                                                    capacity and as successor-
                                                                                    in- interest to IXIS
                                                                                    Corporate & Investment
                                                                                    Bank)
136. 19-cv-4768   Fairfield Sentry Ltd. (In Liquidation), et al. v. Catalunya       Catalunya Caixa f/k/a
                  Caixa                                                             Caixa Catalunya a/k/a
                                                                                    Caixa D’Estalvis de
                                                                                    Catalunya
137. 19-cv-4691   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/SG           FS/SG Private Banking
                  Private Banking (Lugano-Svizzera) SA                              (Lugano-Svizzera) SA
                                                                                    a/k/a FS/SG Private
                                                                                    Banking Suisse SA
138. 19-cv-4741   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bipielle        Bipielle Bank (Suisse) in
                  Banke (Suisse)                                                    Liquidation (sued as
                                                                                    Bipielle Banke (Suisse))
139. 19-cv-4742   Fairfield Sentry Ltd. (In Liquidation), et al. v. Parson          Parson Finance Panama
                  Finance Panama SA                                                 SA
140. 19-cv-4744   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau      Banco Itaú International
                  Europa International                                              f/k/a Banco Itaú Europa
                                                                                    International
141. 19-cv-4765   Fairfield Sentry Ltd. (In Liquidation), et al. v. Investec        Investec Bank
                  Bank (Switzerland) AG                                             (Switzerland) AG
142. 19-cv-4766   Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse Nassau
                  Nassau Branch Wealth Management                                   Branch Wealth
                                                                                    Management a/k/a Credit
                                                                                    Suisse Wealth
                                                                                    Management Limited
143. 19-cv-4771   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/GSCO         FS/GSCO London
                  London, et al.
144. 19-cv-4771   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/GSCO         FS/GSCO New York
                  London, et al.
145. 19-cv-4772   Fairfield Sentry Ltd. (In Liquidation), et al. v. Millennium      Millennium Multi-
                  Multi-Strategy Fund, et al.                                       Strategy Fund
146. 19-cv-4772   Fairfield Sentry Ltd. (In Liquidation), et al. v. Millennium      SEI Investments Trustee
                  Multi-Strategy Fund, et al.                                       and Custodial Services
                                                                                    (Ireland) Ltd.
147. 19-cv-4773   Fairfield Sentry Ltd. (In Liquidation), et al. v. Barclays        Zedra Trust Company
                  Private Bank & Trust (Channel Islands) Limited                    (Jersey) Limited, named
                                                                                    herein as Barclays Private
                                                                                    Bank & Trust (Channel
                                                                                    Islands) Limited



                                                  8
   Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 98 of 130



148. 19-cv-04779   Fairfield Sentry Ltd. (In Liquidation), et al. v. BRED            BRED Banque Populaire
                   Banque Populaire
149. 19-cv-04789   Fairfield Sentry Ltd. (In Liquidation), et al. v. Centre          Centre College
                   College
150. 19-cv-4806    Fairfield Sentry Ltd. (In Liquidation), et al. v. Schroder &      Schroder & Co. (Asia)
                   Co. (Asia) Ltd., et al.                                           Ltd.
151. 19-cv-4806    Fairfield Sentry Ltd. (In Liquidation), et al. v. Schroder &      Perenco SA
                   Co. (Asia) Ltd., et al.
152. 19-cv-4813    Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank of         Bank of America National
                   America National Trust and Savings Association                    Trust and Savings
                                                                                     Association
153. 19-cv-4818    Fairfield Sigma Ltd. (In Liquidation), et al. v. FS Oddo &        FS Oddo & Cie
                   Cie, et al.
154. 19-cv-4818    Fairfield Sigma Ltd. (In Liquidation), et al. v. FS Oddo &        OAM
                   Cie, et al.
155. 19-cv-4825    Fairfield Sentry Ltd. (In Liquidation), et al. v. Caceis Bank     CACEIS Bank
                   Luxembourg, et al.                                                Luxembourg
156. 19-cv-4825    Fairfield Sentry Ltd. (In Liquidation), et al. v. Caceis Bank     Natixis S.A. and its
                   Luxembourg, et al.                                                predecessors in interest as
                                                                                     the owner/operator of
                                                                                     certain accounts named as
                                                                                     defendants
157. 19-cv-4853    Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque          Banque Degroof Petercam
                   Degroof Petercam Luxembourg S.A., et al.                          Luxembourg S.A.
158. 19-cv-4853    Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque          Fidessa Alpha Fund
                   Degroof Petercam Luxembourg S.A., et al.
159. 19-cv-4864    Fairfield Sigma Ltd. (In Liquidation), et al. v. Banca            Banca Popolare dell'Alto
                   Popolare dell'Alto Adige Soc. Coop. Resp. Lim., et al.            Adige S.p.A.
160. 19-cv-4865    Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        Platinum All Weather
                   Retained Nominees (IOM) Limited, et al.                           Fund Limited
161. 19-cv-4865    Fairfield Sentry Ltd. (In Liquidation), et al. v. ABN AMRO        ABN AMRO Retained
                   Retained Nominees (IOM) Limited., et al.                          Nominees (IOM) Limited
162. 19-cv-4882    Fairfield Sentry Ltd. (In Liquidation), et al. v. Merrill         Merrill Lynch Bank
                   Lynch Bank (Suisse) SA                                            (Suisse) SA
163. 19-cv-4782    Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank            Bank Hapoalim B.M.,
                   Hapoalim BM, London, et al.                                       London
164. 19-cv-4785    Fairfield Sentry Ltd. (In Liquidation), et al. v. Chelsea Trust   Chelsea Trust Company
                   Co., Ltd., et al.                                                 Limited; Karen Lefcourt
                                                                                     Trust
165. 19-cv-4930    Fairfield Sentry Ltd. (In Liquidation), et al. v. Clarks Fork     Clarks Fork Foundation
                   Foundation
166. 19-cv-4933    Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque          Banque Baring Brothers
                   Baring Brothers Sturdza SA                                        Sturdza SA
167. 19-cv-4934    Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/Bank         FS/Bank Leumi Israel
                   Leumi Israel
168. 19-cv-4941    Fairfield Sentry Ltd. (In Liquidation), et al. v. Delta S.P.A.,   Delta S.P.A.
                   et al.
169. 19-cv-04944   Fairfield Sentry Ltd. (In Liquidation), et al. v. Public Bank     Public Bank (Hong Kong)
                   (Hong Kong) Limited                                               Limited



                                                   9
   Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 99 of 130



170. 19-cv-04944   Fairfield Sentry Ltd. (In Liquidation), et al. v. Public Bank     Public Bank Nominees
                   (Hong Kong) Limited                                               Limited
171. 19-cv-4962    Fairfield Sentry Ltd. (In Liquidation), et al. v. Hinduja         Hinduja Bank
                   Bank (Switzerland) SA, et al.                                     (Switzerland) SA f/k/a
                                                                                     Amas Bank (Switzerland)
                                                                                     Ltd., and Banca
                                                                                     Commerciale Lugano
172. 19-cv-4963    Fairfield Sentry Ltd. (In Liquidation), et al. v. Banque          Banque Havilland S.A.
                   Havilland S.A.                                                    f/k/a Banco Popolare Di
                                                                                     Verona E Novara
                                                                                     Luxembourg S.A.
173. 19-cv-4965    Fairfield Sentry Ltd. (In Liquidation), et al. v. Jared Trading   Jared Trading
                   Limited/BVI, et al.                                               Limited/BVI
174. 19-cv-4967    Fairfield Sentry Ltd. (In Liquidation), et al. v. Barclays        CaixaBank, S.A., named
                   Bank SA Madrid et al.                                             herein as Barclays Bank
                                                                                     SA Madrid
175. 19-cv-4985    Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC            HSBC Latin America
                   Securities (Panama) SA, et al.                                    Holdings (UK) Limited
                                                                                     (successor-in- interest to
                                                                                     HSBC Securities
                                                                                     (Panama) S.A.)
176. 19-cv-4988    Fairfield Sentry Ltd. (In Liquidation), et al. v. Hontai Life     Hontai Life Insurance
                   Insurance Company Limited                                         Company Limited
177. 19-cv-4989    Fairfield Sentry Ltd. (In Liquidation), et al. v. Graziela        Graziela Strina de Toledo
                   Strina de Toledo Arruda and Luisa M. Strina                       Arruda
178. 19-cv-4990    Fairfield Sigma Ltd. (In Liquidation), et al. v. Schroders        Schroders Italy SIM SpA
                   Italy SIM SPA, et al.
179. 19-cv-4991    Fairfield Sentry Ltd. (In Liquidation), et al. v. Kredietbank     Clearstream Banking SA
                   SA Luxembourgeoise, et al.
180. 19-cv-4991    Fairfield Sentry Ltd. (In Liquidation), et al. v. Kredietbank     KBL European Private
                   SA Luxembourgeoise, et al.                                        Bankers S.A. f/k/a
                                                                                     Kreidietbank SA
                                                                                     Luxembourgeoise
181. 19-cv-4994    Fairfield Sigma Ltd. (In Liquidation), et al. v. Banca Profilo    Banca Profilo SpA
                   SPA
182. 19-cv-4995    Fairfield Sentry Ltd. (In Liquidation), et al. v. CACEIS          CACEIS Bank EX IXIS
                   Bank EX IXIS IS, et al.                                           IS
183. 19-cv-4995    Fairfield Sentry Ltd. (In Liquidation), et al. v. CACEIS          VEGA Investment
                   Bank EX IXIS IS, et al.                                           Managers f/k/a IXIS
                                                                                     Private Capital
                                                                                     Management (“IPCM”)
184. 19-cv-4998    Fairfield Sentry Ltd. (In Liquidation), et al. v. Credit Suisse   Credit Suisse
                   (Luxembourg) SA                                                   (Luxembourg) SA
185. 19-cv-5019    Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco           Banco General SA Banca
                   General SA Banca Privada                                          Privada
186. 19-cv-5020    Fairfield Sentry Ltd. (In Liquidation), et al. v. Dreadnought     Dreadnought Finance OY
                   Finance OY
187. 19-cv-5023    Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau      Credit Agricole (Miami)
                   International, et al.




                                                  10
  Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 100 of 130



188. 19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau     Credit Lyonnais Miami
                  International, et al.                                            n/k/a LCL-LE Credit
                                                                                   Lyonnais S.A. Miami
189. 19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau     Credit Lyonnais n/k/a
                  International, et al.                                            LCLLE Credit Lyonnais
                                                                                   SA
190. 19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau     Credit Lyonnais SA
                  International, et al.
191. 19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau     Brown Brothers Harriman
                  International, et al.                                            & Co
192. 19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau     Fox Nominees, LLC
                  International, et al.
193. 19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau     Blush Nominees, LLC
                  International, et al.
194. 19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau     SCB Nominees (CI) Ltd.
                  International, et al.
195. 19-cv-5023   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco Itau     Banco Itaú International
                  International, et al.                                            f/k/a Bank Boston
                                                                                   International Florida
196. 19-cv-5024   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC           HSBC International
                  International Trustee Limited                                    Trustee Limited
197. 19-cv-5030   Fairfield Sentry Ltd. (In Liquidation), et al. v. UBS Fund       UBS Fund Services
                  Services (Cayman) Limited, et al.                                (Cayman) Limited n/k/a
                                                                                   MUFG Alternative Fund
                                                                                   Services (Cayman)
                                                                                   Limited
198. 19-cv-5030   Fairfield Sentry Ltd. (In Liquidation), et al. v. DGAM           The Legacy Fund
                  Alternative Strategy Fund II, SPC - Cell A, et al.
199. 19-cv-5030   Fairfield Sentry Ltd. (In Liquidation), et al. v. DGAM           DGAM Alternative
                  Alternative Strategy Fund II, SPC - Cell A, et al.               Strategy Fund II, SPC –
                                                                                   Cell A
200. 19-cv-5030   Fairfield Sentry Ltd. (In Liquidation), et al. v. DGAM           DGAM Alternative
                  Alternative Strategy Fund II, SPC - Cell A, et al.               Strategy Fund II, SPC –
                                                                                   Cell B
201. 19-cv-5030   Fairfield Sentry Ltd. (In Liquidation), et al. v. DGAM           DGAM Alternative
                  Alternative Strategy Fund II, SPC - Cell A, et al.               Strategy Fund L.P.
202. 19-cv-5030   Fairfield Sentry Ltd. (In Liquidation), et al. v. DGAM           DGAM Asset Allocation
                  Alternative Strategy Fund II, SPC - Cell A, et al.               Fund L.P.
203. 19-cv-5033   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hansard        Hansard Europe DAC
                  Europe Ltd                                                       (sued as Hansard Europe
                                                                                   Ltd.)
204. 19-cv-5035   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank Julius    Bank Julius Baer & Co.
                  Baer and Co. Ltd., Zurich                                        Ltd.
205. 19-cv-5040   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank Sarasin   Bank J. Safra Sarasin AG,
                  & Cie                                                            f/k/a Bank Sarasin & Cie
206. 19-cv-5044   Fairfield Sentry Ltd. (In Liquidation), et al. v. Schroder &     Schroder & Co. Bank AG
                  Co. Bank AG
207. 19-cv-5054   Fairfield Sentry Ltd. (In Liquidation), et al. v. Clearstream    Clearstream Banking SA
                  Banking SA




                                                11
  Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 101 of 130



208. 19-cv-5056   Fairfield Sentry Ltd. (In Liquidation), et al. v. John E.         John E. Niederhuber IRA
                  Niederhuber IRA
209. 19-cv-5057   Fairfield Sentry Ltd. (In Liquidation), et al. v. FS/BK           Bank Hapoalim B.M.
                  Hapoalim/BM Tel Aviv, et al.
210. 19-cv-5106   Fairfield Sentry Ltd. (In Liquidation), et al. v. Don             Cititrust (Bahamas)
                  Chimango SA, et al.                                               Limited
211. 19-cv-5107   Fairfield Sentry Ltd. (In Liquidation), et al. v. CPR Online,     CPR Online
                  et al.
212. 19-cv-5107   Fairfield Sentry Ltd. (In Liquidation), et al. v. CPR Online,     Credit Agricole Titres
                  et al.
213. 19-cv-5110   Fairfield Sentry Ltd. (In Liquidation), et al. v. Unicorp         Itaú Bank & Trust
                  Bank & Trust Limited                                              Cayman, Ltd. f/k/a
                                                                                    Unicorp Bank & Trust
                                                                                    Ltd.
214. 19-cv-5112   Fairfield Sentry Ltd. (In Liquidation), et al. v. Hua Nan         Hua Nan Commercial
                  Commercial Bank                                                   Bank, Ltd.
215. 19-cv-5115   Fairfield Sentry Ltd. (In Liquidation), et al. v. Kasbank         KAS Depositary Trust
                  Effecten Bewaarbedrijf N.V.                                       Company a/k/a KAS
                                                                                    BANK
                                                                                    Effectenbewaarbedrijf
                                                                                    N.V.
216. 19-cv-5117   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Global   ABN AMRO Global
                  Custody Services NV                                               Custody Services N.V.
                                                                                    (sued as Fortis Global
                                                                                    Custody Services NV)
217. 19-cv-5118   Fairfield Sentry Ltd. (In Liquidation), et al. v. Atlantic        Atlantic Security Bank
                  Security Bank
218. 19-cv-5119   Fairfield Sentry Ltd. (In Liquidation), et al. v. Liongate        Liongate Multistrategy
                  Multistrategy Fund SEG Portfolio                                  Fund SEG Portfolio
219. 19-cv-5125   Fairfield Sentry Ltd. (In Liquidation), et al. v. Theodoor        Theodoor GGC
                  GGC Amsterdam                                                     Amsterdam
220. 19-cv-5126   Fairfield Sentry Ltd. (In Liquidation), et al. v. Dresdner        UBS Deutschland AG
                  Lateinamerika AG, et al.                                          n/k/a UBS Europe SE
221. 19-cv-5126   Fairfield Sentry Ltd. (In Liquidation), et al. v. Dresdner        Dresdner Lateinamerika
                  Lateinamerika AG, et al.                                          AG
222. 19-cv-5130   Fairfield Sentry Ltd. (In Liquidation), et al. v. CDC IXIS        CDC IXIS
223. 19-cv-5131   Fairfield Sentry Ltd. (In Liquidation), et al. v. Global Fund     Global Fund Porvenir
                  Porvenir
224. 19-cv-5132   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banco           Banco Nominees 2
                  Nominees (IOM) Limited.                                           (Guernsey) Limited f/k/a
                                                                                    Banco Nominees (IOM)
                                                                                    Limited
225. 19-cv-5135   Fairfield Sentry Ltd. (In Liquidation), et al. v. Zurich          Merrill Lynch Bank
                  Capital Market Co., et al.
226. 19-cv-5135   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSBC Bank       Safra National Bank of
                  USA, et al.                                                       New York

227. 19-cv-5142   Fairfield Sentry Ltd. (In Liquidation), et al. v. Banc of         Banc of America
                  America Securities LLC                                            Securities LLC




                                                 12
  Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 102 of 130



228. 19-cv-5143   Fairfield Sentry Ltd. (In Liquidation), et al. v. Bank Sarasin   Bank J. Safra Sarasin AG,
                  & Cie AG                                                         f/k/a Bank Sarasin & Cie
229. 19-cv-5153   Fairfield Sentry Ltd. (In Liquidation), et al. v. CAIS Bank,     CAIS Bank
                  et al.
230. 19-cv-5153   Fairfield Sentry Ltd. (In Liquidation), et al. v. CAIS Bank,     Calyon Paris
                  et al.
231. 19-cv-5154   Fairfield Sentry Ltd. (In Liquidation), et al. v. Fortis Bank    ABN AMRO Retained
                  Cayman Limited                                                   Services (Cayman)
                                                                                   Limited (sued as Fortis
                                                                                   Bank Cayman Limited
                                                                                   n/k/a ABN AMRO Fund
                                                                                   Services Bank (Cayman)
                                                                                   Limited)
232. 19-cv-5220   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSH            HSH Nordbank Securities
                  Nordbank Securities S.A., et al.                                 S.A.
233. 19-cv-5220   Fairfield Sentry Ltd. (In Liquidation), et al. v. HSH            Wegelin & Company
                  Nordbank Securities S.A., et al.
234. 19-cv-5223   Fairfield Sentry Ltd. (In Liquidation), et al. v. First Gulf     First Gulf Bank
                  Bank
235. 19-cv-5228   Fairfield Sentry Ltd. (In Liquidation), et al. v. Select         NN Investment Partners
                  Absolute Strategies SICAV                                        B.V. (sued as Select
                                                                                   Absolute Strategies
                                                                                   SICAV)
236. 19-cv-5237   Fairfield Sentry Ltd. (In Liquidation), et al. v. Rothschild &   Rothschild et Cie Banque
                  Cie Banque Paris                                                 Paris
237. 19-cv-5241   Fairfield Sentry Ltd. (In Liquidation), et al. v. Kasbank        KAS Depositary Trust
                  Depositary Trust Company Conc Theta Multistar Low                Company a/k/a KAS
                  Volatility Fund                                                  BANK
                                                                                   Effectenbewaarbedrijf
                                                                                   N.V. (sued as KASBANK
                                                                                   Depositary Trust
                                                                                   Company Conc Theta
                                                                                   Multistar Low Volatility
                                                                                   Fund a/k/a KDTC Conc
                                                                                   Theta Multistar Low
                                                                                   Volatility Fund)




                                                 13
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 103 of 130




                 Appendix C
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 104 of 130



                          Appendix C
                       Additional Counsel
                           AKERMAN LLP

                           David W. Parham
                           (david.parham@akerman.com)
                           Scott D. Lawrence
                           (scott.lawrence@akerman.com)

                           2001 Ross Avenue
                           Suite 2550
                           Dallas, TX 75201
                           (214) 720-4300

                           ALLEGAERT BERGER &
                           VOGEL LLP

                           John F. Zulack
                           (jzulack@abv.com)
                           Christopher Allegaert
                           (callegaert@abv.com)

                           111 Broadway, 20th Floor
                           New York, NY 10006
                           (212) 571-0550

                           ALLEN & OVERY LLP

                           Laura Hall
                           (laura.hall@allenovery.com)
                           Jonathan Cho
                           (jonathan.cho@allenovery.com)

                           1221 Avenue of the Americas
                           New York, NY 10020
                           (212) 610-6300

                           ARCHER & GREINER, P.C.

                           Gerard DiConza
                           (gdiconza@archerlaw.com)

                           630 Third Avenue,
                           New York, NY 10017
                           (212) 682-4940
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 105 of 130



                           ARNOLD & PORTER KAYE
                           SCHOLER LLP

                           Kent Yalowitz
                           (kent.yalowitz@arnoldporter.com)
                           Daniel Bernstein
                           (daniel.bernstein@arnoldporter.com)

                           250 West 55th Street
                           New York, NY 10019
                           (212) 836-8000

                           ARNOLD & PORTER KAYE
                           SCHOLER LLP

                           Scott B. Schreiber
                           (scott.schreiber@arnoldporter.com)
                           Rosa J. Evergreen
                           (rosa.evergreen@arnoldporter.com)

                           601 Massachusetts Ave. NW
                           Washington, DC 20001-3743
                           (202) 942-5000

                           BAKER & MCKENZIE LLP

                           Jacob Kaplan
                           (jacob.kaplan@bakermckenzie.c
                           om)
                           L Andrew S. Riccio
                           (andrew.riccio@bakermckenzie.c
                           om)
                           Charles Cummings
                           (charles.cummings@bakermcken
                           zie.com)

                           452 Fifth Avenue
                           New York, New York 10018
                           (212) 626-4100




                                2
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 106 of 130



                           BAST AMRON LLP

                           Jeffrey P. Bast
                           (jbast@bastamron.com)
                           Jaime B. Leggett
                           (jleggett@bastamron.com)

                           1 SE 3rd Avenue, Suite 1400
                           Miami, FL 33131
                           (305) 379-7904

                           BECKER, GLYNN, MUFFLY,
                           CHASSIN & HOSINSKI LLP

                           Zeb Landsman
                           (zlandsman@beckerglynn.com)
                           Jordan Stern
                           (jstern@beckerglynn.com)

                           299 Park Avenue
                           New York, New York 10171
                           (212) 888-3033

                           BEYS LISTON &
                           MOBARGHA LLP

                           Joshua D. Liston
                           (jliston@blmllp.com)
                           Michael P. Beys
                           (mbeys@blmllp.com)

                           641 Lexington Avenue, 14th
                           Floor,
                           New York, NY 10022
                           (646) 755-3601




                                3
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 107 of 130



                           BOIES SCHILLER
                           FLEXNER LLP

                           Alan B. Vickery
                           (avickery@bsfllp.com)
                           Jack G. Stern
                           (jstern@bsfllp.com)
                           Nafees Syed
                           (nsyed@bsfllp.com)

                           55 Hudson Yards
                           New York, NY 10001
                           (212) 446-2300

                           BOND, SCHOENECK &
                           KING, PLLC

                           Brian J. Butler
                           (bbutler@bsk.com)
                           Sara C. Temes
                           (stemes@bsk.com)

                           One Lincoln Center,
                           Syracuse, New York 13224
                           (315) 218-8000

                           BUTZEL LONG, P.C.

                           Joshua E. Abraham
                           (abraham@butzel.com)

                           477 Madison Avenue, Suite 1230
                           New York, NY 10022
                           (212) 374-5370

                           CADWALADER,
                           WICKERSHAM & TAFT LLP

                           Howard R. Hawkins, Jr.
                           (howard.hawkins@cwt.com)

                           200 Liberty Street
                           New York, NY 10281
                           (212) 504-6000




                                4
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 108 of 130



                           CHAFFETZ LINDSEY LLP

                           Andreas A. Frischknecht
                           (a.frischknecht@chaffetzlindsey.
                           com)
                           Erin Valentine
                           (erin.valentine@chaffetzlindsey.
                           com)

                           1700 Broadway, 33rd Floor
                           New York, NY 10019
                           (212) 257-6960

                           CHALOS & CO, P.C.

                           George M. Chalos
                           (gmc@chaloslaw.com)
                           Briton P. Sparkman
                           (bsparkman@chaloslaw.com)

                           55 Hamilton Avenue
                           Oyster Bay, NY 11771
                           (516) 714-4300

                           CHIDATMA LEX GROUP

                           Dwight Yellen
                           (Dwight@clglex.com)

                           205 Hudson Street -7th Floor
                           New York, New York 10013
                           (212) 903-4546

                           CLEARY GOTTLIEB STEEN
                           & HAMILTON LLP

                           Lisa Vicens
                           (evicens@cgsh.com)
                           Benjamin S. Beller
                           (bbeller@cgsh.com)

                           One Liberty Plaza
                           New York, NY 10006
                           (212) 225-2000




                                5
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 109 of 130



                           CLEARY GOTTLIEB STEEN
                           & HAMILTON LLP

                           Nowell D. Bamberger
                           (nbamberger@cgsh.com)

                           2112 Pennsylvania Avenue, NW
                           Washington, DC 20037
                           (202) 974-1500

                           CLEARY GOTTLIEB STEEN
                           & HAMILTON LLP

                           Breon S. Peace
                           (bpeace@cgsh.com)
                           Ari D. MacKinnon
                           (amackinnon@cgsh.com)

                           One Liberty Plaza
                           New York, NY 10006
                           (212) 225-2000

                           CLIFFORD CHANCE US
                           LLP

                           Jeff E. Butler
                           (jeff.butler@cliffordchance.com)

                           31 West 52nd Street
                           New York, NY 10019
                           (212) 878-8000

                           COHEN & GRESSER LLP

                           Daniel H. Tabak
                           (dtabak@cohengresser.com)

                           800 Third Avenue, Fl. 21,
                           New York, NY 10022
                           (212) 957-7600




                                6
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 110 of 130



                           COOLEY LLP

                           Ian Shapiro
                           (ishapiro@cooley.com)

                           55 Hudson Yards
                           New York, NY10001
                           (212) 479-6000

                           DAVIS & GILBERT LLP

                           Joseph Cioffi
                           (jcioffi@dglaw.com)
                           Bruce Ginsberg
                           (bginsberg@dglaw.com)
                           H. Seiji Newman
                           (hsnewman@dglaw.com)

                           1740 Broadway
                           New York, NY 10019
                           (212) 468-4800

                           DAVIS POLK &
                           WARDWELL LLP

                           Elliot Moskowitz
                           (elliot.moskowitz@davispolk.co
                           m)
                           Andrew Ditchfield
                           (andrew.ditchfield@davispolk.co
                           m)

                           450 Lexington Avenue
                           New York, NY 10017
                           (212) 450-4000




                                7
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 111 of 130



                           DEBEVOISE & PLIMPTON
                           LLP

                           Erica S. Weisgerber
                           eweisgerber@debevoise.com
                           Shannon R. Selden
                           srselden@debevoise.com

                           919 Third Avenue
                           New York, New York 10022
                           (212) 909-6000


                           DEBEVOISE & PLIMPTON
                           LLP
                           Jyotin Hamid
                           (jhamid@debevoise.com)
                           Sandy D. Tomasik
                           (stomasik@debevoise.com)

                           919 Third Avenue
                           New York, New York 10022
                           (212) 909-6000

                           DECHERT LLP

                           Gary J. Mennitt
                           (gary.mennitt@dechert.om)

                           Three Bryant Park
                           1095 Avenue of the Americas
                           New York, NY 10036
                           (212) 698-3831

                           DENTONS US LLP

                           Fred W. Reinke
                           (fred.reinke@dentons.com)

                           1900 K Street NW
                           Washington, DC 20006
                           (202) 496-7160




                                8
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 112 of 130



                           DLA PIPER LLP (US)

                           Rachel Ehrlich Albanese
                           (Rachel.Albanese@us.dlapiper.c
                           om)
                           Cherelle Glimp
                           (Cherelle.Glimp@us.dlapiper.co
                           m)

                           1251 Avenue of the Americas
                           New York, New York 10020-
                           1104
                           (212) 335-4500

                           FOLEY & LARDNER LLP

                           Katherine R. Catanese
                           (kcatanese@foley.com)

                           90 Park Avenue
                           New York, New York 10016
                           (212) 338-3496

                           FOX HORAN & CAMERINI
                           LLP

                           William M. Brodsky
                           (wmbrodsky@foxlex.com)

                           885 Third Avenue, 17th Floor
                           New York, New York 10022
                           (212) 480-4800

                           FRIED, FRANK, HARRIS,
                           SHRIVER & JACOBSON
                           LLP

                           David M. Morris
                           (david.morris@friedfrank.com)

                           One New York Plaza
                           New York, NY 10004
                           (212) 859-8000




                                9
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 113 of 130



                           FRIEDMAN KAPLAN
                           SEILER & ADELMAN LLP

                           Robert J. Lack
                           (rlack@fklaw.com)
                           Alexander D. Levi
                           (alevi@fklaw.com)

                           7 Times Square,
                           New York, NY 10036-6516
                           (212) 833-1100

                           FRIEDMAN KAPLAN
                           SEILER & ADELMAN LLP

                           Bruce S. Kaplan
                           (bkaplan@fklaw.com)
                           Jeffrey C. Fourmaux
                           (jfourmaux@fklaw.com)

                           7 Times Square,
                           New York, NY 10036-6516
                           (212) 833-1100

                           FROST BROWN TODD LLC

                           Douglas L. Lutz
                           (dlutz@fbtlaw.com)

                           Great American Tower
                           301 East Fourth Street,
                           Suite 3300
                           Cincinnati, Ohio 45202
                           (513) 651-6724

                           GIBSON, DUNN &
                           CRUTCHER LLP

                           Marshall R. King
                           (mking@gibsondunn.com)
                           Gabriel Herrmann
                           (gherrmann@gibsondunn.com)

                           200 Park Avenue,
                           New York, NY 10166
                           (212) 351-4000



                                10
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 114 of 130



                           GILMARTIN, POSTER &
                           SHAFTO LLP

                           Michael C. Lambert
                           (mclambert@lawpost-nyc.com)

                           845 Third Avenue, 17th Floor
                           New York, NY 10022
                           (212) 425-3220

                           GOODWIN PROCTER LLP

                           William Weintraub
                           (wweintraub@goodwinlaw.com)
                           Gregory Fox
                           (gfox@goodwinlaw.com)

                           620 Eighth Avenue
                           New York, New York 10018
                           (212) 813-8800

                           GOODWIN PROCTER LLP

                           Anne E. Railton
                           (arailton@goodwinlaw.com)
                           Valerie A. Haggans
                           (vhaggans@goodwinlaw.com)
                           Courtney Orazio
                           (corazio@goodwinlaw.com)
                           Gregory W. Fox
                           (gfox@goodwinlaw.com)

                           620 Eighth Avenue
                           New York, New York 10018
                           (212) 813-8800

                           HARNIK LAW FIRM

                           Stephen M. Harnik
                           (stephen@harnik.com)

                           666 Third Avenue, 10th Floor
                           New York, NY 10017
                           (212) 599-7575




                               11
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 115 of 130



                           HERBERT SMITH
                           FREEHILLS NEW YORK
                           LLP

                           Scott S. Balber
                           (scott.balber@hsf.com)
                           Jonathan Cross
                           (jonathan.cross@hsf.com)

                           450 Lexington Avenue
                           New York, NY 10017
                           (917) 542 7600

                           HOGAN LOVELLS US LLP

                           Marc J. Gottridge
                           (marc.gottridge@hoganlovells.co
                           m)
                           Andrew M. Harris
                           (andrew.harris@hoganlovells.co
                           m)

                           390 Madison Avenue
                           New York, NY 10017
                           (212) 918-3000

                           HOGAN LOVELLS US LLP

                           Lisa J. Fried
                           (lisa.fried@hoganlovells.com)
                           Benjamin A. Fleming
                           (benjamin.fleming@hoganlovells
                           .com)

                           390 Madison Avenue
                           New York, NY 10017
                           (212) 918-3000




                               12
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 116 of 130



                           HUGHES HUBBARD &
                           REED LLP

                           Christopher K. Kiplok
                           (chris.kiplok@hugheshubbard.co
                           m)
                           Jeffrey S. Margolin
                           (jeff.margolin@hugheshubbard.c
                           om)

                           HUNTON ANDREWS
                           KURTH LLP

                           Robert A. Rich
                           (rrich2@HuntonAK.com)

                           200 Park Avenue, 52nd Floor
                           New York, New York 10166
                           (212) 309-1000

                           HUNTON ANDREWS
                           KURTH LLP

                           Joseph P. Rovira
                           (josephrovira@huntonak.com)

                           600 Travis, Suite 4200,
                           Houston, Texas 77002
                           (713) 220-4609

                           JENNER & BLOCK LLP

                           Richard Levin
                           (rlevin@jenner.com)
                           Carl Wedoff
                           (cwedoff@jenner.com)

                           919 Third Avenue
                           New York, NY 10022
                           (212) 891-1600




                                13
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 117 of 130



                           KASOWITZ BENSON
                           TORRES LLP

                           David J. Mark
                           (dmark@kasowitz.com)

                           1633 Broadway,
                           New York, New York 10019
                           (212) 506-1700

                           KATTEN MUCHIN
                           ROSENMAN LLP

                           Anthony L. Paccione
                           (anthony.paccione@kattenlaw.co
                           m)
                           Mark T. Ciani

                           575 Madison Avenue
                           New York, NY 10022
                           (212) 940-8800

                           KELLNER HERLIHY
                           GETTY & FRIEDMAN LLP

                           Douglas A. Kellner
                           (dak@khgflaw.com)

                           470 Park Avenue South, 7th
                           Floor
                           New York, NY 10016
                           (212) 889-2121

                           KING & SPALDING LLP

                           Richard A. Cirillo
                           (rcirillo@kslaw.com)

                           1185 Avenue of the Americas
                           New York, NY 10036
                           (212) 556-2100




                               14
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 118 of 130



                           KLEINBERG, KAPLAN,
                           WOLFF & COHEN, P.C.

                           Norris D. Wolff
                           (nwolff@kkwc.com)

                           551 Fifth Avenue, 18th Floor
                           New York, New York 10176
                           (212) 986-6000

                           KOBRE & KIM LLP

                           Jonathan D. Cogan
                           (jonathan.cogan@kobrekim.com)

                           800 Third Avenue
                           New York, New York 10022
                           (212) 488-1200

                           KOBRE & KIM LLP

                           D. Farrington Yates
                           (farrington.yates@kobrekim.com
                           )
                           Adam M. Lavine
                           (adam.lavine@kobrekim.com)
                           Donna Xu
                           (donna.xu@kobrekim.com)

                           800 Third Avenue
                           New York, New York 10022
                           (212) 488-1200

                           LATHAM & WATKINS LLP

                           Christopher R. Harris
                           (christopher.harris@lw.com)

                           885 Third Avenue
                           New York, NY 10022
                           (212) 906-1200




                               15
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 119 of 130



                           LAW OFFICE OF MARTIN
                           MUSHKIN LLC

                           Martin Mushkin
                           (mmushkin@mushkinlaw.com)

                           1100 Summer St. 3rd Floor
                           Stamford, CT 06905
                           (203) 252-2357

                           LINKLATERS LLP

                           James R. Warnot, Jr.
                           (james.warnot@linklaters.com)
                           Brenda D. DiLuigi
                           (brenda.diluigi@linklaters.com)

                           1345 Avenue of the Americas
                           New York, NY 10105
                           (212) 903-9080

                           LITMAN, ASCHE &
                           GIOIELLA, LLP

                           Richard M. Asche
                           (richardasche@lagnyc.com)

                           1185 Avenue of the Americas
                           Suite 3000
                           New York, N.Y. 10036
                           (212) 809-4500

                           LOWENSTEIN SANDLER
                           LLP

                           Michael B. Himmel
                           Jennifer Fiorica Delgado
                           (JDelgado@lowenstein.com)

                           395 9th Avenue, 50th Floor
                           New York, NY 10001
                           (212) 402-9413




                                16
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 120 of 130



                           MCKOOL SMITH, PC

                           Eric B. Halper
                           (ehalper@mckoolsmith.com)
                           Virginia I. Weber
                           (vweber@mckoolsmith.com)

                           395 9th Avenue, 50th Floor
                           New York, NY 10001
                           (212) 402-9413

                           MILBANK LLP

                           Alexander Lees
                           (alees@milbank.com)

                           55 Hudson Yards
                           New York, NY 10001
                           (212) 530-5000

                           MILBANK LLP

                           Andrew M. Leblanc
                           (aleblanc@milbank.com)
                           Melanie Westover Yanez
                           (mwyanez@milbank.com)

                           1850 K Street NW, Suite 1100,
                           Washington, DC 20006
                           (202) 835-7500

                           MORGAN, LEWIS &
                           BOCKIUS LLP

                           Joshua Dorchak
                           (joshua.dorchak@morganlewis.c
                           om)

                           101 Park Avenue
                           New York, NY 10178-0060
                           (212) 309-6700




                               17
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 121 of 130



                           MORRISON & FOERSTER
                           LLP

                           John A. Pintarelli
                           (jpintarelli@mofo.com)
                           Erica J. Richards
                           (erichards@mofo.com)

                           250 West 55th Street
                           New York, New York 10109
                           (212) 468-8000

                           MOSES & SINGER LLP

                           Mark N. Parry
                           (mparry@mosessinger.com)
                           Jessica K. Bonteque
                           (jbonteque@mosessinger.com)

                           405 Lexington Avenue
                           New York, NY 10174
                           (212) 554-7800

                           MUSKIN LAW OFFICES

                           Victor P. Muskin
                           (victor@muskinlaw.com)

                           767 Third Avenue, Suite 2400
                           New York, NY 10017
                           (212) 688-3200

                           NORRIS, MCLAUGHLIN, PA

                           Melissa A. Pena
                           (mapena@norris-law.com)

                           7 Times Square, 21st Floor,
                           New York, NY 10036
                           (212) 808-0700




                                18
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 122 of 130



                           O'MELVENY & MYERS LLP

                           William J. Sushon
                           (wsushon@omm.com)
                           Daniel S. Shamah
                           (dshamah@omm.com)

                           7 Times Square
                           New York, NY 10036
                           (212) 326-2000

                           O'MELVENY & MYERS LLP

                           Pamela A. Miller
                           (pmiller@omm.com)

                           7 Times Square
                           New York, NY 10036
                           (212) 326-2088

                           OTTERBOURG, P.C.

                           Richard G. Haddad
                           (rhaddad@otterbourg.com)
                           Andrew S. Halpern
                           (ahalpern@otterbourg.com)

                           230 Park Avenue
                           New York, New York 10169-
                           0075
                           (212) 661-9100

                           PILLSBURY WINTHROP
                           SHAW PITTMAN LLP

                           Eric Fishman
                           (eric.fishman@pillsburylaw.com
                           )
                            Andrew Troop
                           (andrew.troop@pillsburylaw.co
                           m)

                           31 West 52nd Street
                           New York, NY 10019-6131
                           (212) 858-1000




                               19
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 123 of 130



                           PROSKAUER ROSE LLP

                           Gregg M. Mashberg
                           (gmashberg@proskauer.com)
                           Russell T. Gorkin
                           (rgorkin@proskauer.com)

                           11 Times Square
                           New York, NY 10036
                           (212) 969-3000

                           QUINN EMANUEL
                           URQUHART & SULLIVAN,
                           LLP

                           Marc L. Greenwald
                           (marcgreenwald@quinnemanuel.
                           com)
                           Eric M. Kay
                           (erickay@quinnemanuel.com)

                           51 Madison Avenue, 22nd Flr,
                           New York, NY 10010
                           (212) 849-7000

                           REED SMITH LLP

                           David M. Schlecker
                           (dschlecker@reedsmith.com)

                           599 Lexington Ave.
                           New York, NY 10022
                           (212) 205-6083

                           REED SMITH LLP

                           James C. McCarroll
                           (jmccarroll@reedsmith.com)
                           John C. Scalzo
                           (jscalzo@reedsmith.com)
                           Christopher A. Lynch
                           (clynch@reedsmith.com)

                           599 Lexington Avenue
                           New York, NY 10022
                           (212) 521-5400



                               20
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 124 of 130




                           ROBINSON BROG
                           LEINWAND GREENE
                           GENOVESE & GLUCK P.C.

                           Steven Eichel
                           (se@robinsonbrog.com)

                           875 Third Avenue
                           New York, NY 10022
                           (212) 603-6300
                           ROPES & GRAY LLP

                           Martin J. Crisp
                           (martin.crisp@ropesgray.com)

                           1211 Avenue of the Americas
                           New York, NY 10036-8704
                           (212) 596-9000

                           RUSSO PLLC

                           Robert Sidorsky
                           (rsidorsky@russopllc.com)

                           350 Fifth Avenue, Suite 7230
                           New York, NY 10118
                           (212) 363-2000

                           SEWARD & KISSEL LLP

                           M. William Munno
                           (munno@sewkis.com)

                           One Battery Park Plaza
                           New York, New York 10004
                           (212) 574-1587




                               21
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 125 of 130



                           SHEARMAN & STERLING
                           LLP

                           Brian Polovoy
                           (BPolovoy@Shearman.com)
                           Randall Martin
                           (Randall.Martin@Shearman.com
                           )

                           599 Lexington Avenue
                           New York, NY 10022-6069
                           (212) 848-4000

                           SHEPPARD MULLIN
                           RICHTER & HAMPTON,
                           LLP

                           Seong H. Kim (admitted pro hac
                           vice)
                           (SHKim@sheppardmullin.com)
                           Michael T. Driscoll
                           (mdriscoll@sheppardmullin.com
                           )

                           1901 Avenue of the Stars,
                           Suite 1600,
                           Los Angeles, CA 90067
                           (310) 228-6161

                           SHEPPARD MULLIN
                           RICHTER & HAMPTON,
                           LLP

                           Seong H. Kim (admitted pro hac
                           vice)
                           (SHKim@sheppardmullin.com)
                           Michael T. Driscoll
                           (mdriscoll@sheppardmullin.com
                           )

                           30 Rockefeller Plaza,
                           New York NY 10112
                           (212) 634-3055




                                22
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 126 of 130



                           SIDLEY AUSTIN LLP

                           Andrew D. Hart
                           (ahart@sidley.com)
                           Andrew P. Propps
                           (apropps@sidley.com)

                           787 Seventh Avenue,
                           New York, New York 10019
                           (212) 839-5300

                           SIDLEY AUSTIN LLP

                           Steven M. Bierman
                           (sbierman@sidley.com)
                           Andrew P. Propps
                           (apropps@sidley.com)

                           787 Seventh Avenue,
                           New York, New York 10019
                           (212) 839-5300

                           SIDLEY AUSTIN LLP

                           Alex R. Rovira
                           (arovira@sidley.com)
                           Andrew P. Propps
                           (apropps@sidley.com)

                           787 Seventh Avenue,
                           New York, New York 10019
                           (212) 839-5300

                           SULLIVAN & CROMWELL
                           LLP

                           Diane L. McGimsey
                           (mcgimseyd@sullcrom.com)
                           (admitted pro hac vice)

                           1888 Century Park East,
                           Los Angeles, California 90067
                           (310) 712-6600




                               23
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 127 of 130



                           SULLIVAN & CROMWELL
                           LLP

                           Jeffrey T. Scott
                           (scottj@sullcrom.com)
                           Andrew J. Finn
                           (finna@sullcrom.com)

                           125 Broad Street,
                           New York, New York 10004
                           (212) 558-4000

                           TANNENBAUM HELPERN
                           SYRACUSE &
                           HIRSCHTRITT LLP

                           Ralph A. Siciliano
                           (Siciliano@thsh.com)
                           Richard W. Trotter
                           (Trotter@thsh.com)

                           900 Third Avenue
                           New York, NY 10022
                           (212) 508-6718

                           THOMPSON HINE LLP

                           Barry M. Kazan
                           (barry.kazan@thompsonhine.co
                           m)
                           Emily J. Mathieu
                           (emily.mathieu@thompsonhine.c
                           om)

                           335 Madison Avenue
                           12th Floor
                           New York, NY 10017
                           (212) 344-5680




                               24
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 128 of 130



                           VEDDER PRICE P.C.

                           Joshua A. Dunn
                           (jdunn@vedderprice.com)

                           1633 Broadway, 31st Floor
                           New York, New York 10019
                           (212) 407-7791

                           WACHTELL, LIPTON,
                           ROSEN & KATZ

                           Emil A. Kleinhaus
                           (eakleinhaus@wlrk.com)

                           51 West 52nd Street,
                           New York, NY 10019
                           (212) 403-1000

                           WESTERMAN BALL
                           EDERER MILLER ZUCKER
                           & SHARFSTEIN, LLP

                           Michael B. Weitman
                           (mweitman@westermanllp.com)

                           1201 RXR Plaza
                           Uniondale, New York 11556
                           (516) 414-8015

                           WILMER CULTER
                           PICKERING HALE AND
                           DORR LLP

                           Andrea J. Robinson
                           (andrea.robinson@wilmerhale.co
                           m)
                           George W. Shuster, Jr.
                           (george.shuster@wilmerhale.co
                           m)

                           7 World Trade Center
                           250 Greenwich Street
                           New York, NY 10007
                           (212) 937-7518




                               25
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 129 of 130



                           WINSTON & STRAWN LLP

                           Heather Lamberg
                           (hlamberg@winston.com)
                           Keith Palfin
                           (kpalfin@winston.com)

                           1700 K Street, N.W.
                           Washington, D.C. 20006-3817
                           (202) 282-5000

                           WOLLMUTH MAHER &
                           DEUTSCH LLP

                           William A. Maher
                           (wmaher@wmd-law.com)

                           500 Fifth Avenue,
                           New York, New York 10110
                           (212) 382-3300

                           WOLLMUTH MAHER &
                           DEUTSCH LLP

                           Fletcher W. Strong
                           (fstrong@wmd-law.com)

                           500 Fifth Avenue,
                           New York, New York 10110
                           (212) 382-3300

                           WUERSCH & GERING LLP

                           Gregory F. Hauser
                           (gregory.hauser@wg-law.com)

                           100 Wall Street, 10th Floor
                           New York, NY 10005
                           (212) 509-5050




                                26
Case 1:19-cv-04741-VSB Document 20 Filed 03/09/20 Page 130 of 130



                           WUERSCH & GERING LLP

                           Jascha D. Preuss
                           (jascha.preuss@wg-law.com)

                           100 Wall Street, 10th Floor
                           New York, NY 10005
                           (212) 509-5050




                                27
